Chapters 1 - 2A Jurisdiction, Civil Divisions

Chapter 1 Sovereignty, Jurisdiction, Emergency Operation, General Policies

Section 1.01 EXTENT.

1.01 EXTENT.
The sovereignty and jurisdiction of this state extend to all places within its boundaries
as defined in the Constitution and, concurrently, to the waters forming a common boundary
between this and adjoining states, subject only to rights of jurisdiction acquired by the United
States over places in it.
History: (1) RL s 1; 1984 c 628 art 1 s 1



Section 1.02 JURISDICTION OVER WATERS.

1.02 JURISDICTION OVER WATERS.
Courts and officers having jurisdiction in a county bordering upon Big Stone Lake, Lake
Traverse, Bois de Sioux River, or the Red River of the North, have jurisdiction in civil and criminal
cases upon those waters concurrently with the courts and officers of other states bordering on
them, to the extent any of them forms a common boundary between this state and any other state.
History: (2) 1905 c 242 s 1; 1943 c 349 s 1; 1984 c 628 art 1 s 1



Section 1.03 WATERS INCLUDED.

1.03 WATERS INCLUDED.
The concurrent jurisdiction of a county and of courts and officers exercising jurisdiction
throughout it extends over the water area that would be included if the boundary lines of the
county were produced in the direction of their approach and extended across the waters to the
opposite shore.
History: (3) 1905 c 242 s 2; 1943 c 349 s 2; 1984 c 628 art 1 s 1



Section 1.041 CONCURRENT JURISDICTION OF STATE AND UNITED STATES.

1.041 CONCURRENT JURISDICTION OF STATE AND UNITED STATES.
Subdivision 1. Rights of state. Except as otherwise expressly provided, the jurisdiction of
the United States over any land or other property in this state owned for national purposes is
concurrent with and subject to the jurisdiction and right of the state to cause its civil and criminal
process to be executed there, to punish offenses against its laws committed there, and to protect,
regulate, control, and dispose of any property of the state there.
Subd. 2. Land Exchange Commission may concur. In any case not otherwise provided
for, the consent of the state to the acquisition by the United States of any land or right or interest
in land in this state, desired for any authorized national purpose, with concurrent jurisdiction as
defined in subdivision 1, may be given by concurrence of a majority of the members of the Land
Exchange Commission created by the Constitution of Minnesota, Article XI, Section 10, upon
finding that the acquisition and the methods of the acquisition and the exercise of the jurisdiction
are consistent with the best interests of the state, if application for the state's consent is made by
an authorized officer of the United States, setting forth a description of the property, with a
map when necessary for its proper identification, and the authority for, purpose of, and method
used or to be used in acquiring it. The commission may specify the method of acquisition as
a condition of its consent.
In case of acquisition by purchase or gift, the state's consent shall be obtained before the
execution of any instrument conveying the lands involved or any interest in them to the United
States. In case of condemnation, consent shall be obtained before the commencement of a
condemnation proceeding.
History: 1943 c 343 s 1; 1965 c 51 s 1; 1976 c 2 s 172; 1984 c 628 art 1 s 1



Section 1.042 CONSENT OF STATE.

1.042 CONSENT OF STATE.
Subdivision 1. Given for certain purposes. The consent of the State of Minnesota is given
in accordance with the Constitution of the United States, Article I, Section 8, Clause 17, to the
acquisition by the United States in any manner of any land or right or interest in land in this state
required for sites for customs houses, courthouses, hospitals, sanitariums, post offices, prisons,
reformatories, jails, forestry depots, supply houses, or offices, aviation fields or stations, radio
stations, military or naval camps, bases, stations, arsenals, depots, terminals, cantonments, storage
places, target ranges, or any other military or naval purpose of the United States.
Subd. 2. Jurisdiction ceded to United States. So far as jurisdiction, exclusive or partial, in
or over any land or place in Minnesota acquired by the United States for any purpose specified in
subdivision 1 is accepted by the head or other authorized officer of any department or independent
establishment or agency of the United States as provided by the laws of the United States, the
jurisdiction is ceded to the United States, subject to the conditions and reservations of subdivision
3. When the premises abut upon the navigable waters of Minnesota, the jurisdiction shall include
the underwater lands adjacent to them lying between the line of low-water mark and the bulkhead
or pierhead line as now or hereafter established.
Subd. 3. Conditions and reservations. The right of the state to cause its civil and criminal
process to be executed in any ceded land or place is reserved to the state. The state also reserves
the right to impose the following taxes:
(A) an income tax on persons residing in the land or place or receiving income from
transactions occurring or services performed there;
(B) a sales or use tax levied on or measured by sales, receipts from sales, purchases, storage,
or use of tangible personal property in the land or place;
(C) a tax on personal property situated in the land or place, or on the use of personal property
by a private individual, association, or corporation there, except personal property owned by the
United States or by law exempt from taxation; and
(D) a tax on the use of real property within the land or place by a private individual,
association, or corporation.
History: 1943 c 343 s 2; Ex1959 c 85 s 3,4; 1984 c 628 art 1 s 1



Section 1.043 JURISDICTION, WHEN TO VEST.

1.043 JURISDICTION, WHEN TO VEST.
The jurisdiction granted or ceded to the United States over any place in the state under
sections 1.041 or 1.042 shall not vest until the United States has acquired the title to or right of
possession of the premises affected, and shall continue only while the United States owns or
occupies them for the purposes to which the jurisdiction appertains as specified in those sections
or until the United States relinquishes to the state full or partial jurisdiction under section 1.0431.
History: 1943 c 343 s 3; 1977 c 125 s 1; 1984 c 628 art 1 s 1



Section 1.0431 RETROCESSION.

1.0431 RETROCESSION.
Subdivision 1. General power. Notwithstanding any other law, all or any part of the
jurisdiction acquired by the United States over any land or place in the state under section 1.041
or 1.042 or any other statute may be retroceded to the state in the manner provided in this section.
Subd. 2. Offer; acceptance; recording. Retrocession of jurisdiction shall be initiated
by written offer to the governor by an authorized officer of the United States agency having
supervision over the land. Retrocession shall not take effect until
(a) the governor, after consulting with the governing bodies of counties or municipalities
where all or part of the federal lands are situated, has accepted jurisdiction on behalf of the state,
(b) a certificate evidencing acceptance is filed with the secretary of state, and
(c) a duplicate is recorded in the office of the county recorder of each county where the
lands or any part of them are situated.
Subd. 3. State and local jurisdiction. The jurisdiction ceded to the state under subdivision 1
shall be exercised by the appropriate state authorities and by the local governmental units where
all or part of the affected federal lands are situated.
History: 1977 c 125 s 2; 1984 c 628 art 1 s 1



Section 1.044 UPPER MISSISSIPPI RIVER WILD LIFE AND FISH REFUGE.

1.044 UPPER MISSISSIPPI RIVER WILD LIFE AND FISH REFUGE.
Consent of the State of Minnesota is given to the acquisition by the United States by
purchase, gift, or lease of the areas of land or water, or both, in this state as the United States
deems necessary for the establishment of the Upper Mississippi River Wild Life and Fish Refuge
in accordance with and for the purposes of the act of Congress approved June 7, 1924, entitled
"An act to establish the Upper Mississippi River Wild Life and Fish Refuge," reserving to the state
full and complete jurisdiction and authority over the areas compatible with their maintenance and
control by the United States for the purposes and under the terms of that act of Congress.
History: 1943 c 343 s 4; 1984 c 628 art 1 s 1



Section 1.045 STATE, CONSENT TO ACQUISITION OF LANDS.

1.045 STATE, CONSENT TO ACQUISITION OF LANDS.
Consent of the State of Minnesota is given to the acquisition by the United States in any
manner authorized by act of Congress of lands lying within the original boundaries of the
Chippewa National Forest and the Superior National Forest for any purpose incident to the
development or maintenance of those forests, subject to concurrent jurisdiction of the state and
the United States as defined in section 1.041.
History: 1943 c 343 s 5; 1984 c 628 art 1 s 1



Section 1.0451 LIMITS ON CONSENT TO FEDERAL ACQUISITIONS OF LANDS IN ST. LOUIS, LAKE, AND COOK COUNTIES; WATER AND LAND OWNERSHIP; DUTIES OF STATE OFFICIALS.

1.0451 LIMITS ON CONSENT TO FEDERAL ACQUISITIONS OF LANDS IN ST.
LOUIS, LAKE, AND COOK COUNTIES; WATER AND LAND OWNERSHIP; DUTIES
OF STATE OFFICIALS.
Subdivision 1. Ownership of navigable waters and beds. Pursuant to applicable federal
and state law under which Minnesota was admitted to the union on equal footing with the original
13 states, navigable waters and their beds located within the exterior boundaries of the state are
owned by the state. In a few limited circumstances, as in section 1.044, relating to the Upper
Mississippi Wildlife and Fish Refuge, the state has expressly granted its consent and concurrent
jurisdiction to the United States to acquire interests in water, as well as land, for a limited purpose
and in the limited area described in its consent. Unlike section 1.044, the consent granted by the
state in section 1.045 to acquisitions by the United States for the Superior National Forest is
limited to land, only. The state has never ceded to the United States, either expressly or implicitly,
its ownership of and jurisdiction over the navigable waters and their beds that are located within
the exterior boundaries of the forest.
Subd. 2. State ownership of and jurisdiction over certain lands. Pursuant to the Organic
Act that created the territory of Minnesota (Act of Congress, March 3, 1849, 9 Stat. ch. 121,
section 18), and the Enabling Act that authorized the people of the territory of Minnesota to
establish the state of Minnesota (Act of Congress, February 26, 1857, 11 Stat. ch. 60, section 5,
first paragraph), federal public domain lands located in sections 16 and 36 in every township at the
time of statehood were granted to the state for the use of schools, together with equivalent land
located in other sections if section 16 or 36 had been disposed of before statehood. In conformity
with the terms of the federal grant, the citizens of Minnesota, by Constitution, article XI, section 8,
have dedicated the proceeds from the sale or other disposition of these school grant lands, and the
proceeds from the sale or other disposition of lands subsequently received from the United States
under swampland grants, to public school purposes. By Constitution, article XI, sections 8 and 10,
the disposition of school and swampland grant lands, frequently referred to as trust fund lands,
is limited to sale at public auction or exchange. Roughly 100,000 acres of state-owned, mostly
trust fund land, is located within that portion of the Superior National Forest that is described
as the Boundary Waters Canoe Area Wilderness. Much of this state-owned trust fund land, as
well as other state-owned land that is tax-forfeited and is held in trust for local taxing districts, is
high-value lakeshore land. The state has not disposed of these lands to the United States and has
not ceded jurisdiction over these lands, either expressly or implicitly, to the United States.
Subd. 3. Duties of constitutional officers and other state officials. In the discharge of their
official duties, the governor, attorney general, other constitutional officers, and other public
officials, such as the commissioner of natural resources, shall vigorously assert and defend, in all
forums, the state's ownership of and jurisdiction over the navigable waters and their beds, the
state trust fund lands and lands held in trust for local taxing districts located in the Superior
National Forest, the natural resources related to these lands, waters, and beds, and the associated
rights of the state and its citizens arising from the state's ownership and jurisdictional interests in
these lands, waters, and beds. In furtherance of their duties, the governor, attorney general, other
constitutional officers, and other public officials shall, additionally, be especially cognizant of the
free rights of travel afforded to citizens of Minnesota and others under the Webster-Ashburton
Treaty (proclaimed November 10, 1842) and the Root-Bryce Treaty (proclaimed May 13, 1910)
on international and associated boundary waters. Also, in furtherance of their duties, in any
exchange or other disposition of state-owned land located within the Boundary Waters Canoe
Area Wilderness, the governor, attorney general, state auditor, commissioner of natural resources,
and any other public official involved in such matters shall be especially cognizant of the high
value of the lakeshore and other state land located within the area.
History: 1995 c 124 s 1



Section 1.046 EVIDENCE OF CONSENT.

1.046 EVIDENCE OF CONSENT.
The consent of the state given under sections 1.041 to 1.048 to the acquisition by the United
States of any land or right or interest in land in this state or to the exercise of jurisdiction over any
place in this state shall be evidenced by the certificate of the governor, issued in duplicate, under
the great seal of the state, upon application by an authorized officer of the United States and upon
proof that title to the property has vested in the United States. The certificate shall set forth
(a) a description of the property,
(b) the authority for, purpose of, and method used in acquiring it, and
(c) the conditions of the jurisdiction of the state and the United States over it,
and shall declare the consent of the state under sections 1.041 to 1.048, as the case may require.
When necessary for proper identification of the property a map may be attached to the certificate,
and the applicant may be required to furnish it. One duplicate of the certificate shall be filed with
the secretary of state. The other shall be delivered to the applicant, who shall record it in the office
of the county recorder of each county in which the land or any part of it is situated.
History: 1943 c 343 s 6; 1976 c 181 s 2; 1984 c 628 art 1 s 1



Section 1.047 CONDEMNATION PROCEEDINGS IN STATE COURTS BY UNITED STATES.

1.047 CONDEMNATION PROCEEDINGS IN STATE COURTS BY UNITED STATES.
When consent to the acquisition by the United States of any land or any right or interest
in land by condemnation is given by sections 1.041 to 1.048, the United States may effect
condemnation in the courts of this state in accordance with the laws of this state relating to
eminent domain, or may effect condemnation in the courts of the United States as authorized
by act of Congress. When consent by the Land Exchange Commission is required by section
1.041 the commission may specify which method of condemnation shall be used as a condition
of its consent.
History: 1943 c 343 s 7; 1984 c 628 art 1 s 1



Section 1.048 EFFECT OF REPEAL OF CERTAIN LAWS.

1.048 EFFECT OF REPEAL OF CERTAIN LAWS.
Mason's Minnesota Statutes of 1927, sections 4 and 5, as amended by Laws 1941, chapter
66, and Mason's Minnesota Statutes of 1927, Sections 6, 6-2, 6-3, 6-4, 6-5, and 6-6, and Mason's
Supplement 1940, Section 6-1, are repealed, but their repeal shall not affect any case in which the
consent of the state to the acquisition of property or the exercise of jurisdiction by the United
States was given by any of them and the acquisition of the property was completed before the
taking effect of Laws 1943, chapter 343, nor any case in which the consent of the state was given
by Laws 1941, chapter 66, before the taking effect of Laws 1943, chapter 343.
History: 1943 c 343 s 8; 1984 c 628 art 1 s 1



Section 1.049 ACQUISITION OF LANDS IN TAMARAC NATIONAL WILDLIFE REFUGE BY UNITED STATES.

1.049 ACQUISITION OF LANDS IN TAMARAC NATIONAL WILDLIFE REFUGE BY
UNITED STATES.
Consent of the State of Minnesota is given to the acquisition by the United States in any
manner authorized by act of Congress of lands lying within the original boundaries of the Tamarac
National Wildlife Refuge as established by Executive Order No. 7902 dated May 31, 1938, of the
President of the United States for any purpose incident to the development or maintenance of that
refuge, other acts notwithstanding.
History: 1955 c 346 s 1; 1984 c 628 art 1 s 1



Section 1.05 WAIVER OF IMMUNITY FOR VIOLATIONS OF CERTAIN FEDERAL STATUTES.

1.05 WAIVER OF IMMUNITY FOR VIOLATIONS OF CERTAIN FEDERAL STATUTES.
Subdivision 1. Age Discrimination in Employment Act. An employee, former employee,
or prospective employee of the state who is aggrieved by the state's violation of the Age
Discrimination in Employment Act of 1967, United States Code, title 29, section 621, et seq.,
as amended, may bring a civil action against the state in federal court or in any other court of
competent jurisdiction for such legal or equitable relief as will effectuate the purposes of the act.
Subd. 2. Fair Labor Standards Act. An employee of the state who is aggrieved by the state's
violation of the Fair Labor Standards Act of 1938, United States Code, title 29, section 201, et
seq., as amended, may bring a civil action against the state in federal court or in any other court of
competent jurisdiction for such legal or equitable relief as will effectuate the purposes of the act.
Subd. 3. Family and Medical Leave Act. An employee, former employee, or prospective
employee of the state who is aggrieved by the state's violation of the Family and Medical Leave
Act, United States Code, title 29, sections 2601 to 2654, as amended, may bring a civil action
against the state in federal court or in any other court of competent jurisdiction for such legal or
equitable relief as will effectuate the purposes of the act.
Subd. 4. Americans with Disabilities Act. An employee, former employee, or prospective
employee of the state who is aggrieved by the state's violation of the Americans with Disabilities
Act of 1990, United States Code, title 42, section 12101, as amended, may bring a civil action
against the state in federal court or in any other court of competent jurisdiction for such legal or
equitable relief as will effectuate the purposes of the act.
History: 2001 c 159 s 1; 2003 c 132 s 1



Section 1.12 FEDERAL FLOWAGE EASEMENTS OVER HIGHWAYS.

1.12 FEDERAL FLOWAGE EASEMENTS OVER HIGHWAYS.
When requested by the commissioner of transportation the governor, in behalf of the state,
may grant, bargain, sell, and convey to the United States of America any easement for flowage in
and upon any easement or fee owned by the State of Minnesota for trunk highway right-of-way
purposes when it is required by the United States to aid a public improvement.
History: (6-7) 1937 c 124 s 1; 1976 c 166 s 7; 1984 c 628 art 1 s 1



Section 1.13 MONEYS RECEIVED CREDITED TO HIGHWAY FUND.

1.13 MONEYS RECEIVED CREDITED TO HIGHWAY FUND.
Any payment so received for the granting of an easement shall be deposited in the trunk
highway fund.
History: (6-8) 1937 c 124 s 2; 1984 c 628 art 1 s 1



Section 1.135 STATE SEAL.

1.135 STATE SEAL.
Subdivision 1. Purpose. This section prescribes the design and states the historical
symbolism of the Great Seal of the State of Minnesota.
Subd. 2. Official seal. The seal described in subdivision 3 is the "Great Seal of the State of
Minnesota." When the seal, the impression of the seal, the scene within the seal, or its likeness is
reproduced at state expense, it must conform to subdivision 3 and section 4.04. A seal, impression,
scene, or likeness which does not conform to these provisions is not official.
Subd. 3. Design. The design of the seal is as described in this subdivision.
(a) The seal is composed of two concentric borders. The outside forms the border of the seal
and the inside forms the border for the illustrations within the seal. The area between the two
borders contains lettering.
(b) The seal is two inches in diameter. The outside border has a radius of one inch and
resembles the serrated edge of a coin. The width of the border is 1/16 of an inch.
(c) The inside border has a radius of three-fourths of an inch and is composed of a series
of closely spaced dots measuring 1/32 of an inch in diameter.
(d) Within the area between the borders "The Great Seal of the State of Minnesota" is printed
in capital letters. Under that is the date "1858" with two dagger symbols separating the date and
the letters. The lettering is 14-point century bold.
(e) In the area within the inside border is the portrayal of an 1858 Minnesota scene made
up of various illustrations that serve to depict a settler plowing the ground near the Falls of St.
Anthony while he watches an Indian on horseback riding in the distance.
(f) For the purposes of description, when the area within the inside border is divided into
quadrants, the following illustrations should be clearly visible in the area described.
(1) In the upper parts of quadrants one and two, the inscription "L'Etoile du Nord" is
found on the likeness of a scroll whose length is equal to twice the length of the inscription, but
whose ends are twice folded underneath and serve to enhance the inscription. The lettering is
7-point century bold.
(2) In quadrant two is found a likeness of a sun whose ambient rays form a background for a
male Indian in loincloth and plume riding on horseback at a gallop. The Indian is sitting erect
and is holding a spear in his left hand at an upward 60-degree angle to himself and is looking
toward the settler in quadrant four.
(3) In quadrant one, three pine trees form a background for a picturesque resemblance of
St. Anthony Falls in 1858.
(4) In quadrants three and four, cultivated ground is found across the lower half of the seal,
which provides a background for the scenes in quadrants three and four.
(5) In quadrant three, a tree stump is found with an ax embedded in the stump and a period
muzzle-loader resting on it. A powder flask is hanging towards the end of the barrel.
(6) In quadrant four, a white barefoot male pioneer wearing clothing and a hat of that period
is plowing the earth, using an animal-drawn implement from that period. The animal is not
visible. The torso of the man continues into quadrant two, and he has his legs spread apart to
simulate movement. He is looking at the Indian.
Subd. 4. Additional effects; size. Every effort shall be made to reproduce the seal with
justification to the 12 o'clock position and with attention to the authenticity of the illustrations
used to create the scene within the seal. The description of the scene in this section does not
preclude the graphic inclusion of the effects of movement, sunlight, or falling water when the
seal is reproduced. Nor does this section prohibit the enlargement, proportioned reduction, or
embossment of the seal for its use in unofficial acts.
Subd. 5. Historical symbolism of seal. The sun, visible on the western horizon, signifies
summer in the northern hemisphere. The horizon's visibility signifies the flat plains covering
much of Minnesota. The Indian on horseback is riding due south and represents the great Indian
heritage of Minnesota. The Indian's horse and spear and the Pioneer's ax, rifle, and plow represent
tools that were used for hunting and labor. The stump symbolizes the importance of the lumber
industry in Minnesota's history. The Mississippi River and St. Anthony Falls are depicted to note
the importance of these resources in transportation and industry. The cultivated ground and the
plow symbolize the importance of agriculture in Minnesota. Beyond the falls three pine trees
represent the state tree and the three great pine regions of Minnesota; the St. Croix, Mississippi,
and Lake Superior.
Subd. 6. State's duties. State agencies and departments using the seal, its impression, the
scene within the seal or its likeness shall make every effort to bring any seal, impression, scene, or
likeness currently fixed to a permanent object into accordance with this section and section 4.04.
Expendable material to which the seal or any impression, scene, or likeness is currently affixed
may be used until the supply is exhausted. All unused dies and engravings of the Great Seal shall
be given to the Minnesota Historical Society, along with all historical information available about
the seal, to be retained in the society's permanent collection.
History: 1983 c 119 s 1; 1987 c 384 art 1 s 1



Section 1.14 Repealed, 1961 c 561 s 17

1.14 [Repealed, 1961 c 561 s 17]



Section 1.141 OFFICIAL STATE FLAG.

1.141 OFFICIAL STATE FLAG.
Subdivision 1. Adoption. The design of the state flag proposed by the Legislative Interim
Commission acting under Laws 1955, Chapter 632, is adopted as the official state flag.
Subd. 2. Photograph. The secretary of state shall file a photograph of the state flag. The
secretary shall also retain custodial control over the sample design flag of the commission for
use by the public for copies.
Subd. 3. Description. The design of the flag shall conform substantially to the following
description: The staff is surmounted by a bronze eagle with outspread wings; the flag is
rectangular in shape and is on a medium blue background with a narrow gold border and a golden
fringe. A circular emblem is contained in the center of the blue field. The circular emblem is on
a general white background with a yellow border. The word MINNESOTA is inscribed in red
lettering on the lower part of the white field. The white emblem background surrounding a center
design contains 19 five pointed stars arranged symmetrically in four groups of four stars each and
one group of three stars. The latter group is in the upper part of the center circular white emblem.
The group of stars at the top in the white emblem consists of three stars of which the uppermost
star is the largest and represents the North Star. A center design is contained on the white emblem
and is made up of the scenes from the great seal of the state of Minnesota, surrounded by a border
of intertwining Cypripedium reginae, the state flower, on a blue field of the same color as the
general flag background. The flower border design contains the figures 1819, 1858, 1893.
The coloring is the same on both sides of the flag, but the lettering and the figures appear
reversed on one side.
Subd. 4. Official flag. The flag described above is the official flag of the state of Minnesota.
Subd. 5. Hours of flying. The official state flag shall be flown on the State Capitol grounds at
all times between sunrise and sunset.
History: 1957 c 155 s 1-4; 1959 c 371 s 1; 1984 c 628 art 1 s 1; 1986 c 444



Section 1.142 STATE FLOWER.

1.142 STATE FLOWER.
Subdivision 1. Lady slipper. The pink and white lady slipper, Cypripedium reginae, is
the official flower of the state of Minnesota.
Subd. 2. Photograph. A photograph of the pink and white lady slipper, obtained and
approved by the commissioner of natural resources, shall be preserved in the Office of the
Secretary of State.
History: 1967 c 291 s 1; 1969 c 1129 art 3 s 1; 1984 c 628 art 1 s 1



Section 1.143 STATE TREE, DESIGNATION.

1.143 STATE TREE, DESIGNATION.
Subdivision 1. Red or Norway pine. The Red pine (Pinus resinosa), more commonly known
as Norway pine, is designated as the official state tree of the state of Minnesota.
Subd. 2. Photograph. A photograph of the Red pine, to be obtained and approved by the
commissioner of natural resources, shall be certified and preserved in the Office of the Secretary
of State.
History: 1953 c 20 s 1; 1983 c 119 s 2; 1984 c 628 art 1 s 1



Section 1.144 Repealed, 1983 c 119 s 4

1.144 [Repealed, 1983 c 119 s 4]



Section 1.145 STATE BIRD.

1.145 STATE BIRD.
Subdivision 1. Loon. The loon, Gavia immer, is the official bird of the state of Minnesota.
Subd. 2. Photograph. A photograph of the loon shall be preserved in the Office of the
Secretary of State.
History: 1961 c 76 s 1,2; 1984 c 628 art 1 s 1



Section 1.146 STATE FISH.

1.146 STATE FISH.
Subdivision 1. Walleye. The walleye, Stizostedion v. vitreum, is the official fish of the
state of Minnesota.
Subd. 2. Photograph. A photograph of the walleye shall be preserved in the office of the
secretary of state.
History: 1965 c 576 s 1,2; 1984 c 628 art 1 s 1



Section 1.147 STATE GEMSTONE.

1.147 STATE GEMSTONE.
Subdivision 1. Lake Superior agate. The Lake Superior agate is the official gemstone
of the state of Minnesota.
Subd. 2. Photograph. A photograph and a typical specimen of the Lake Superior agate shall
be preserved in the Office of the Secretary of State.
History: 1969 c 404 s 1; 1984 c 628 art 1 s 1



Section 1.1475 1.1475 STATE FRUIT.

1.1475 STATE FRUIT.
The Honeycrisp apple is the official fruit of the state of Minnesota.
History: 2006 c 229 s 1



Section 1.148 STATE GRAIN.

1.148 STATE GRAIN.
Subdivision 1. Wild rice. Zizania aquatica, commonly known as wild rice or manomin, is
the official state grain of the state of Minnesota.
Subd. 2. Photograph. A photograph of zizania aquatica, commonly known as wild rice or
manomin, may be displayed in the Office of the Secretary of State.
History: 1977 c 348 s 1; 1984 c 628 art 1 s 1



Section 1.149 STATE MUSHROOM.

1.149 STATE MUSHROOM.
Subdivision 1. Designation. Morchella esculenta, commonly known as the morel, sponge
mushroom, or honeycomb morel, is adopted as the official state mushroom of the state of
Minnesota.
Subd. 2. Photograph. A photograph of the morel, approved by the commissioner of natural
resources, shall be preserved and may be displayed in the Office of the Secretary of State.
History: 1984 c 394 s 1



Section 1.1495 STATE DRINK.

1.1495 STATE DRINK.
Milk is adopted as the official drink of the state of Minnesota.
History: 1984 c 645 s 1



Section 1.1496 STATE MUFFIN.

1.1496 STATE MUFFIN.
The blueberry muffin is adopted as the official muffin of the state of Minnesota.
History: 1988 c 657 s 1



Section 1.1497 STATE BUTTERFLY.

1.1497 STATE BUTTERFLY.
The Monarch butterfly (Danaus plexippus) is the official butterfly of the state of Minnesota.
History: 2000 c 306 s 1



Section 1.1498 STATE PHOTOGRAPH.

1.1498 STATE PHOTOGRAPH.
Subdivision 1. Designation. The world-renowned photograph "Grace," depicting an elderly
man bowing his head and giving thanks, taken in Bovey, Minnesota, in 1918, by Eric Enstrom, is
designated as the state photograph.
Subd. 2. Placement. A copy of the photograph "Grace" must be displayed in the Office of
the Secretary of State.
History: 2002 c 255 s 1



Section 1.15 BOUNDARY COMPACT; MICHIGAN, WISCONSIN, MINNESOTA.

1.15 BOUNDARY COMPACT; MICHIGAN, WISCONSIN, MINNESOTA.
The following compact is ratified and approved:

A COMPACT



Section 1.16 MAPS ON FILE.

1.16 MAPS ON FILE.
The maps referred to in the compact in section 1.15 as Exhibits A, B, and C are the original
maps on file with the report of the Michigan-Minnesota-Wisconsin boundary conference in the
Office of the Secretary of State of Wisconsin, of which duplicate original maps are on file in the
Office of the Secretary of State of Minnesota.
History: 1947 c 589 s 2; 1984 c 628 art 1 s 1



Section 1.17 Repealed, 1996 c 310 s 1

1.17 [Repealed, 1996 c 310 s 1]



Section 1.18 Renumbered 1.049

1.18 [Renumbered 1.049]



Section 1.21 GREAT LAKES BASIN COMPACT.

1.21 GREAT LAKES BASIN COMPACT.
The Great Lakes Basin Compact is ratified, enacted into law, and entered into by this state as
a party with any other state or province which, pursuant to article II of the compact, has legally
joined in it in the form substantially as follows:
The party states solemnly agree:

ARTICLE I

ARTICLE II

ARTICLE III

ARTICLE IV

ARTICLE V

ARTICLE VI

ARTICLE VII

ARTICLE VIII

ARTICLE IX



Section 1.22 COMMISSIONERS.

1.22 COMMISSIONERS.
In pursuance of Article IV of the compact, there shall be five commissioners on the Great
Lakes Commission from this state. Two shall be members of the house of representatives and two
shall be members of the state senate. One member shall be appointed by and serve at the pleasure
of the governor. The house members shall be appointed by the speaker of the house and the
members of the senate shall be appointed by the Committee on Committees. The commissioners
shall exercise all voting rights conferred by the compact on the commissioners from the party
state as provided in Article IV, (B and C) of the compact.
History: 1955 c 691 s 2; 1963 c 389 s 1; 1971 c 380 s 1; 1984 c 628 art 1 s 1



Section 1.23 STATE OFFICERS, DUTIES.

1.23 STATE OFFICERS, DUTIES.
All officers of this state shall do all things falling within their respective jurisdictions
necessary to or incidental to carrying out the compact in every particular. It is the policy of this
state to perform and carry out the compact and to accomplish its purposes. All officers, bureaus,
departments and persons of the state government or administration shall, at reasonable times and
upon request of the commission, furnish it with information and data possessed by them and aid it
by loan of personnel or other means within their legal powers.
History: 1955 c 691 s 3; 1984 c 628 art 1 s 1



Section 1.24 Repealed, 1971 c 960 s 12

1.24 [Repealed, 1971 c 960 s 12]



Section 1.25 Repealed, 1996 c 310 s 1

1.25 [Repealed, 1996 c 310 s 1]



Section 1.26 ENEMY ATTACK, TEMPORARY RELOCATION OF SEATS OF GOVERNMENT.

1.26 ENEMY ATTACK, TEMPORARY RELOCATION OF SEATS OF GOVERNMENT.
Subdivision 1. Political subdivision defined. As used in this section, "political subdivision"
includes counties, home rule charter and statutory cities, towns, townships, school districts,
authorities, and other public corporations and entities whether organized and existing under
charter or general law.
Subd. 2. State government. When, due to an emergency resulting from the effects of enemy
attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient
or impossible to conduct the affairs of state government in the city of St. Paul, Ramsey County,
Minnesota, the governor shall, as often as the exigencies of the situation require, by proclamation,
declare an emergency temporary location, or locations, for the seat of government at a place,
or places, in or out of the state as the governor deems advisable under the circumstances, and
shall take action and issue orders as necessary for an orderly transition of the affairs of state
government to the emergency temporary location, or locations. The emergency temporary
location, or locations, shall remain the seat of government until the legislature by law establishes
a new location, or locations, or until the emergency is declared to be ended by the governor and
the seat of government is returned to its normal location.
Subd. 3. Validity of official acts of state government. While the seat of government remains
at an emergency temporary location, or locations, all official acts required by law to be performed
at the seat of government by any officer, agency, department or authority of this state, including
the convening and meeting of the legislature in regular, extraordinary, or emergency session, shall
be as valid and binding when performed at the emergency temporary location, or locations, as if
performed at the normal location of the seat of government.
Subd. 4. Local governments. When, due to an emergency resulting from the effects of
enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent,
inexpedient or impossible to conduct the affairs of local government at their regular or usual place
or places, the governing body of each political subdivision of this state may meet at any place in
or out of the territorial limits of the political subdivision on the call of the presiding officer or any
two members of the governing body, and shall designate by ordinance, resolution or other manner,
alternate or substitute places as the emergency temporary location, or locations, of government
where all, or any part, of the public business may be conducted during the emergency situation.
The places may be in or out of the territorial limits of the political subdivision and the state.
Subd. 5. Validity of acts of local governments. While the public business is being conducted
at the emergency temporary location, or locations, the governing body and other officers of a
political subdivision shall exercise, at the location, or locations, all of the executive, legislative,
and judicial powers and functions conferred upon it and its officers by its charter and the laws and
Constitution of this state. Acts of the governing body and officers shall be as valid and binding as
if performed within the territorial limits of their political subdivision.
Subd. 6. Conflicting laws. This section shall be supreme if it is employed notwithstanding
any other statute, charter or ordinance.
History: 1959 c 659 s 1-6; 1973 c 123 art 5 s 7; 1984 c 628 art 1 s 1; 1986 c 444



Section 1.27 LOCAL INTERIM EMERGENCY SUCCESSION ACT.

1.27 LOCAL INTERIM EMERGENCY SUCCESSION ACT.
Subdivision 1. Short title. This section is the Local Interim Emergency Succession Act.
Subd. 2. Declaration of policy. Because of the existing possibility of a nuclear attack or a
natural disaster requiring the declaration of a state of emergency, it is found urgent and necessary
to insure the continuity of duly elected and lawful leadership of the political subdivisions of
the state.
Subd. 3. Succession to local offices. The governing body of any county or municipality may
enact ordinances or resolutions as necessary to provide for the continuity of its government and
the emergency interim succession of its key government officials. The ordinances and resolutions
shall provide a method for temporary emergency appointments to local public offices.
Subd. 4. Duties and term of successor. An "interim emergency successor," when designated
by the governing body of a political subdivision under subdivision 3 shall exercise that office
until the duly elected or appointed officer resumes the office or a successor is designated as
required by law.
History: 1967 c 58 s 1-4; 1984 c 628 art 1 s 1



Section 1.31 Repealed, 2003 c 128 art 1 s 176

1.31 [Repealed, 2003 c 128 art 1 s 176]



Section 1.32 Repealed, 2003 c 128 art 1 s 176

1.32 [Repealed, 2003 c 128 art 1 s 176]



Section 1.33 Repealed, 2007 c 13 art 2 s 1

1.33 [Repealed, 2007 c 13 art 2 s 1]



Section 1.331 Repealed, 1996 c 310 s 1

1.331 [Repealed, 1996 c 310 s 1]



Section 1.34 Repealed, 2007 c 13 art 2 s 1

1.34 [Repealed, 2007 c 13 art 2 s 1]



Section 1.35 Repealed, 2007 c 13 art 2 s 1

1.35 [Repealed, 2007 c 13 art 2 s 1]



Section 1.36 Repealed, 2007 c 13 art 2 s 1

1.36 [Repealed, 2007 c 13 art 2 s 1]



Section 1.37 Repealed, 2007 c 13 art 2 s 1

1.37 [Repealed, 2007 c 13 art 2 s 1]



Section 1.38 Repealed, 2007 c 13 art 2 s 1

1.38 [Repealed, 2007 c 13 art 2 s 1]



Section 1.39 Repealed, 2007 c 13 art 2 s 1

1.39 [Repealed, 2007 c 13 art 2 s 1]



Section 1.40 Repealed, 2007 c 13 art 2 s 1

1.40 [Repealed, 2007 c 13 art 2 s 1]



Section 1.50 FREEDOM FROM VIOLENCE.

1.50 FREEDOM FROM VIOLENCE.
The state of Minnesota hereby adopts a policy of zero tolerance of violence. It is state policy
that every person in the state has a right to live free from violence.
History: 1992 c 452 s 1



Section 1.51 FLAGS FLOWN AT HALF-STAFF FOLLOWING PUBLIC SAFETY OFFICER DEATH.

1.51 FLAGS FLOWN AT HALF-STAFF FOLLOWING PUBLIC SAFETY OFFICER
DEATH.
Each American flag and Minnesota flag flown on the grounds of the Capitol area, as
described in section 15B.02, must be flown at half-staff following the death of a public safety
officer, as defined in section 299A.41, subdivision 4, killed in the line of duty in Minnesota, or
the death of Minnesota military personnel killed in the line of duty. The flags must be flown at
half-staff for a period of time determined by the governor.
History: 2004 c 173 s 1






Chapter 2 Territorial Divisions

Section 2.01 NAMES AND BOUNDARIES.

2.01 NAMES AND BOUNDARIES.
The state is divided into the several counties named in the following schedule, the boundaries
whereof, except as changed or established by vote of the people since the year 1892, are as
fixed by the several laws referred to in the schedule after their respective names. The laws so
referred to are hereby continued in force so far as they relate to the fixing of county lines at
the respective dates of their passage.

SCHEDULE



Section 2.019 Repealed, 1991 c 246 s 69

2.019 [Repealed, 1991 c 246 s 69]



Section 2.02 MS 1957 Repealed, Ex1959 c 45 s 702.02 MS 1961 Repealed, Ex1966 c 1 s 71

2.02 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.02 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.021 NUMBER OF MEMBERS.

2.021 NUMBER OF MEMBERS.
For each legislature, until a new apportionment shall have been made, the senate is composed
of 67 members and the house of representatives is composed of 134 members.
History: Ex1966 c 1 s 1; 1983 c 191 s 3



Section 2.03 MS 1957 Repealed, Ex1959 c 45 s 702.03 MS 1961 Repealed, Ex1966 c 1 s 71

2.03 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.03 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.031 APPORTIONMENT.

2.031 APPORTIONMENT.
Subdivision 1. Legislative districts. The representatives in the senate and house of
representatives are apportioned throughout the state in 67 senate districts and 134 house districts.
Each senate district is entitled to elect one senator and each house district is entitled to elect one
representative.
Subd. 2. Definition. The terms "county," "town," "township," "city," "ward," "precinct,"
"census tract," "block," and "unorganized territory" when used in a description of a legislative
district in sections 2.043 to 2.703, mean a geographical area established as such by law and as it
existed for purposes of the 1990 federal census.
History: Ex1966 c 1 s 2; 1973 c 123 art 5 s 7; 1983 c 191 s 4; 1991 c 246 s 1; 1994 c 612 s 1

NOTE:The legislative districts in sections 2.043 to 2.703 are superseded by the order of
the Minnesota Special Redistricting Panel in Zachman v. Kiffmeyer, No. CO-01-160 (March
19, 2002).



Section 2.04 MS 1957 Repealed, Ex1959 c 45 s 702.04 MS 1961 Repealed, Ex1961 c 1 s 71

2.04 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.04 MS 1961 [Repealed, Ex1961 c 1 s 71]



Section 2.041 Repealed, 1983 c 191 s 5

2.041 [Repealed, 1983 c 191 s 5]



Section 2.042 Repealed, 1991 c 246 s 69

2.042 [Repealed, 1991 c 246 s 69]



Section 2.043 Repealed, 2003 c 2 art 1 s 45

2.043 [Repealed, 2003 c 2 art 1 s 45]



Section 2.05 MS 1957 Repealed, Ex1959 c 45 s 702.05 MS 1961 Repealed, Ex1966 c 1 s 71

2.05 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.05 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.051 Repealed, 1983 c 191 s 5

2.051 [Repealed, 1983 c 191 s 5]



Section 2.052 Repealed, 1991 c 246 s 69

2.052 [Repealed, 1991 c 246 s 69]



Section 2.053 Repealed, 2003 c 2 art 1 s 45

2.053 [Repealed, 2003 c 2 art 1 s 45]



Section 2.06 MS 1957 Repealed, Ex1959 c 45 s 702.06 MS 1961 Repealed, Ex1966 c 1 s 71

2.06 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.06 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.061 Repealed, 1983 c 191 s 5

2.061 [Repealed, 1983 c 191 s 5]



Section 2.062 Repealed, 1991 c 246 s 69

2.062 [Repealed, 1991 c 246 s 69]



Section 2.063 Repealed, 2003 c 2 art 1 s 45

2.063 [Repealed, 2003 c 2 art 1 s 45]



Section 2.07 MS 1957 Repealed, Ex1959 c 45 s 702.07 MS 1961 Repealed, Ex1966 c 1 s 71

2.07 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.07 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.071 Repealed, 1983 c 191 s 5

2.071 [Repealed, 1983 c 191 s 5]



Section 2.072 Repealed, 1991 c 246 s 69

2.072 [Repealed, 1991 c 246 s 69]



Section 2.073 Repealed, 2003 c 2 art 1 s 45

2.073 [Repealed, 2003 c 2 art 1 s 45]



Section 2.08 MS 1957 Repealed, Ex1959 c 45 s 702.08 MS 1961 Repealed, Ex1966 c 1 s 71

2.08 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.08 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.081 Repealed, 1983 c 191 s 5

2.081 [Repealed, 1983 c 191 s 5]



Section 2.082 Repealed, 1991 c 246 s 69

2.082 [Repealed, 1991 c 246 s 69]



Section 2.083 Repealed, 2003 c 2 art 1 s 45

2.083 [Repealed, 2003 c 2 art 1 s 45]



Section 2.09 MS 1957 Repealed, Ex1959 c 45 s 702.09 MS 1961 Repealed, Ex1966 c 1 s 71

2.09 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.09 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.091 Repealed, 1983 c 191 s 5

2.091 [Repealed, 1983 c 191 s 5]



Section 2.092 Repealed, 1991 c 246 s 69

2.092 [Repealed, 1991 c 246 s 69]



Section 2.093 Repealed, 2003 c 2 art 1 s 45

2.093 [Repealed, 2003 c 2 art 1 s 45]



Section 2.10 MS 1957 Repealed, Ex1959 c 45 s 702.10 MS 1961 Repealed, Ex1966 c 1 s 71

2.10 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.10 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.101 Repealed, 1983 c 191 s 5

2.101 [Repealed, 1983 c 191 s 5]



Section 2.102 Repealed, 1991 c 246 s 69

2.102 [Repealed, 1991 c 246 s 69]



Section 2.103 Repealed, 2003 c 2 art 1 s 45

2.103 [Repealed, 2003 c 2 art 1 s 45]



Section 2.11 MS 1957 Repealed, Ex1959 c 45 s 702.11 MS 1961 Repealed, Ex1966 c 1 s 71

2.11 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.11 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.111 Repealed, 1983 c 191 s 5

2.111 [Repealed, 1983 c 191 s 5]



Section 2.112 Repealed, 1991 c 246 s 69

2.112 [Repealed, 1991 c 246 s 69]



Section 2.113 Repealed, 2003 c 2 art 1 s 45

2.113 [Repealed, 2003 c 2 art 1 s 45]



Section 2.12 MS 1957 Repealed, Ex1959 c 45 s 702.12 MS 1961 Repealed, Ex1966 c 1 s 71

2.12 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.12 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.121 Repealed, 1983 c 191 s 5

2.121 [Repealed, 1983 c 191 s 5]



Section 2.122 Repealed, 1991 c 246 s 69

2.122 [Repealed, 1991 c 246 s 69]



Section 2.123 Repealed, 2003 c 2 art 1 s 45

2.123 [Repealed, 2003 c 2 art 1 s 45]



Section 2.13 MS 1957 Repealed, Ex1959 c 45 s 702.13 MS 1961 Repealed, Ex1966 c 1 s 71

2.13 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.13 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.131 Repealed, 1983 c 191 s 5

2.131 [Repealed, 1983 c 191 s 5]



Section 2.132 Repealed, 1991 c 246 s 69

2.132 [Repealed, 1991 c 246 s 69]



Section 2.133 Repealed, 2003 c 2 art 1 s 45

2.133 [Repealed, 2003 c 2 art 1 s 45]



Section 2.14 MS 1957 Repealed, Ex1959 c 45 s 702.14 MS 1961 Repealed, Ex1966 c 1 s 71

2.14 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.14 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.141 Repealed, 1983 c 191 s 5

2.141 [Repealed, 1983 c 191 s 5]



Section 2.142 Repealed, 1991 c 246 s 69

2.142 [Repealed, 1991 c 246 s 69]



Section 2.143 Repealed, 2003 c 2 art 1 s 45

2.143 [Repealed, 2003 c 2 art 1 s 45]



Section 2.15 MS 1957 Repealed, Ex1959 c 45 s 702.15 MS 1961 Repealed, Ex1966 c 1 s 71

2.15 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.15 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.151 Repealed, 1983 c 191 s 5

2.151 [Repealed, 1983 c 191 s 5]



Section 2.152 Repealed, 1991 c 246 s 69

2.152 [Repealed, 1991 c 246 s 69]



Section 2.153 Repealed, 2003 c 2 art 1 s 45

2.153 [Repealed, 2003 c 2 art 1 s 45]



Section 2.16 MS 1957 Repealed, Ex1959 c 45 s 702.16 MS 1961 Repealed, Ex1966 c 1 s 71

2.16 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.16 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.161 Repealed, 1983 c 191 s 5

2.161 [Repealed, 1983 c 191 s 5]



Section 2.162 Repealed, 1991 c 246 s 69

2.162 [Repealed, 1991 c 246 s 69]



Section 2.163 Repealed, 2003 c 2 art 1 s 45

2.163 [Repealed, 2003 c 2 art 1 s 45]



Section 2.17 MS 1957 Repealed, Ex1959 c 45 s 702.17 MS 1961 Repealed, Ex1966 c 1 s 71

2.17 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.17 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.171 Repealed, 1983 c 191 s 5

2.171 [Repealed, 1983 c 191 s 5]



Section 2.172 Repealed, 1991 c 246 s 69

2.172 [Repealed, 1991 c 246 s 69]



Section 2.173 Repealed, 2003 c 2 art 1 s 45

2.173 [Repealed, 2003 c 2 art 1 s 45]



Section 2.18 MS 1957 Repealed, Ex1959 c 45 s 702.18 MS 1961 Repealed, Ex1966 c 1 s 71

2.18 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.18 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.181 Repealed, 1983 c 191 s 5

2.181 [Repealed, 1983 c 191 s 5]



Section 2.182 Repealed, 1991 c 246 s 69

2.182 [Repealed, 1991 c 246 s 69]



Section 2.183 Repealed, 2003 c 2 art 1 s 45

2.183 [Repealed, 2003 c 2 art 1 s 45]



Section 2.19 MS 1957 Repealed, Ex1959 c 45 s 702.19 MS 1961 Repealed, Ex1966 c 1 s 71

2.19 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.19 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.191 Repealed, 1983 c 191 s 5

2.191 [Repealed, 1983 c 191 s 5]



Section 2.192 Repealed, 1991 c 246 s 69

2.192 [Repealed, 1991 c 246 s 69]



Section 2.193 Repealed, 2003 c 2 art 1 s 45

2.193 [Repealed, 2003 c 2 art 1 s 45]



Section 2.20 MS 1957 Repealed, Ex1959 c 45 s 702.20 MS 1961 Repealed, Ex1966 c 1 s 71

2.20 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.20 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.201 Repealed, 1983 c 191 s 5

2.201 [Repealed, 1983 c 191 s 5]



Section 2.202 Repealed, 1991 c 246 s 69

2.202 [Repealed, 1991 c 246 s 69]



Section 2.203 Repealed, 2003 c 2 art 1 s 45

2.203 [Repealed, 2003 c 2 art 1 s 45]



Section 2.21 MS 1957 Repealed, Ex1959 c 45 s 702.21 MS 1961 Repealed, Ex1966 c 1 s 71

2.21 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.21 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.211 Repealed, 1983 c 191 s 5

2.211 [Repealed, 1983 c 191 s 5]



Section 2.212 Repealed, 1991 c 246 s 69

2.212 [Repealed, 1991 c 246 s 69]



Section 2.213 Repealed, 2003 c 2 art 1 s 45

2.213 [Repealed, 2003 c 2 art 1 s 45]



Section 2.22 MS 1957 Repealed, Ex1959 c 45 s 702.22 MS 1961 Repealed, Ex1966 c 1 s 71

2.22 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.22 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.221 Repealed, 1983 c 191 s 5

2.221 [Repealed, 1983 c 191 s 5]



Section 2.222 Repealed, 1991 c 246 s 69

2.222 [Repealed, 1991 c 246 s 69]



Section 2.223 Repealed, 2003 c 2 art 1 s 45

2.223 [Repealed, 2003 c 2 art 1 s 45]



Section 2.23 MS 1957 Repealed, Ex1959 c 45 s 702.23 MS 1961 Repealed, Ex1966 c 1 s 71

2.23 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.23 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.231 Repealed, 1983 c 191 s 5

2.231 [Repealed, 1983 c 191 s 5]



Section 2.232 Repealed, 1991 c 246 s 69

2.232 [Repealed, 1991 c 246 s 69]



Section 2.233 Repealed, 2003 c 2 art 1 s 45

2.233 [Repealed, 2003 c 2 art 1 s 45]



Section 2.24 MS 1957 Repealed, Ex1959 c 45 s 702.24 MS 1961 Repealed, Ex1966 c 1 s 71

2.24 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.24 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.241 Repealed, 1983 c 191 s 5

2.241 [Repealed, 1983 c 191 s 5]



Section 2.242 Repealed, 1991 c 246 s 69

2.242 [Repealed, 1991 c 246 s 69]



Section 2.243 Repealed, 2003 c 2 art 1 s 45

2.243 [Repealed, 2003 c 2 art 1 s 45]



Section 2.25 MS 1957 Repealed, Ex1959 c 45 s 702.25 MS 1961 Repealed, Ex1966 c 1 s 71

2.25 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.25 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.251 Repealed, 1983 c 191 s 5

2.251 [Repealed, 1983 c 191 s 5]



Section 2.252 Repealed, 1991 c 246 s 69

2.252 [Repealed, 1991 c 246 s 69]



Section 2.253 Repealed, 2003 c 2 art 1 s 45

2.253 [Repealed, 2003 c 2 art 1 s 45]



Section 2.26 MS 1957 Repealed, Ex1959 c 45 s 702.26 MS 1961 Repealed, Ex1966 c 1 s 71

2.26 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.26 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.261 Repealed, 1983 c 191 s 5

2.261 [Repealed, 1983 c 191 s 5]



Section 2.262 Repealed, 1991 c 246 s 69

2.262 [Repealed, 1991 c 246 s 69]



Section 2.263 Repealed, 2003 c 2 art 1 s 45

2.263 [Repealed, 2003 c 2 art 1 s 45]



Section 2.27 MS 1957 Repealed, Ex1959 c 45 s 702.27 MS 1961 Repealed, Ex1966 c 1 s 71

2.27 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.27 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.271 Repealed, 1983 c 191 s 5

2.271 [Repealed, 1983 c 191 s 5]



Section 2.272 Repealed, 1991 c 246 s 69

2.272 [Repealed, 1991 c 246 s 69]



Section 2.273 Repealed, 2003 c 2 art 1 s 45

2.273 [Repealed, 2003 c 2 art 1 s 45]



Section 2.28 MS 1957 Repealed, Ex1959 c 45 s 702.28 MS 1961 Repealed, Ex1966 c 1 s 71

2.28 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.28 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.281 Repealed, 1983 c 191 s 5

2.281 [Repealed, 1983 c 191 s 5]



Section 2.282 Repealed, 1991 c 246 s 69

2.282 [Repealed, 1991 c 246 s 69]



Section 2.283 Repealed, 2003 c 2 art 1 s 45

2.283 [Repealed, 2003 c 2 art 1 s 45]



Section 2.29 MS 1957 Repealed, Ex1959 c 45 s 702.29 MS 1961 Repealed, Ex1966 c 1 s 71

2.29 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.29 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.291 Repealed, 1983 c 191 s 5

2.291 [Repealed, 1983 c 191 s 5]



Section 2.292 Repealed, 1991 c 246 s 69

2.292 [Repealed, 1991 c 246 s 69]



Section 2.293 Repealed, 2003 c 2 art 1 s 45

2.293 [Repealed, 2003 c 2 art 1 s 45]



Section 2.30 MS 1957 Repealed, Ex1959 c 45 s 702.30 MS 1961 Repealed, Ex1966 c 1 s 71

2.30 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.30 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.301 Repealed, 1983 c 191 s 5

2.301 [Repealed, 1983 c 191 s 5]



Section 2.302 Repealed, 1991 c 246 s 69

2.302 [Repealed, 1991 c 246 s 69]



Section 2.303 Repealed, 2003 c 2 art 1 s 45

2.303 [Repealed, 2003 c 2 art 1 s 45]



Section 2.31 MS 1957 Repealed, Ex1959 c 45 s 702.31 MS 1961 Repealed, Ex1966 c 1 s 71

2.31 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.31 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.311 Repealed, 1983 c 191 s 5

2.311 [Repealed, 1983 c 191 s 5]



Section 2.312 Repealed, 1991 c 246 s 69

2.312 [Repealed, 1991 c 246 s 69]



Section 2.313 Repealed, 2003 c 2 art 1 s 45

2.313 [Repealed, 2003 c 2 art 1 s 45]



Section 2.32 MS 1957 Repealed, Ex1959 c 45 s 702.32 MS 1961 Repealed, Ex1966 c 1 s 71

2.32 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.32 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.321 Repealed, 1983 c 191 s 5

2.321 [Repealed, 1983 c 191 s 5]



Section 2.322 Repealed, 1991 c 246 s 69

2.322 [Repealed, 1991 c 246 s 69]



Section 2.323 Repealed, 2003 c 2 art 1 s 45

2.323 [Repealed, 2003 c 2 art 1 s 45]



Section 2.33 MS 1957 Repealed, Ex1959 c 45 s 702.33 MS 1961 Repealed, Ex1966 c 1 s 71

2.33 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.33 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.331 Repealed, 1983 c 191 s 5

2.331 [Repealed, 1983 c 191 s 5]



Section 2.332 Repealed, 1991 c 246 s 69

2.332 [Repealed, 1991 c 246 s 69]



Section 2.333 Repealed, 2003 c 2 art 1 s 45

2.333 [Repealed, 2003 c 2 art 1 s 45]



Section 2.34 MS 1957 Repealed, Ex1959 c 45 s 702.34 MS 1961 Repealed, Ex1966 c 1 s 71

2.34 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.34 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.341 Repealed, 1983 c 191 s 5

2.341 [Repealed, 1983 c 191 s 5]



Section 2.342 Repealed, 1991 c 246 s 69

2.342 [Repealed, 1991 c 246 s 69]



Section 2.343 Repealed, 2003 c 2 art 1 s 45

2.343 [Repealed, 2003 c 2 art 1 s 45]



Section 2.35 MS 1957 Repealed, Ex1959 c 45 s 702.35 MS 1961 Repealed, Ex1966 c 1 s 71

2.35 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.35 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.351 Repealed, 1983 c 191 s 5

2.351 [Repealed, 1983 c 191 s 5]



Section 2.352 Repealed, 1991 c 246 s 69

2.352 [Repealed, 1991 c 246 s 69]



Section 2.353 Repealed, 2003 c 2 art 1 s 45

2.353 [Repealed, 2003 c 2 art 1 s 45]



Section 2.36 MS 1957 Repealed, Ex1959 c 45 s 702.36 MS 1961 Repealed, Ex1966 c 1 s 71

2.36 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.36 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.361 Repealed, 1983 c 191 s 5

2.361 [Repealed, 1983 c 191 s 5]



Section 2.362 Repealed, 1991 c 246 s 69

2.362 [Repealed, 1991 c 246 s 69]



Section 2.363 Repealed, 2003 c 2 art 1 s 45

2.363 [Repealed, 2003 c 2 art 1 s 45]



Section 2.37 MS 1957 Repealed, Ex1959 c 45 s 702.37 MS 1961 Repealed, Ex1966 c 1 s 71

2.37 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.37 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.371 Repealed, 1983 c 191 s 5

2.371 [Repealed, 1983 c 191 s 5]



Section 2.372 Repealed, 1991 c 246 s 69

2.372 [Repealed, 1991 c 246 s 69]



Section 2.373 Repealed, 2003 c 2 art 1 s 45

2.373 [Repealed, 2003 c 2 art 1 s 45]



Section 2.38 MS 1957 Repealed, Ex1959 c 45 s 702.38 MS 1961 Repealed, Ex1966 c 1 s 71

2.38 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.38 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.381 Repealed, 1983 c 191 s 5

2.381 [Repealed, 1983 c 191 s 5]



Section 2.382 Repealed, 1991 c 246 s 69

2.382 [Repealed, 1991 c 246 s 69]



Section 2.383 Repealed, 2003 c 2 art 1 s 45

2.383 [Repealed, 2003 c 2 art 1 s 45]



Section 2.39 MS 1957 Repealed, Ex1959 c 45 s 702.39 MS 1961 Repealed, Ex1966 c 1 s 71

2.39 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.39 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.391 Repealed, 1983 c 191 s 5

2.391 [Repealed, 1983 c 191 s 5]



Section 2.392 Repealed, 1991 c 246 s 69

2.392 [Repealed, 1991 c 246 s 69]



Section 2.393 Repealed, 2003 c 2 art 1 s 45

2.393 [Repealed, 2003 c 2 art 1 s 45]



Section 2.40 MS 1957 Repealed, Ex1959 c 45 s 702.40 MS 1961 Repealed, Ex1966 c 1 s 71

2.40 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.40 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.401 Repealed, 1983 c 191 s 5

2.401 [Repealed, 1983 c 191 s 5]



Section 2.402 Repealed, 1991 c 246 s 69

2.402 [Repealed, 1991 c 246 s 69]



Section 2.403 Repealed, 2003 c 2 art 1 s 45

2.403 [Repealed, 2003 c 2 art 1 s 45]



Section 2.41 MS 1957 Repealed, Ex1959 c 45 s 702.41 MS 1961 Repealed, Ex1966 c 1 s 71

2.41 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.41 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.411 Repealed, 1983 c 191 s 5

2.411 [Repealed, 1983 c 191 s 5]



Section 2.412 Repealed, 1991 c 246 s 69

2.412 [Repealed, 1991 c 246 s 69]



Section 2.413 Repealed, 2003 c 2 art 1 s 45

2.413 [Repealed, 2003 c 2 art 1 s 45]



Section 2.42 MS 1957 Repealed, Ex1959 c 45 s 702.42 MS 1961 Repealed, Ex1966 c 1 s 71

2.42 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.42 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.421 Repealed, 1983 c 191 s 5

2.421 [Repealed, 1983 c 191 s 5]



Section 2.422 Repealed, 1991 c 246 s 69

2.422 [Repealed, 1991 c 246 s 69]



Section 2.423 Repealed, 2003 c 2 art 1 s 45

2.423 [Repealed, 2003 c 2 art 1 s 45]



Section 2.43 MS 1957 Repealed, Ex1959 c 45 s 702.43 MS 1961 Repealed, Ex1966 c 1 s 71

2.43 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.43 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.431 Repealed, 1983 c 191 s 5

2.431 [Repealed, 1983 c 191 s 5]



Section 2.432 Repealed, 1991 c 246 s 69

2.432 [Repealed, 1991 c 246 s 69]



Section 2.433 Repealed, 2003 c 2 art 1 s 45

2.433 [Repealed, 2003 c 2 art 1 s 45]



Section 2.44 MS 1957 Repealed, Ex1959 c 45 s 702.44 MS 1961 Repealed, Ex1966 c 1 s 71

2.44 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.44 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.441 Repealed, 1983 c 191 s 5

2.441 [Repealed, 1983 c 191 s 5]



Section 2.442 Repealed, 1991 c 246 s 69

2.442 [Repealed, 1991 c 246 s 69]



Section 2.443 Repealed, 2003 c 2 art 1 s 45

2.443 [Repealed, 2003 c 2 art 1 s 45]



Section 2.444 FORTY-FIRST DISTRICT.

2.444 FORTY-FIRST DISTRICT.
Subdivision 1. Senate district. Senate District 41 consists of that district as described in the
order of the Minnesota Special Redistricting Panel in Zachman v. Kiffmeyer, No. CO-01-160
(March 19, 2002).
Subd. 2. House district. Notwithstanding the order of the Minnesota Special Redistricting
Panel in Zachman v. Kiffmeyer, No. CO-01-160 (March 19, 2002), Senate District 41, as
described in that order, is divided into two house districts as follows:
(a) House District 41A consists of that portion of the city of Edina lying north of a line
described as follows: commencing at the intersection of the western boundary of the city of Edina
with Valley View Road, easterly along Valley View Road to the service road east of U.S. 169,
southerly along the service road to Braemar Boulevard, easterly and northerly along Braemar
Boulevard to Valley View Road, northeasterly along Valley View Road to Antrim Road, southerly
along Antrim Road to West 70th Street, easterly along West 70th Street to France Avenue,
southerly along France Avenue to Parklawn Avenue, easterly along Parklawn Avenue to York
Avenue, northerly along York Avenue to the southern boundary of Independent School District
No. 273, Edina, and easterly along the southern boundary of Independent School District No. 273
to the eastern boundary of the city of Edina.
(b) House District 41B consists of that portion of Senate District 41 not included in House
District 41A.
History: 2004 c 170 s 1



Section 2.45 MS 1957 Repealed, Ex1959 c 45 s 702.45 MS 1961 Repealed, Ex1966 c 1 s 71

2.45 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.45 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.451 Repealed, 1983 c 191 s 5

2.451 [Repealed, 1983 c 191 s 5]



Section 2.452 Repealed, 1991 c 246 s 69

2.452 [Repealed, 1991 c 246 s 69]



Section 2.453 Repealed, 2003 c 2 art 1 s 45

2.453 [Repealed, 2003 c 2 art 1 s 45]



Section 2.46 MS 1957 Repealed, Ex1959 c 45 s 702.46 MS 1961 Repealed, Ex1966 c 1 s 71

2.46 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.46 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.461 Repealed, 1983 c 191 s 5

2.461 [Repealed, 1983 c 191 s 5]



Section 2.462 Repealed, 1991 c 246 s 69

2.462 [Repealed, 1991 c 246 s 69]



Section 2.463 Repealed, 2003 c 2 art 1 s 45

2.463 [Repealed, 2003 c 2 art 1 s 45]



Section 2.47 MS 1957 Repealed, Ex1959 c 45 s 702.47 MS 1961 Repealed, Ex1966 c 1 s 71

2.47 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.47 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.471 Repealed, 1983 c 191 s 5

2.471 [Repealed, 1983 c 191 s 5]



Section 2.472 Repealed, 1991 c 246 s 69

2.472 [Repealed, 1991 c 246 s 69]



Section 2.473 Repealed, 2003 c 2 art 1 s 45

2.473 [Repealed, 2003 c 2 art 1 s 45]



Section 2.48 MS 1957 Repealed, Ex1959 c 45 s 702.48 MS 1961 Repealed, Ex1966 c 1 s 71

2.48 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.48 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.481 Repealed, 1983 c 191 s 5

2.481 [Repealed, 1983 c 191 s 5]



Section 2.482 Repealed, 1991 c 246 s 69

2.482 [Repealed, 1991 c 246 s 69]



Section 2.483 Repealed, 2003 c 2 art 1 s 45

2.483 [Repealed, 2003 c 2 art 1 s 45]



Section 2.484 FORTY-FIFTH DISTRICT.

2.484 FORTY-FIFTH DISTRICT.
Subdivision 1. Senate district. Senate District 45 consists of that district as described in
the order of the Minnesota Special Redistricting Panel in Zachman v. Kiffmeyer, No. C0-01-160
(March 19, 2002).
Subd. 2. House districts. Notwithstanding the order of the Minnesota Special Redistricting
Panel in Zachman v. Kiffmeyer, No. C0-01-160 (March 19, 2002), Senate District 45, as described
in that order, is divided into two house districts as follows:
(a) House District 45A consists of House District 45A as described in that order, except for
the portion of that House District 45A described as follows:
Beginning at the intersection of the center lines of 35th Avenue North and Nevada Avenue
North, then south along the center line of Nevada Avenue North to the center line of 34th Avenue
North, then west along the center line of 34th Avenue North to the center line of Winpark Drive,
then north along the center line of Winpark Drive to the center line of 35th Avenue North, then
west along the center line of 35th Avenue North to the center line of Winnetka Avenue North,
then north along the center line of Winnetka Avenue North to the north municipal boundary line
of Crystal, then west along that municipal boundary line to the west municipal boundary line of
Crystal, then south along that municipal boundary line to the center line of 33rd Avenue North,
then east along the center line of 33rd Avenue North to the center line of Wisconsin Avenue
North, then north along the center line of Wisconsin Avenue North to the center line of 35th
Avenue North, then east along the center line of 35th Avenue North to the center line of Utah
Avenue North, then south along the center line of Utah Avenue North to the center line of 33rd
Place North, then east along the center line of 33rd Place North to the center line of Winnetka
Avenue North, then south along the center line of Winnetka Avenue North to the center line of
32nd Avenue North, then east along the center line of 32nd Avenue North to the center line of
Nevada Avenue, then north along the center line of Nevada Avenue to the center line of Valley
Place, then east along the center line of Valley Place to the center line of Louisiana Avenue
North, then north along the center line of Louisiana Avenue North to the center line of 35th
Avenue North, then west along the center line of 35th Avenue North to the center line of Nevada
Avenue North, which was the place of beginning.
(b) House District 45B consists of that portion of Senate District 45 not included in House
District 45A.
History: 1Sp2003 c 16 s 13



Section 2.49 MS 1957 Repealed, Ex1959 c 45 s 702.49 MS 1961 Repealed, Ex1966 c 1 s 71

2.49 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.49 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.491 Repealed, 1983 c 191 s 5

2.491 [Repealed, 1983 c 191 s 5]



Section 2.492 Repealed, 1991 c 246 s 69

2.492 [Repealed, 1991 c 246 s 69]



Section 2.493 Repealed, 2003 c 2 art 1 s 45

2.493 [Repealed, 2003 c 2 art 1 s 45]



Section 2.50 MS 1957 Repealed, Ex1959 c 45 s 702.50 MS 1961 Repealed, Ex1966 c 1 s 71

2.50 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.50 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.501 Repealed, 1983 c 191 s 5

2.501 [Repealed, 1983 c 191 s 5]



Section 2.502 Repealed, 1991 c 246 s 69

2.502 [Repealed, 1991 c 246 s 69]



Section 2.503 Repealed, 2003 c 2 art 1 s 45

2.503 [Repealed, 2003 c 2 art 1 s 45]



Section 2.51 MS 1957 Repealed, Ex1959 c 45 s 702.51 MS 1961 Repealed, Ex1966 c 1 s 71

2.51 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.51 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.511 Repealed, 1983 c 191 s 5

2.511 [Repealed, 1983 c 191 s 5]



Section 2.512 Repealed, 1991 c 246 s 69

2.512 [Repealed, 1991 c 246 s 69]



Section 2.513 Repealed, 2003 c 2 art 1 s 45

2.513 [Repealed, 2003 c 2 art 1 s 45]



Section 2.52 MS 1957 Repealed, Ex1959 c 45 s 702.52 MS 1961 Repealed, Ex1966 c 1 s 71

2.52 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.52 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.521 Repealed, 1983 c 191 s 5

2.521 [Repealed, 1983 c 191 s 5]



Section 2.522 Repealed, 1991 c 246 s 69

2.522 [Repealed, 1991 c 246 s 69]



Section 2.523 Repealed, 2003 c 2 art 1 s 45

2.523 [Repealed, 2003 c 2 art 1 s 45]



Section 2.53 MS 1957 Repealed, Ex1959 c 45 s 702.53 MS 1961 Repealed, Ex1966 c 1 s 71

2.53 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.53 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.531 Repealed, 1983 c 191 s 5

2.531 [Repealed, 1983 c 191 s 5]



Section 2.532 Repealed, 1991 c 246 s 69

2.532 [Repealed, 1991 c 246 s 69]



Section 2.533 Repealed, 2003 c 2 art 1 s 45

2.533 [Repealed, 2003 c 2 art 1 s 45]



Section 2.54 MS 1957 Repealed, Ex1959 c 45 s 702.54 MS 1961 Repealed, Ex1966 c 1 s 71

2.54 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.54 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.541 Repealed, 1983 c 191 s 5

2.541 [Repealed, 1983 c 191 s 5]



Section 2.542 Repealed, 1991 c 246 s 69

2.542 [Repealed, 1991 c 246 s 69]



Section 2.543 Repealed, 2003 c 2 art 1 s 45

2.543 [Repealed, 2003 c 2 art 1 s 45]



Section 2.55 MS 1957 Repealed, Ex1959 c 45 s 702.55 MS 1961 Repealed, Ex1966 c 1 s 71

2.55 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.55 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.551 Repealed, 1983 c 191 s 5

2.551 [Repealed, 1983 c 191 s 5]



Section 2.552 Repealed, 1991 c 246 s 69

2.552 [Repealed, 1991 c 246 s 69]



Section 2.553 Repealed, 2003 c 2 art 1 s 45

2.553 [Repealed, 2003 c 2 art 1 s 45]



Section 2.56 MS 1957 Repealed, Ex1959 c 45 s 702.56 MS 1961 Repealed, Ex1966 c 1 s 71

2.56 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.56 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.561 Repealed, 1983 c 191 s 5

2.561 [Repealed, 1983 c 191 s 5]



Section 2.562 Repealed, 1991 c 246 s 69

2.562 [Repealed, 1991 c 246 s 69]



Section 2.563 Repealed, 2003 c 2 art 1 s 45

2.563 [Repealed, 2003 c 2 art 1 s 45]



Section 2.57 MS 1957 Repealed, Ex1959 c 45 s 702.57 MS 1961 Repealed, Ex1966 c 1 s 71

2.57 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.57 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.571 Repealed, 1983 c 191 s 5

2.571 [Repealed, 1983 c 191 s 5]



Section 2.572 Repealed, 1991 c 246 s 69

2.572 [Repealed, 1991 c 246 s 69]



Section 2.573 Repealed, 2003 c 2 art 1 s 45

2.573 [Repealed, 2003 c 2 art 1 s 45]



Section 2.58 MS 1957 Repealed, Ex1959 c 45 s 702.58 MS 1961 Repealed, Ex1966 c 1 s 71

2.58 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.58 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.581 Repealed, 1983 c 191 s 5

2.581 [Repealed, 1983 c 191 s 5]



Section 2.582 Repealed, 1991 c 246 s 69

2.582 [Repealed, 1991 c 246 s 69]



Section 2.583 Repealed, 2003 c 2 art 1 s 45

2.583 [Repealed, 2003 c 2 art 1 s 45]



Section 2.59 MS 1957 Repealed, Ex1959 c 45 s 702.59 MS 1961 Repealed, Ex1966 c 1 s 71

2.59 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.59 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.591 Repealed, 1983 c 191 s 5

2.591 [Repealed, 1983 c 191 s 5]



Section 2.592 Repealed, 1991 c 246 s 69

2.592 [Repealed, 1991 c 246 s 69]



Section 2.593 Repealed, 2003 c 2 art 1 s 45

2.593 [Repealed, 2003 c 2 art 1 s 45]



Section 2.60 MS 1957 Repealed, Ex1959 c 45 s 702.60 MS 1961 Repealed, Ex1966 c 1 s 71

2.60 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.60 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.601 Repealed, 1983 c 191 s 5

2.601 [Repealed, 1983 c 191 s 5]



Section 2.602 Repealed, 1991 c 246 s 69

2.602 [Repealed, 1991 c 246 s 69]



Section 2.603 Repealed, 2003 c 2 art 1 s 45

2.603 [Repealed, 2003 c 2 art 1 s 45]



Section 2.61 MS 1957 Repealed, Ex1959 c 45 s 702.61 MS 1961 Repealed, Ex1966 c 1 s 71

2.61 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.61 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.611 Repealed, 1983 c 191 s 5

2.611 [Repealed, 1983 c 191 s 5]



Section 2.612 Repealed, 1991 c 246 s 69

2.612 [Repealed, 1991 c 246 s 69]



Section 2.613 Repealed, 2003 c 2 art 1 s 45

2.613 [Repealed, 2003 c 2 art 1 s 45]



Section 2.62 MS 1957 Repealed, Ex1959 c 45 s 702.62 MS 1961 Repealed, Ex1966 c 1 s 71

2.62 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.62 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.621 Repealed, 1983 c 191 s 5

2.621 [Repealed, 1983 c 191 s 5]



Section 2.622 Repealed, 1991 c 246 s 69

2.622 [Repealed, 1991 c 246 s 69]



Section 2.623 Repealed, 2003 c 2 art 1 s 45

2.623 [Repealed, 2003 c 2 art 1 s 45]



Section 2.63 MS 1957 Repealed, Ex1959 c 45 s 702.63 MS 1961 Repealed, Ex1966 c 1 s 71

2.63 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.63 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.631 Repealed, 1983 c 191 s 5

2.631 [Repealed, 1983 c 191 s 5]



Section 2.632 Repealed, 1991 c 246 s 69

2.632 [Repealed, 1991 c 246 s 69]



Section 2.633 Repealed, 2003 c 2 art 1 s 45

2.633 [Repealed, 2003 c 2 art 1 s 45]



Section 2.64 MS 1957 Repealed, Ex1959 c 45 s 702.64 MS 1961 Repealed, Ex1966 c 1 s 71

2.64 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.64 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.641 Repealed, 1983 c 191 s 5

2.641 [Repealed, 1983 c 191 s 5]



Section 2.642 Repealed, 1991 c 246 s 69

2.642 [Repealed, 1991 c 246 s 69]



Section 2.643 Repealed, 2003 c 2 art 1 s 45

2.643 [Repealed, 2003 c 2 art 1 s 45]



Section 2.65 MS 1957 Repealed, Ex1959 c 45 s 702.65 MS 1961 Repealed, Ex1966 c 1 s 71

2.65 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.65 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.651 Repealed, 1983 c 191 s 5

2.651 [Repealed, 1983 c 191 s 5]



Section 2.652 Repealed, 1991 c 246 s 69

2.652 [Repealed, 1991 c 246 s 69]



Section 2.653 Repealed, 2003 c 2 art 1 s 45

2.653 [Repealed, 2003 c 2 art 1 s 45]



Section 2.66 MS 1957 Repealed, Ex1959 c 45 s 702.66 MS 1961 Repealed, Ex1966 c 1 s 71

2.66 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.66 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.661 Repealed, 1983 c 191 s 5

2.661 [Repealed, 1983 c 191 s 5]



Section 2.662 Repealed, 1991 c 246 s 69

2.662 [Repealed, 1991 c 246 s 69]



Section 2.663 Repealed, 2003 c 2 art 1 s 45

2.663 [Repealed, 2003 c 2 art 1 s 45]



Section 2.67 MS 1957 Repealed, Ex1959 c 45 s 702.67 MS 1961 Repealed, Ex1966 c 1 s 71

2.67 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.67 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.671 Repealed, 1983 c 191 s 5

2.671 [Repealed, 1983 c 191 s 5]



Section 2.672 Repealed, 1991 c 246 s 69

2.672 [Repealed, 1991 c 246 s 69]



Section 2.673 Repealed, 2003 c 2 art 1 s 45

2.673 [Repealed, 2003 c 2 art 1 s 45]



Section 2.68 MS 1957 Repealed, Ex1959 c 45 s 702.68 MS 1961 Repealed, Ex1966 c 1 s 71

2.68 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.68 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.681 Repealed, 1983 c 191 s 5

2.681 [Repealed, 1983 c 191 s 5]



Section 2.682 Repealed, 1991 c 246 s 69

2.682 [Repealed, 1991 c 246 s 69]



Section 2.683 Repealed, 2003 c 2 art 1 s 45

2.683 [Repealed, 2003 c 2 art 1 s 45]



Section 2.69 MS 1957 Repealed, Ex1959 c 45 s 702.69 MS 1961 Repealed, Ex1966 c 1 s 71

2.69 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.69 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.691 Repealed, 1983 c 191 s 5

2.691 [Repealed, 1983 c 191 s 5]



Section 2.692 Repealed, 1991 c 246 s 69

2.692 [Repealed, 1991 c 246 s 69]



Section 2.693 Repealed, 2003 c 2 art 1 s 45

2.693 [Repealed, 2003 c 2 art 1 s 45]



Section 2.70 MS 1957 Repealed, Ex1959 c 45 s 702.70 MS 1961 Repealed, Ex1966 c 1 s 71

2.70 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.70 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.701 Repealed, 1983 c 191 s 5

2.701 [Repealed, 1983 c 191 s 5]



Section 2.702 Repealed, 1991 c 246 s 69

2.702 [Repealed, 1991 c 246 s 69]



Section 2.703 Repealed, 2003 c 2 art 1 s 45

2.703 [Repealed, 2003 c 2 art 1 s 45]



Section 2.71 MS 1957 Repealed, Ex1959 c 45 s 702.71 MS 1961 Repealed, Ex1966 c 1 s 71

2.71 MS 1957 [Repealed, Ex1959 c 45 s 70]
2.71 MS 1961 [Repealed, Ex1966 c 1 s 71]



Section 2.711 Repealed, 1983 c 191 s 5

2.711 [Repealed, 1983 c 191 s 5]



Section 2.712 Repealed, 1983 c 191 s 5

2.712 [Repealed, 1983 c 191 s 5]



Section 2.715 Repealed, Ex1966 c 1 s 71

2.715 [Repealed, Ex1966 c 1 s 71]



Section 2.72 Repealed, Ex1957 c 14 s 8

2.72 [Repealed, Ex1957 c 14 s 8]



Section 2.721 Repealed, 1961 c 561 s 17

2.721 [Repealed, 1961 c 561 s 17]



Section 2.722 JUDICIAL DISTRICTS.

2.722 JUDICIAL DISTRICTS.
Subdivision 1. Description. Effective July 1, 1959, the state is divided into ten judicial
districts composed of the following named counties, respectively, in each of which districts
judges shall be chosen as hereinafter specified:
1. Goodhue, Dakota, Carver, Le Sueur, McLeod, Scott, and Sibley; 36 judges; and four
permanent chambers shall be maintained in Red Wing, Hastings, Shakopee, and Glencoe and one
other shall be maintained at the place designated by the chief judge of the district;
2. Ramsey; 26 judges;
3. Wabasha, Winona, Houston, Rice, Olmsted, Dodge, Steele, Waseca, Freeborn, Mower,
and Fillmore; 23 judges; and permanent chambers shall be maintained in Faribault, Albert Lea,
Austin, Rochester, and Winona;
4. Hennepin; 60 judges;
5. Blue Earth, Watonwan, Lyon, Redwood, Brown, Nicollet, Lincoln, Cottonwood, Murray,
Nobles, Pipestone, Rock, Faribault, Martin, and Jackson; 16 judges; and permanent chambers
shall be maintained in Marshall, Windom, Fairmont, New Ulm, and Mankato;
6. Carlton, St. Louis, Lake, and Cook; 15 judges;
7. Benton, Douglas, Mille Lacs, Morrison, Otter Tail, Stearns, Todd, Clay, Becker, and
Wadena; 28 judges; and permanent chambers shall be maintained in Moorhead, Fergus Falls,
Little Falls, and St. Cloud;
8. Chippewa, Kandiyohi, Lac qui Parle, Meeker, Renville, Swift, Yellow Medicine, Big
Stone, Grant, Pope, Stevens, Traverse, and Wilkin; 11 judges; and permanent chambers shall be
maintained in Morris, Montevideo, and Willmar;
9. Norman, Polk, Marshall, Kittson, Red Lake, Roseau, Mahnomen, Pennington, Aitkin,
Itasca, Crow Wing, Hubbard, Beltrami, Lake of the Woods, Clearwater, Cass and Koochiching;
23 judges; and permanent chambers shall be maintained in Crookston, Thief River Falls, Bemidji,
Brainerd, Grand Rapids, and International Falls; and
10. Anoka, Isanti, Wright, Sherburne, Kanabec, Pine, Chisago, and Washington; 45 judges;
and permanent chambers shall be maintained in Anoka, Stillwater, and other places designated by
the chief judge of the district.
Subd. 2. Altering boundaries. The Supreme Court, with the consent of a majority of the
chief judges of the judicial districts, may alter the boundaries or change the number of judicial
districts, except the Second and Fourth Judicial Districts.
Subd. 3. Hennepin and Ramsey probate judges; courts. The probate judges of Ramsey
and Hennepin probate courts in office on August 1, 1982, shall be district court judges of the
Second and Fourth Judicial Districts, respectively, and shall continue in office for the balance of
the term for which they were elected and shall be eligible for reelection. The offices of probate
court of Ramsey and Hennepin Counties, and all of their jurisdiction, records, powers, duties,
functions, and personnel, are hereby transferred to the district courts of the Second and Fourth
Judicial Districts respectively and made divisions of them. The chief judge of the fourth judicial
district shall at all times assign at least two judges to the probate court duties.
Subd. 4. Determination of a judicial vacancy. (a) When a judge of the district court dies,
resigns, retires, or is removed from office, the Supreme Court, in consultation with judges and
attorneys in the affected district, shall determine within 90 days of receiving notice of a vacancy
from the governor whether the vacant office is necessary for effective judicial administration or
is necessary for adequate access to the courts. In determining whether the position is necessary
for adequate access to the courts, the Supreme Court shall consider whether abolition or transfer
of the position would result in a county having no chambered judge. The Supreme Court may
continue the position, may order the position abolished, or may transfer the position to a judicial
district where need for additional judges exists, designating the position as either a county,
county/municipal or district court judgeship. The Supreme Court shall certify any vacancy to the
governor, who shall fill it in the manner provided by law.
(b) If a judge of district court fails to timely file an affidavit of candidacy and filing fee or
petition in lieu of a fee, the official with whom the affidavits of candidacy are required to be filed
shall notify the Supreme Court that the incumbent judge is not seeking reelection. Within five
days of receipt of the notice, the Supreme Court shall determine whether the judicial position
is necessary for effective judicial administration or adequate access to the courts and notify the
official responsible for certifying the election results of its determination. In determining whether
the position is necessary for adequate access to the courts, the Supreme Court shall consider
whether abolition or transfer of the position would result in a county having no chambered judge.
The Supreme Court may continue the position, may order the position abolished, or may transfer
the position to a judicial district where the need for additional judgeships exists. If the position is
abolished or transferred, the election may not be held. If the position is transferred, the court shall
also notify the governor of the transfer. Upon transfer, the position is vacant and the governor
shall fill it in the manner provided by law. An order abolishing or transferring a position is
effective the first Monday in the next January.
Subd. 4a. Referee vacancy; conversion to judgeship. When a referee of the district court
dies, resigns, retires, or is voluntarily removed from the position, the chief judge of the district
shall notify the Supreme Court and may petition to request that the position be converted to a
judgeship. The Supreme Court shall determine within 90 days of the petition whether to order
the position abolished or convert the position to a judgeship in the affected or another judicial
district. The Supreme Court shall certify any judicial vacancy to the governor, who shall fill it
in the manner provided by law. The conversion of a referee position to a judgeship under this
subdivision shall not reduce the total number of judges and referees hearing cases in the family
and juvenile courts.
Subd. 5. Judicial employees. The complement for the law clerk and court reporter assigned
exclusively to a judgeship that is abolished under this section is abolished upon vacancy of the
position. The complement for the law clerk and court reporter shall be transferred to the judicial
district to which a judgeship is transferred pursuant to this section.
History: (11,12) RL s 7; 1907 c 146 s 1; 1909 c 11 s 1; 1909 c 126 s 12,13; 1911 c 193 s 1,2;
1911 c 205 s 1; 1913 c 150 s 1; 1913 c 320 s 1; 1915 c 16 s 1; 1917 c 484 s 1; 1917 c 490 s 1;
1917 c 494 s 1; 1921 c 329 s 1; 1923 c 199 s 1; 1923 c 222 s 1; 1923 c 387 s 1; 1925 c 75 s 1-4;
1931 c 104 s 1; 1951 c 698 s 1-3; 1953 c 584 s 1-3; 1953 c 687 s 1; 1953 c 694 s 1-3; 1955 c 483
s 1; Ex1957 c 14 s 1,2; 1959 c 701 s 1; Ex1961 c 61 s 1; 1963 c 860 s 1; 1965 c 737 s 1; 1967 c
182 s 1; 1967 c 840 s 1; Ex1967 c 22 s 1; 1971 c 392 s 1; Ex1971 c 7 s 3; Ex1971 c 32 s 21; 1977
c 432 s 1; 1982 c 398 s 1,2; 1Sp1985 c 13 s 57,58; 1987 c 404 s 59; 1990 c 594 art 1 s 38; 1991 c
146 s 1; 1991 c 345 art 1 s 36,37; 1994 c 636 art 8 s 1; 1995 c 226 art 6 s 1,2; 1999 c 216 art 6 s
1; 1Sp2001 c 8 art 5 s 1; 2005 c 136 art 14 s 1; 2007 c 54 art 5 s 1



Section 2.723 Expired

2.723 [Expired]



Section 2.724 CHIEF JUSTICE OF SUPREME COURT, DUTIES.

2.724 CHIEF JUSTICE OF SUPREME COURT, DUTIES.
Subdivision 1. Appointments. When public convenience and necessity require it, the chief
justice of the Supreme Court may assign any judge of any court to serve and discharge the duties
of judge of any court in a judicial district not that judge's own at such times as the chief justice
may determine. A judge may appeal an assignment to serve on a court in a judicial district not
that judge's own to the Supreme Court and the appeal shall be decided before the assignment is
effective. Notwithstanding the provisions of this subdivision, no judge shall be assigned to serve
on a court in a judicial district which is located more than 50 miles from the boundary of that
judge's judicial district for more than 15 working days in any 12-month period, unless the judge
consents to the assignment.
A transferred judge shall be subject to the assignment powers of the chief judge of the
judicial district to which the judge is transferred.
Subd. 2. Procedure. To promote and secure more efficient administration of justice, the chief
justice of the Supreme Court of the state shall supervise and coordinate the work of the courts of
the state. The Supreme Court may provide by rule that the chief justice not be required to write
opinions as a member of the Supreme Court. Its rules may further provide for it to hear and
consider cases in divisions. It may by rule assign temporarily any retired justice of the Supreme
Court or one judge of the Court of Appeals or district court judge at a time to act as a justice of the
Supreme Court or any number of justices or retired justices of the Supreme Court to act as judges
of the Court of Appeals. Upon the assignment of a Court of Appeals judge or a district court judge
to act as a justice of the Supreme Court, a judge previously acting as a justice may complete
unfinished duties of that position. Any number of justices may disqualify themselves from hearing
and considering a case, in which event the Supreme Court may assign temporarily a retired justice
of the Supreme Court, a Court of Appeals judge, or a district court judge to hear and consider the
case in place of each disqualified justice. A retired justice who is acting as a justice of the Supreme
Court or judge of the Court of Appeals under this section shall receive, in addition to retirement
pay, out of the general fund of the state, an amount to make the retired justice's total compensation
equal to the same salary as a justice or judge of the court on which the justice is acting.
Subd. 3. Retired justices and judges. (a) The chief justice of the Supreme Court may
assign a retired justice of the Supreme Court to act as a justice of the Supreme Court pursuant
to subdivision 2 or as a judge of any other court. The chief justice may assign a retired judge
of any court to act as a judge of any court except the Supreme Court. The chief justice of the
Supreme Court shall determine the pay and expenses to be received by a judge acting pursuant to
this paragraph.
(b) A judge who has been elected to office and who has retired as a judge in good standing
and is not practicing law may also be appointed to serve as judge of any court except the Supreme
Court. A retired judge acting under this paragraph will receive pay and expenses in the amount
established by the Supreme Court.
Subd. 4. State court supervision. The chief justice shall exercise general supervisory
powers over the courts in the state, with powers including, but not limited to:
(a) Supervision of the courts' financial affairs, programs of continuing education for judicial
and nonjudicial personnel and planning and operations research;
(b) Serving as chief representative of the court system and as liaison with other governmental
agencies for the public; and
(c) Supervision of the administrative operations of the courts.
The chief justice may designate other justices or judges to assist in the performance of duties.
History: Ex1957 c 14 s 4,5; 1959 c 657 s 1; 1969 c 399 s 1; 1969 c 543 s 1; 1971 c 3 s 1;
1973 c 18 s 1; 1974 c 417 s 1; 1977 c 432 s 2; 1983 c 247 s 1; 1986 c 444; 1996 c 408 art 11 s
1; 1999 c 86 art 1 s 1; 1Sp2001 c 8 art 5 s 2



Section 2.73 Repealed, 2 Ex1961 c 2 s 10

2.73 [Repealed, 2 Ex1961 c 2 s 10]



Section 2.731 NUMBER OF DISTRICTS.

2.731 NUMBER OF DISTRICTS.
The state of Minnesota is divided into eight congressional districts, each of which is entitled
to elect one representative to the Congress of the United States of America.
History: 2 Ex1961 c 2 s 1

NOTE:The congressional districts in section 2.742 to 2.812 are superseded by the order
of the Minnesota Special Redistricting Panel in Zachman v. Kiffmeyer, No. CO-01-160 (March
19, 2002).



Section 2.74 Repealed, 2 Ex1961 c 2 s 10

2.74 [Repealed, 2 Ex1961 c 2 s 10]



Section 2.741 Repealed, 1994 c 406 s 10

2.741 [Repealed, 1994 c 406 s 10]



Section 2.742 Repealed, 2003 c 2 art 1 s 45

2.742 [Repealed, 2003 c 2 art 1 s 45]



Section 2.75 Repealed, 2 Ex1961 c 2 s 10

2.75 [Repealed, 2 Ex1961 c 2 s 10]



Section 2.751 Repealed, 1994 c 406 s 10

2.751 [Repealed, 1994 c 406 s 10]



Section 2.752 Repealed, 2003 c 2 art 1 s 45

2.752 [Repealed, 2003 c 2 art 1 s 45]



Section 2.76 Repealed, 2 Ex1961 c 2 s 10

2.76 [Repealed, 2 Ex1961 c 2 s 10]



Section 2.761 Repealed, 1994 c 406 s 10

2.761 [Repealed, 1994 c 406 s 10]



Section 2.762 Repealed, 2003 c 2 art 1 s 45

2.762 [Repealed, 2003 c 2 art 1 s 45]



Section 2.77 Repealed, 2 Ex1961 c 2 s 10

2.77 [Repealed, 2 Ex1961 c 2 s 10]



Section 2.771 Repealed, 1994 c 406 s 10

2.771 [Repealed, 1994 c 406 s 10]



Section 2.772 Repealed, 2003 c 2 art 1 s 45

2.772 [Repealed, 2003 c 2 art 1 s 45]



Section 2.78 Repealed, 2 Ex1961 c 2 s 10

2.78 [Repealed, 2 Ex1961 c 2 s 10]



Section 2.781 Repealed, 1994 c 406 s 10

2.781 [Repealed, 1994 c 406 s 10]



Section 2.782 Repealed, 2003 c 2 art 1 s 45

2.782 [Repealed, 2003 c 2 art 1 s 45]



Section 2.79 Repealed, 2 Ex1961 c 2 s 10

2.79 [Repealed, 2 Ex1961 c 2 s 10]



Section 2.791 Repealed, 1994 c 406 s 10

2.791 [Repealed, 1994 c 406 s 10]



Section 2.792 Repealed, 2003 c 2 art 1 s 45

2.792 [Repealed, 2003 c 2 art 1 s 45]



Section 2.80 Repealed, 2 Ex1961 c 2 s 10

2.80 [Repealed, 2 Ex1961 c 2 s 10]



Section 2.801 Repealed, 1994 c 406 s 10

2.801 [Repealed, 1994 c 406 s 10]



Section 2.802 Repealed, 2003 c 2 art 1 s 45

2.802 [Repealed, 2003 c 2 art 1 s 45]



Section 2.81 Repealed, 2 Ex1961 c 2 s 10

2.81 [Repealed, 2 Ex1961 c 2 s 10]



Section 2.811 Repealed, 1994 c 406 s 10

2.811 [Repealed, 1994 c 406 s 10]



Section 2.812 Repealed, 2003 c 2 art 1 s 45

2.812 [Repealed, 2003 c 2 art 1 s 45]



Section 2.82 Repealed, 2 Ex1961 c 2 s 10

2.82 [Repealed, 2 Ex1961 c 2 s 10]



Section 2.91 REDISTRICTING PLANS.

2.91 REDISTRICTING PLANS.
Subdivision 1. Distribution. Upon enactment of a redistricting plan for the legislature or
for Congress, the Legislative Coordinating Commission shall deposit the plan with the secretary
of state. The secretary of state shall provide copies of the relevant portions of the redistricting
plan to each county auditor, who shall provide a copy of the relevant portions of the plan to
each municipal clerk within the county. The secretary of state, with the cooperation of the
commissioner of administration, shall make copies of the plan file, maps, and tables available
to the public for the cost of publication. The revisor of statutes shall code a metes and bounds
description of the districts in Minnesota Statutes.
Subd. 2. Corrections. The legislature intends that a redistricting plan encompass all
the territory of this state, that no territory be omitted or duplicated, that all districts consist of
convenient contiguous territory substantially equal in population, and that political subdivisions
not be divided more than necessary to meet constitutional requirements. Therefore, in
implementing a redistricting plan for the legislature or for Congress, the secretary of state, after
notifying the Legislative Coordinating Commission and the revisor of statutes, shall order the
following corrections:
(a) If a territory in this state is not named in the redistricting plan but lies within the
boundaries of a district, it is a part of the district within which it lies.
(b) If a territory in this state is not named in the redistricting plan but lies between the
boundaries of two or more districts, it is a part of the contiguous district having the smallest
population.
(c) If a territory in this state is assigned in the redistricting plan to two or more districts, it is
part of the district having the smallest population.
(d) If a territory in this state is assigned to a district that consists of other territory containing
a majority of the population of the district but with which it is not contiguous, the territory is a
part of the contiguous district having the smallest population.
(e) If the description of a district boundary line that divides a political subdivision is
ambiguous because a highway, street, railroad track, power transmission line, river, creek, or
other physical feature or census block boundary that forms part of the district boundary is
omitted or is not properly named or has been changed, or because a compass direction for the
boundary line is wrong, the secretary of state shall add or correct the name or compass direction
and resolve the ambiguity in favor of creating districts of convenient, contiguous territory of
substantially equal population that do not divide political subdivisions more than is necessary to
meet constitutional requirements.
Subd. 3. Notice of corrections. The secretary of state shall provide a copy of each correction
order to each affected county auditor, municipal clerk, and candidate.
Subd. 4. Recommendations to legislature. The secretary of state and the revisor of statutes
shall recommend to the legislature any additional technical corrections to the redistricting plan
they deem necessary or desirable.
History: 1994 c 406 s 9; 1994 c 612 s 67






Chapter 2A Reapportionment Implementation Act

Section 2A.01 Repealed, 1Sp1981 c 4 art 1 s 186

2A.01 [Repealed, 1Sp1981 c 4 art 1 s 186]



Section 2A.02 Repealed, 1Sp1981 c 4 art 1 s 186

2A.02 [Repealed, 1Sp1981 c 4 art 1 s 186]



Section 2A.03 Repealed, 1Sp1981 c 4 art 1 s 186

2A.03 [Repealed, 1Sp1981 c 4 art 1 s 186]



Section 2A.04 Repealed, 1Sp1981 c 4 art 1 s 186

2A.04 [Repealed, 1Sp1981 c 4 art 1 s 186]



Section 2A.05 Repealed, 1Sp1981 c 4 art 1 s 186

2A.05 [Repealed, 1Sp1981 c 4 art 1 s 186]



Section 2A.06 Repealed, 1Sp1981 c 4 art 1 s 186

2A.06 [Repealed, 1Sp1981 c 4 art 1 s 186]



Section 2A.07 Repealed, 1Sp1981 c 4 art 1 s 186

2A.07 [Repealed, 1Sp1981 c 4 art 1 s 186]



Section 2A.08 Repealed, 1Sp1981 c 4 art 1 s 186

2A.08 [Repealed, 1Sp1981 c 4 art 1 s 186]



Section 2A.09 Repealed, 1Sp1981 c 4 art 1 s 186

2A.09 [Repealed, 1Sp1981 c 4 art 1 s 186]



Section 2A.10 Repealed, 1Sp1981 c 4 art 1 s 186

2A.10 [Repealed, 1Sp1981 c 4 art 1 s 186]



Section 2A.11 Repealed, 1Sp1981 c 4 art 1 s 186

2A.11 [Repealed, 1Sp1981 c 4 art 1 s 186]



Section 2A.12 Repealed, 1Sp1981 c 4 art 1 s 186

2A.12 [Repealed, 1Sp1981 c 4 art 1 s 186]









Chapters 3 - 3C Legislature

Chapter 3 Legislature

Section 3.01 Subdivisions renumbered, repealed, or no longer in effect

3.01 Subdivision 1.[Repealed, 1973 c 1 s 3]
Subd. 2.[Repealed, 1971 c 71 s 1]



Section 3.011 SESSIONS.

3.011 SESSIONS.
The legislature shall meet at the seat of government on the first Tuesday after the first
Monday in January of each odd-numbered year. When the first Monday in January falls on
January 1, it shall meet on the first Wednesday after the first Monday. It shall also meet when
called by the governor to meet in special session.
History: 1973 c 1 s 1; 1988 c 469 art 1 s 1



Section 3.012 LEGISLATIVE DAY.

3.012 LEGISLATIVE DAY.
A legislative day is a day when either house of the legislature is called to order. A legislative
day begins at seven o'clock a.m. and continues until seven o'clock a.m. of the following calendar
day.
History: 1973 c 1 s 2; 1988 c 469 art 1 s 1



Section 3.02 EVIDENCE OF MEMBERSHIP.

3.02 EVIDENCE OF MEMBERSHIP.
For all purposes of organization of either house of the legislature, a certificate of election
to it, duly executed by the secretary of state, is prima facie evidence of the right to membership
of the person named in it.
History: (25) RL s 10; 1969 c 9 s 1; 1988 c 469 art 1 s 1; 1999 c 132 s 1



Section 3.03 Repealed, 1961 c 561 s 17

3.03 [Repealed, 1961 c 561 s 17]



Section 3.04 Repealed, 1961 c 561 s 17

3.04 [Repealed, 1961 c 561 s 17]



Section 3.05 ORGANIZATION.

3.05 ORGANIZATION.
At noon of the day appointed for convening the legislature, the members shall meet in their
respective chambers. The lieutenant governor shall call the senate to order and the secretary of
state, the house of representatives. In the absence of either officer, the oldest member present shall
act in the officer's place. The person so acting shall appoint, from the members present, a clerk pro
tem, who shall call the legislative districts in the order of their numbers. As each is called, the
persons claiming to be members from each shall present their certificates to be filed. All whose
certificates are so presented shall then stand and be sworn.
History: (28) RL s 13; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.055 OPEN MEETINGS.

3.055 OPEN MEETINGS.
Subdivision 1. Meetings to be open. Meetings of the legislature shall be open to the public,
including sessions of the senate, sessions of the house of representatives, joint sessions of the
senate and the house of representatives, and meetings of a standing committee, committee
division, subcommittee, conference committee, or legislative commission, but not including a
caucus of the members of any of those bodies from the same house and political party nor a
delegation of legislators representing a geographic area or political subdivision. For purposes of
this section, a meeting occurs when a quorum is present and action is taken regarding a matter
within the jurisdiction of the body. Each house shall provide by rule for posting notices of
meetings, recording proceedings, and making the recordings and votes available to the public.
Subd. 1a. Meetings by interactive TV. (a) A meeting governed by this section may be
conducted by interactive television so long as:
(1) all members of the body participating in the meeting, wherever their physical location,
can hear and see one another and can hear and see all discussion and testimony presented at any
location at which at least one member is present;
(2) members of the public present at the regular meeting location of the body can hear and
see all discussion and testimony and all votes of members of the body; and
(3) at least one member of the body is physically present at the regular meeting location.
(b) Each member of a body participating in a meeting by interactive television is considered
present at the meeting for purposes of determining a quorum and participating in all proceedings.
(c) If interactive television is used to conduct a meeting, to the extent practical, a body shall
allow a person to monitor the meeting electronically from a remote location. The body may
require the person making such a connection to pay for documented marginal costs that the body
incurs as a result of the additional connection.
(d) House and senate rules governing notice of meetings must provide for giving notice that
interactive television will be used to conduct a meeting.
Subd. 2. Enforcement. The house of representatives and the senate shall adopt rules to
implement this section. Remedies provided by rules of the house and senate are exclusive. No
court or administrative agency has jurisdiction to enforce, enjoin, penalize, award damages, or
otherwise act upon a violation or alleged violation of this section, to invalidate any provision of
law because of a violation of this section, or to otherwise interpret this section.
History: 1990 c 608 art 6 s 1; 1993 c 370 s 1; 1997 c 154 s 1



Section 3.056 DESIGNATION OF SUCCESSOR COMMITTEE.

3.056 DESIGNATION OF SUCCESSOR COMMITTEE.
If a law assigns a power or duty to a named legislative committee or its chair, and the
committee has been renamed or no longer exists, the speaker of the house of representatives or the
senate Committee on Rules and Administration shall designate the successor committee or chair
for the law as provided in this section. If the committee has been renamed but retains jurisdiction
of the subject of the power or duty, the speaker or senate committee shall designate the renamed
committee as successor. If the committee has been renamed and jurisdiction of the subject of the
power or duty has been transferred to another committee, the speaker or senate committee shall
designate the committee with current jurisdiction as the successor. If the named committee no
longer exists, the speaker or senate committee shall designate as successor the committee with the
jurisdiction that most closely corresponds with the former jurisdiction of the named committee.
The house of representatives and the senate shall maintain a list on the World Wide Web of
renamed or successor committees to committees that are referenced in law.
History: 1993 c 4 s 1; 1997 c 202 art 2 s 2



Section 3.06 OFFICERS AND EMPLOYEES.

3.06 OFFICERS AND EMPLOYEES.
Subdivision 1. Election. Thereupon, if a quorum is present, the houses shall elect the
following officers, any of whom may be removed by resolution of the appointing body.
The senate shall elect a secretary, a first and a second assistant secretary, an enrolling clerk,
an engrossing clerk, a sergeant-at-arms, an assistant sergeant-at-arms, and a chaplain.
The house shall elect a speaker, who shall be a member of the house, a chief clerk, a first and
a second assistant clerk, an index clerk, a chief sergeant-at-arms, a first and a second assistant
sergeant-at-arms, a postmaster, an assistant postmaster, and a chaplain.
Subd. 2. Successors. If an officer of the house of representatives or senate resigns or dies, the
duties of the officer shall be performed by a successor as provided in the rules of the officer's
house until a successor is elected at a regular or special session.
History: (29,30) GS 1894 s 220; RL s 14; 1905 c 52 s 1; Ex1936 c 4 s 1; 1947 c 233 s 1;
1Sp1987 c 2 s 1; 1988 c 469 art 1 s 1



Section 3.07 ADDITIONAL EMPLOYEES.

3.07 ADDITIONAL EMPLOYEES.
Each house, after its organization, may appoint and at pleasure remove the employees
provided for by its permanent rules or recommended by its Committee on Rules. All officers
and employees shall receive the compensation provided by the permanent rules of the electing
or appointing body or recommended by its Committee on Rules. Unless otherwise expressly
provided by law, no officer or employee shall receive any other compensation for services.
History: (31) RL s 15; 1947 c 233 s 2; 1986 c 444; 1988 c 469 art 1 s 1; 2000 c 457 s 1



Section 3.073 ORGANIZATION OF SPECIAL SESSION.

3.073 ORGANIZATION OF SPECIAL SESSION.
The officers elected, the rules adopted, and the committees established by the legislature and
by each house during the preceding regular session shall serve and be in effect during a special
session, except as the legislature or a house provides otherwise.
History: 1978 c 566 s 1; 1988 c 469 art 1 s 1



Section 3.08 ELECTION; DUTIES.

3.08 ELECTION; DUTIES.
In addition to the duties prescribed by law, the officers and employees shall perform the
services required of them by rule or vote of the appointing body or by direction of a committee of
the appointing body.
History: (32) RL s 16; 1947 c 233 s 3; 1988 c 469 art 1 s 1



Section 3.081 Repealed, 1977 c 286 s 21

3.081 [Repealed, 1977 c 286 s 21]



Section 3.082 MEMBERS' EMPLOYMENT; CONTINUATION.

3.082 MEMBERS' EMPLOYMENT; CONTINUATION.
A member of the legislature of the state of Minnesota who held a position, other than a
temporary position, in the employ of a private employer in Minnesota at the commencement of
service in a legislative session, who applies for reemployment not later than 30 days after the
last legislative day in each calendar year, shall be continued in or restored to the position, or to
a position of like seniority, status and pay. Retirement benefits under an employer-sponsored
pension or retirement plan shall not be reduced because of time spent in legislative service.
History: 1974 c 306 s 1; 1984 c 574 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.083 RETENTION OF SENIORITY, FRINGE BENEFITS AND TENURE.

3.083 RETENTION OF SENIORITY, FRINGE BENEFITS AND TENURE.
Subdivision 1. Entitlement to benefits and position. A member of the legislature who is
continued in or restored to a position in accordance with section 3.082:
(1) shall be continued or restored without loss of seniority;
(2) may participate in insurance or other benefits offered by the employer under its
established rules and practices; and
(3) shall not be discharged without good cause from the position for three years after the
continuation or restoration except in the reverse order of seniority with the employer within the
field of the legislator's training and experience.
Subd. 2. No employer discrimination. No employer or employee organization may
discharge or otherwise discriminate against an employee or member who is or was a member of
the legislature in retribution for statements made or beliefs held by the employee or member in the
capacity as a member of the legislature. For purposes of this subdivision, "employee organization"
means a union or organization of employees which exists, in whole or in part, for collective
bargaining or dealing with employers concerning grievances or term or conditions of employment.
History: 1974 c 306 s 2; 1978 c 650 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.085 Repealed, 1974 c 306 s 5

3.085 [Repealed, 1974 c 306 s 5]



Section 3.086 Repealed, 1974 c 306 s 5

3.086 [Repealed, 1974 c 306 s 5]



Section 3.087 RIGHT OF ACTION IN DISTRICT COURT.

3.087 RIGHT OF ACTION IN DISTRICT COURT.
If a private employer fails or refuses to comply with sections 3.082 and 3.083, the district
court where the private employer maintains a place of business may, upon the filing of a complaint
by the member entitled to the benefits of sections 3.082 and 3.083, specifically require the
employer to comply with their provisions and compensate the member for any loss of wages or
benefits suffered by reason of the employer's unlawful action. The court shall order a speedy
hearing in the case and advance it on the calendar.
History: 1955 c 690 s 3; 1974 c 306 s 3; 1988 c 469 art 1 s 1



Section 3.088 LEAVE OF ABSENCE.

3.088 LEAVE OF ABSENCE.
Subdivision 1. Leave of absence without pay. Subject to this section, any appointed officer
or employee of a political subdivision, municipal corporation, or school district of the state or
an institution of learning maintained by the state who serves as a legislator or is elected to a
full-time city or county office in Minnesota is entitled to a leave of absence from the public office
or to employment without pay when on the business of the office, with right of reinstatement
as provided in this section.
Subd. 2. Reinstatement. Except as provided in this section, upon the completion of the last
legislative day in each calendar year, or, in the case of an elected city or county official, on the
completion of the final day of the term to which the official was elected, the officer or employee
shall be reinstated in the public position held at the time of entry into the legislature or taking
city or county office, or be placed in a public position of like seniority, status, and pay if it is
available at the same salary which would have been received if the leave had not been taken, upon
the following conditions:
(1) that the position has not been abolished or that its term, if limited, has not expired;
(2) that the legislator makes a written application for reinstatement to the appointing
authority within 30 days after the last legislative day in a calendar year or, in the case of an elected
city or county official, within 30 days after the expiration of the elected term; and
(3) that the request for reinstatement is made not later than ten years after the granting of
the leave.
Upon reinstatement, the officer or employee shall have the same rights with respect to accrued
and future seniority status, efficiency rating, vacation, insurance benefits, sick leave, and other
benefits as if actually employed during the time of the leave. No public employer is required to
compensate a reinstated employee or officer for time spent by that employee or officer away from
work for the employer and on the business of the state legislature during the period between the
first and last legislative day in each calendar year or on the business of an elected city or county
office. No officer or employee reinstated shall be removed or discharged within one year after
reinstatement except for cause and after notice and hearing, but this does not extend a term
of service limited by law.
Subd. 3. Pension and retirement rights. A public officer or employee who receives leave of
absence under this section or is elected as a state constitutional officer and has rights in a state,
municipal, or other public pension, retirement, or relief system shall retain all the rights accrued
up to the time of taking leave. Time spent by the employee as a member of the legislature or as
an elected city or county official or state constitutional officer shall be calculated in the same
manner as if the employee had spent that time in the service of the public employer for the
purpose of determining vesting of the employee's rights in the employer's pension, retirement, or
relief system. Under no circumstances shall two governmental units pay the employee's share
of pension contributions when the employee is on leave of absence to serve in the legislature or
as an elected city or county official.
Subd. 4. Vacancies to be filled temporarily. When a public officer or employee is absent
with leave under this section and it is necessary to provide for the performance of the duties of the
absentee's position during the absence, the authority having power to fill a vacancy in the position
may appoint an acting incumbent, who shall qualify as required for the regular incumbent, receive
the same compensation as fixed by law or proper authority, and have the powers and perform the
duties of the position until the return of the regular incumbent. This section does not preclude
making other lawful provision for the discharge of the duties of the position.
Subd. 5. Supplementary. The rights and privileges granted by this section do not apply if
the elected office is constitutionally or legally incompatible with the public office or employment
or the elected person chooses to take leave as provided by other law.
Subd. 6. Pensions. Notwithstanding any other law or ordinance or state, municipal, or other
public retirement or relief association rule or bylaw, a person shall not be disqualified from
receiving a legislative retirement pension or allowance because the person is entitled to receive a
public pension or retirement benefit as a result of employment by another public employer. The
person shall receive both the legislative retirement pension or allowance and any state, municipal,
or other public pension or retirement benefit for which the person has qualified.
History: 1974 c 306 s 4; 1977 c 140 s 1-4; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 1
s 1; 1991 c 308 s 1



Section 3.09 COMPENSATION OF EMPLOYEES.

3.09 COMPENSATION OF EMPLOYEES.
The compensation of officers and employees shall be at the rates fixed by the permanent
rules of the electing or appointing body or recommended by its Committee on Rules.
History: (33) RL s 17; 1907 c 229 s 1; 1909 c 132 s 1; Ex1936 c 115 s 1; Ex1937 c 82 s 1;
1947 c 233 s 5; 1988 c 469 art 1 s 1; 2000 c 457 s 2



Section 3.095 LEGISLATIVE EMPLOYEES, LEAVES.

3.095 LEGISLATIVE EMPLOYEES, LEAVES.
The Legislative Coordinating Commission shall adopt plans for sick leave and annual leave
for the employees of the legislature and of legislative committees and commissions.
History: 1965 c 901 s 76; 1973 c 507 s 45; 1980 c 617 s 47; 1981 c 210 s 47; 1988 c
469 art 1 s 1; 2000 c 457 s 3



Section 3.096 TRANSFER OF LEAVE.

3.096 TRANSFER OF LEAVE.
An employee in the classified or unclassified service who accepts a position as an employee
of the legislature shall have accrued vacation and sick leave transferred and placed to the
employee's credit on the legislative records. An employee of the legislature who accepts a position
in the classified or unclassified service shall have accrued vacation and sick leave transferred and
placed to the employee's credit on the records of the new appointing authority. Vacation and
sick leave are not transferred if the new position does not provide for the leave. The amount of
vacation and sick leave that may be transferred is subject to any limitations imposed by the
receiving agency's collective bargaining agreement or compensation plan.
History: Ex1967 c 48 s 65; 1986 c 444; 1988 c 469 art 1 s 1; 1999 c 221 s 2; 2000 c 457 s 4



Section 3.098 EXPENSE REPORTS.

3.098 EXPENSE REPORTS.
The house of representatives and senate shall by rule require detailed quarterly reports of
expenditures by the house of representatives and senate to their respective committees on rules
and legislative administration. These reports are public information.
History: 1993 c 370 s 9; 1999 c 99 s 6



Section 3.099 MEMBERS; COMPENSATION AND EXPENSES, FLEXIBLE SESSIONS.

3.099 MEMBERS; COMPENSATION AND EXPENSES, FLEXIBLE SESSIONS.
Subdivision 1. Pay days; mileage; per diem. The compensation of each member of the
legislature is due on the first day of the regular legislative session of the term and payable in equal
parts on January 15, in the first month of each term and on the first day of each following month
during the term for which the member was elected. The compensation of each member of the
legislature elected at a special election is due on the day the member takes the oath of office and
payable within ten days of taking the oath for the remaining part of the month in which the oath
was taken, and then in equal parts on the first day of each following month during the term
for which the member was elected.
Each member shall receive mileage for necessary travel to the place of meeting and returning
to the member's residence in the amount and for trips as authorized by the senate for senate
members and by the house of representatives for house members.
Each member shall also receive per diem living expenses during a regular or special session
of the legislature in the amounts and for the purposes as determined by the senate for senate
members and by the house of representatives for house members.
On January 15 in the first month of each term and on the first day of each following month,
the secretary of the senate and the chief clerk of the house of representatives shall certify to the
commissioner of finance, in duplicate, the amount of compensation then payable to each member
of their respective houses and its total.
Subd. 2.[Repealed, 1987 c 404 s 191]
Subd. 3. Leaders. The senate Committee on Rules and Administration for the senate and
the house Committee on Rules and Legislative Administration for the house may each designate
for their respective body up to three leadership positions to receive up to 140 percent of the
compensation of other members.
At the commencement of each biennial legislative session, each house of the legislature shall
adopt a resolution designating its majority and minority leader.
The majority leader is the person elected by the caucus of members in each house which is
its largest political affiliation. The minority leader is the person elected by the caucus which is its
second largest political affiliation.
History: Ex1971 c 32 s 22 subd 1; 1973 c 492 s 14; 1977 c 35 s 10; 1984 c 654 art 2 s 30;
1Sp1985 c 13 s 59; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.10 Repealed, Ex1971 c 32 s 22 subd 2

3.10 [Repealed, Ex1971 c 32 s 22 subd 2]



Section 3.101 LIVING EXPENSES.

3.101 LIVING EXPENSES.
A member of the legislature in addition to the compensation and mileage otherwise provided
by law shall be reimbursed for living and other expenses incurred in the performance of duties
or engaging in official business during a regular or special session and when the legislature
is not in session in the manner and amount prescribed by the senate Committee on Rules and
Administration for senators and by the house Committee on Rules and Legislative Administration
for house members.
History: 1969 c 1139 s 70; 1984 c 648 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.102 Repealed, 1984 c 648 s 2

3.102 [Repealed, 1984 c 648 s 2]



Section 3.103 SPECIAL SESSION LIVING EXPENSES.

3.103 SPECIAL SESSION LIVING EXPENSES.
Each member of the legislature, during a special session, shall be reimbursed for expenses
incurred in the performance of duties in the same amounts, for the same purposes, and in the same
manner as authorized for senators and members of the house of representatives at the last regular
session before the special session. Reimbursement for travel shall not exceed one round trip per
member for each seven calendar days in which the legislature meets in the special session.
History: Ex1971 c 3 s 70; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.11 Repealed, 1957 c 811 s 2

3.11 [Repealed, 1957 c 811 s 2]



Section 3.12 Repealed, 1961 c 561 s 17

3.12 [Repealed, 1961 c 561 s 17]



Section 3.13 Repealed, 1977 c 35 s 21

3.13 [Repealed, 1977 c 35 s 21]



Section 3.14 CONTEMPTS.

3.14 CONTEMPTS.
Each house may punish, as a contempt, a breach of its privileges, or of the privileges of its
members, but only for the following offenses:
(1) arresting or causing to be arrested, a member or officer in violation of the member's
privilege from arrest;
(2) disorderly conduct in its view and presence, or in the view and presence of any of its
committees, tending to interrupt its proceedings;
(3) giving or offering a bribe to a member, or attempting by menace or corrupt or improper
means, directly or indirectly, to control or influence a member in giving or withholding the
member's vote.
No person shall be excused from attending and testifying before either house of the
legislature, or a committee of either house, for an alleged offense upon an investigation of giving
or offering a bribe, or attempting by menace or corrupt or improper means, directly or indirectly,
to control or influence a member in giving or withholding the member's vote upon the ground that
the person's required testimony or evidence, documentary or otherwise, may tend to convict the
person of a crime or subject the person to a penalty. No person shall be prosecuted, or subjected to
a penalty for a transaction, matter, or thing concerning which the person may so testify, or produce
evidence, documentary or otherwise. No testimony, so given or produced, shall be received
against the person in any criminal investigation or proceeding.
History: (38) RL s 19; 1907 c 319 s 1; 1971 c 227 s 2; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.15 PUNISHMENT FOR CONTEMPT.

3.15 PUNISHMENT FOR CONTEMPT.
Punishment for contempt shall be by imprisonment. The term of imprisonment shall not
extend beyond the session at which it is inflicted. When either house shall direct the imprisonment
of a person for a contempt the keeper of the jail of the county in which the seat of government
is situated shall receive and detain the person in close confinement during the term fixed by the
order of commitment, or until the detainee is discharged by vote of the committing body or
due process of law.
History: (39) RL s 20; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.151 DISTURBING LEGISLATURE OR INTIMIDATING MEMBER.

3.151 DISTURBING LEGISLATURE OR INTIMIDATING MEMBER.
A person is guilty of a gross misdemeanor who:
(1) willfully disturbs the legislature, or either house of it, while in session;
(2) commits disorderly conduct in the presence and view of either house, tending to interrupt
its proceedings or impair the respect due to its authority; or
(3) willfully, by intimidation or otherwise, prevents a member of the legislature from
attending a session of the member's house, or of a committee of it, or from giving the member's
vote upon a question which may come before the house, or from performing any other official act.
History: (10000) RL s 4815; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.152 Repealed, 1971 c 227 s 3

3.152 [Repealed, 1971 c 227 s 3]



Section 3.153 LEGISLATIVE SUBPOENAS.

3.153 LEGISLATIVE SUBPOENAS.
Subdivision 1. Commissions; committees. A joint legislative commission established by
law and composed exclusively of legislators or a standing or interim legislative committee, by
a two-thirds vote of its members, may request the issuance of subpoenas, including subpoenas
duces tecum, requiring the appearance of persons, production of relevant records, and the giving
of relevant testimony. Subpoenas shall be issued by the chief clerk of the house or the secretary of
the senate upon receipt of the request. A person subpoenaed to attend a meeting of the legislature
or a hearing of a legislative committee or commission shall receive the same fees and expenses
provided by law for witnesses in district court.
Subd. 2. Service. Service of a subpoena authorized by this section shall be made in the
manner provided for the service of subpoenas in civil actions at least seven days before the date
fixed in the subpoena for appearance or production of records unless a shorter period is authorized
by a majority vote of all the members of the committee or commission.
Subd. 3. Counsel. Any person served with a subpoena may choose to be accompanied by
counsel if a personal appearance is required and shall be served with a notice to that effect. The
person shall also be served with a copy of the resolution or statute establishing the committee
or commission and a general statement of the subject matter of the commission or committee's
investigation or inquiry.
Subd. 4. Attachment. To carry out the authority granted by this section, a committee or
commission authorized by subdivision 1 to request the issuance of subpoenas may, by a two-thirds
vote of its members, request the issuance of an attachment to compel the attendance of a witness
who, having been duly subpoenaed to attend, fails to do so. The chief clerk of the house or the
secretary of the senate upon receipt of the request shall apply to the district court in Ramsey
County for issuance of the attachment.
Subd. 5. Failure to respond. Any person who without lawful excuse fails to respond to a
subpoena issued under this section or who, having been subpoenaed, willfully refuses to be
sworn or affirm or to answer any material or proper question before a committee or commission
is guilty of a misdemeanor.
History: 1971 c 227 s 1; 1986 c 444; 1988 c 469 art 1 s 1; 1992 c 385 s 1



Section 3.16 MEMBERS, OFFICERS, AND ATTORNEYS EXCUSED FROM COURT DUTY.

3.16 MEMBERS, OFFICERS, AND ATTORNEYS EXCUSED FROM COURT DUTY.
No member or officer of, or attorney employed by, the legislature shall be compelled to
attend as a witness in a court of this state during a session of the legislature, or while attending a
meeting of a legislative committee or commission when the legislature is not in session unless the
court in which the action is pending orders it, upon sufficient showing and with the consent of the
presiding officer of the body of which the witness is an employee or the consent of the body of
which the witness is a member. No cause or proceeding, civil or criminal, in court or before a
commission or an officer or referee of a court or commission or a motion or hearing on the cause
or proceeding, in which a member or officer of, or an attorney employed by, the legislature is
a party, attorney, or witness shall be tried or heard during a session of the legislature or while
the member, officer, or attorney is attending a meeting of a legislative committee or commission
when the legislature is not in session. The matter shall be continued until the legislature or the
committee or commission meeting has adjourned.
The member, officer, or attorney may, with the consent of the body of the legislature of which
the person is a member, officer, or employee, waive this privilege. The cause or proceeding,
motion, or hearing may then be tried or heard at a time that will not conflict with legislative duties.
History: (40) 1909 c 51 s 1; 1925 c 18 s 1; 1927 c 47 s 1; 1929 c 19 s 1; 1941 c 45 s 1; 1957
c 183 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.17 JOURNALS.

3.17 JOURNALS.
A journal of the daily proceedings in each house shall be printed and laid before each
member at the beginning of the next day's session. After it has been publicly read and corrected, a
copy, kept by the secretary and chief clerk, respectively, and a transcript as approved shall be
certified by the secretary or clerk to the printer, who shall print the corrected permanent journal.
Executive messages, addresses, reports, communications, and voluminous documents other than
amendments to the Constitution or to bills and resolutions and the protests of members submitted
under the Constitution, article 4, section 11, shall be omitted from the journals, unless otherwise
ordered by vote. Before distributing journals and other publications to members, legislative staff,
and others, each house shall notify prospective recipients of the cost of the publications and the
availability of the same information on the Internet.
History: (41) RL s 21; 1976 c 2 s 172; 1988 c 469 art 1 s 1; 1999 c 250 art 1 s 36



Section 3.18 OTHER RECORDS.

3.18 OTHER RECORDS.
Each house may determine, by rule or resolution, the number of copies of its journal to be
printed, and the form and contents of its other records.
It may have printed, in an appendix to its journal, the documents it desires. If both houses
order the same document to be so printed, it shall be inserted only in the appendix to the senate
journal.
History: (42) RL s 22; 1988 c 469 art 1 s 1



Section 3.185 ALTERING DRAFT OF BILL.

3.185 ALTERING DRAFT OF BILL.
A person who fraudulently alters the draft of a bill or resolution which has been presented
to either house of the legislature to be passed or adopted, with intent to procure its passage or
adoption by either house or certification by the presiding officer in language different from that
intended by the house, is guilty of a gross misdemeanor.
History: (10001) RL s 4816; 1988 c 469 art 1 s 1



Section 3.19 ENGROSSING AND ENROLLING.

3.19 ENGROSSING AND ENROLLING.
All bills shall be engrossed or enrolled as provided by section 3C.04 and the rules of the
senate and the house of representatives or their joint rules. In engrossing or enrolling bills,
copying machines and other labor saving devices and equipment shall be used to the greatest
possible extent.
History: (43) 1905 c 153 s 1; 1959 c 366 s 1; 1988 c 469 art 1 s 1; 1988 c 479 s 1



Section 3.191 ALTERING ENGROSSED BILL.

3.191 ALTERING ENGROSSED BILL.
A person who fraudulently alters the engrossed copy or enrollment of a bill which has been
passed by the legislature, with intent to procure its approval by the governor, certification by the
secretary of state, or printing or publication by the printer of the statutes, in language different
from that in which it was passed by the legislature, is guilty of a felony.
History: (10002) RL s 4817; 1988 c 469 art 1 s 1



Section 3.195 REPORTS TO THE LEGISLATURE.

3.195 REPORTS TO THE LEGISLATURE.
Subdivision 1. Distribution of reports. (a) A report to the legislature required of a
department or agency shall be made, unless otherwise specifically required by law, by filing one
copy with the secretary of the senate, one copy with the chief clerk of the house of representatives,
and six copies with the Legislative Reference Library. The same distribution procedure shall be
followed for other reports and publications unless otherwise requested by a legislator or the
Legislative Reference Library.
(b) A public entity as defined in section 16B.122, shall not distribute a report or publication
to a member or employee of the legislature, except the secretary of the senate, the chief clerk
of the house of representatives, and the Legislative Reference Library, unless the entity has
determined that the member or employee wants the reports or publications published by that
entity or the member or employee has requested the report or publication. This prohibition
applies to both mandatory and voluntary reports and publications. A report or publication may
be summarized in an executive summary and distributed as the entity chooses. Distribution of
a report to legislative committee or commission members during a committee or commission
hearing is not prohibited by this section.
(c) A report or publication produced by a public entity may not be sent to both the home
address and the office address of a representative or senator unless mailing to both addresses
is requested by the representative or senator.
(d) Reports, publications, periodicals, and summaries under this subdivision must be printed
in a manner consistent with section 16B.122.
Subd. 2. Identification of documents. When a report or publication as defined in section
3.302, subdivision 3, is submitted by a department or agency to the Legislative Reference Library,
the department or agency shall supply to the library the information necessary to identify the
document as required by section 3.302, subdivision 3a.
Subd. 3. Checklist of state documents. The Legislative Reference Library shall monthly
publish and distribute to legislators a checklist of state documents. Enough copies of the checklist
for distribution to all state agencies, public, university and college libraries shall be provided by
the documents section, Department of Administration.
History: 1974 c 456 s 1; 1976 c 30 s 1; 1983 c 255 s 1; 1988 c 469 art 1 s 1; 1991 c 337 s 1



Section 3.196 AUDITS.

3.196 AUDITS.
The house of representatives and the senate shall each contract with the state auditor or a
certified public accountant to perform an audit at least biennially.
History: 1993 c 192 s 34



Section 3.197 REQUIRED REPORTS.

3.197 REQUIRED REPORTS.
A report to the legislature must contain, at the beginning of the report, the cost of preparing
the report, including any costs incurred by another agency or another level of government.
History: 1994 c 559 s 1



Section 3.198 Repealed, 1Sp1995 c 3 art 9 s 42

3.198 [Repealed, 1Sp1995 c 3 art 9 s 42]



Section 3.20 FORM OF ACT; SUBMISSION.

3.20 FORM OF ACT; SUBMISSION.
Every act for the submission of an amendment to the Constitution shall set forth the section
as it will read if the amendment is adopted, with only the other matter necessary to show in what
section or article the alteration is proposed. It shall be submitted and voted upon at the next
general election as provided by the law relating to general elections. If adopted, the governor shall
announce the fact by proclamation.
History: (45) RL s 24; 1988 c 469 art 1 s 1



Section 3.21 NOTICE.

3.21 NOTICE.
At least four months before the election, the attorney general shall furnish to the secretary of
state a statement of the purpose and effect of all amendments proposed, showing clearly the form
of the existing sections and how they will read if amended. If a section to which an amendment is
proposed exceeds 150 words in length, the statement shall show the part of the section in which a
change is proposed, both its existing form and as it will read when amended, together with the
portions of the context that the attorney general deems necessary to understand the amendment.
History: (46) RL s 25; 1907 c 152; 1913 c 299 s 1; 1941 c 136 s 1; 1951 c 699 s 1; 1974 c
38 s 1; 1974 c 184 s 1; 1978 c 725 s 1; 1979 c 252 s 2; 1984 c 543 s 1; 1Sp1985 c 13 s 60; 1986 c
444; 1988 c 469 art 1 s 1; 1992 c 513 art 3 s 17



Section 3.22 PAYMENT.

3.22 PAYMENT.
The publisher of each newspaper publishing the proposed amendments shall, before
receiving fees for the publication and before the first day of January following an election year,
file with the secretary of state an affidavit showing the qualification and legality of the newspaper
and stating that the amendments have been published as required by law.
History: 1913 c 299 s 2; 1977 c 42 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.221 COMMITTEES AND COMMISSIONS TO CONSIDER SCIENCE AND TECHNOLOGY POLICY.

3.221 COMMITTEES AND COMMISSIONS TO CONSIDER SCIENCE AND
TECHNOLOGY POLICY.
Appropriate committees and commissions of the legislature must consider how proposed
legislation that potentially affects scientific and technological development in the state conforms
to the state's science and technology policy in section 3.222.
History: 1992 c 467 s 1



Section 3.222 SCIENCE AND TECHNOLOGY POLICY.

3.222 SCIENCE AND TECHNOLOGY POLICY.
Subdivision 1. Scope. The science and technology policy in this section lists five goals that
contribute to Minnesota's long-term economic growth. Development of these goals is critical if
the state is to create an environment conducive to the growth and expansion of technology-based
companies, as well as to improve the competitive ability of existing industries.
Subd. 2. Encouragement and support of innovation and development of new
technologies. (a) Minnesota has a long tradition of innovation and entrepreneurship. However,
with the dramatic changes taking place in the global economy, the pace of technological change
and shortened product life cycles, entrepreneurs and emerging technology-based companies
are finding it increasingly difficult to compete effectively without appropriate resources. These
entities represent the future of Minnesota's economy.
(b) To give these entrepreneurs and emerging technology-based companies a greater chance
at success, the state must support excellence in innovation and nurture their creative spirit by
providing incentives to spur growth.
Subd. 3. Support for industrial modernization and technology transfer to small
companies. (a) The vast majority of Minnesota companies, both in rural and metropolitan areas,
employ fewer than 50 employees. These small companies generally lack the resources to identify
and implement available technologies that can help them modernize their industrial processes
and develop their products in a more efficient manner. This is particularly pronounced in the
manufacturing area.
(b) The state must play a critical role in improving the competitive ability of these companies
by making available information, technical expertise, and other services required to access
existing, off-the-shelf technologies.
Subd. 4. Strengthen research and development partnerships between industry and
academia. (a) Continued research and development is a prerequisite to the commercialization of
new products and the growth of technology-based companies.
(b) State government must play a significant role in supporting applied research and
development initiatives. To maximize the impact, these initiatives in research and development
must be closely tied to the research needs of the state's technology-based companies.
Subd. 5. Development of literate and technology skilled work force. (a) To compete in the
future, communities will have to increasingly rely on knowledge-based economies. Not only will
the work force of the future need to be more technically skilled than at present, but the basic level
of literacy will also have to continually increase.
(b) State government must continue to invest extensively in Minnesota's human capital
and must produce more scientists and engineers. This investment is required throughout the
educational system.
Subd. 6. Take advantage of opportunities in technology development. (a) Investment
in programs that match federal funds for scientific and technological initiatives, match industry
support, or otherwise support the development of research facilities is crucial to scientific and
technological development in Minnesota.
(b) The state must have the ability to act on individual opportunities that may occur from
time to time and that would enhance Minnesota's technology infrastructure.
History: 1992 c 467 s 2



Section 3.225 PROFESSIONAL AND TECHNICAL SERVICE CONTRACTS.

3.225 PROFESSIONAL AND TECHNICAL SERVICE CONTRACTS.
Subdivision 1. Application. This section applies to a contract for professional or technical
services entered into by the house of representatives, the senate, the Legislative Coordinating
Commission, or any group under the jurisdiction of the Legislative Coordinating Commission.
For purposes of this section, "professional or technical services" has the meaning defined in
section 16C.08, subdivision 1, but does not include legal services for official legislative business.
Subd. 2. Requirements for all contracts. Before entering into a contract for professional or
technical services, the contracting entity must determine that:
(1) all provisions of section 16C.16, subdivision 3, relating to purchases from small
businesses, have been verified or complied with;
(2) the work to be performed under the contract is necessary to the entity's achievement
of its responsibilities;
(3) the contract will not establish an employment relationship between the state or the entity
and any persons performing under the contract;
(4) no current legislative employees will engage in the performance of the contract;
(5) no state agency has previously performed or contracted for the performance of tasks
which would be substantially duplicated under the proposed contract;
(6) the contracting entity has specified a satisfactory method of evaluating and using the
results of the work to be performed; and
(7) the combined contract and amendments will not extend for more than five years.
Subd. 3. Contracts over $5,000. Before an entity may seek to enter into a professional or
technical services contract valued in excess of $5,000, it must determine that:
(1) no current legislative employee is able and available to perform the services called
for by the contract;
(2) reasonable efforts were made to publicize the availability of the contract to the public;
(3) the entity has received, reviewed, and accepted a detailed work plan from the contractor
for performance under the contract; and
(4) the entity has developed, and fully intends to implement, a written plan providing for:
the assignment of personnel to a monitoring and liaison function; the periodic review of interim
reports or other indications of past performance; and the ultimate utilization of the final product
of the services.
Subd. 4. Renewals. The renewal of a professional or technical service contract must comply
with all requirements, including notice, applicable to the original contract. A renewal contract
must be identified as such. All notices and reports on a renewal contract must state the date of the
original contract and the amount previously paid under the contract.
Subd. 5. Reports. (a) The house of representatives, the senate, and the Legislative
Coordinating Commission shall submit to the Legislative Reference Library a monthly listing of
all contracts for professional or technical services executed in the preceding month. The report
must identify the parties and the contract amount, duration, and tasks to be performed.
(b) The monthly report must:
(1) be sorted by contracting entity and by contractor;
(2) show the aggregate value of contracts issued by each agency and issued to each contractor;
(3) distinguish between contracts that are being issued for the first time and contracts that are
being renewed;
(4) state the termination date of each contract; and
(5) categorize contracts according to subject matter, including topics such as contracts for
training, contracts for research and opinions, and contracts for computer systems.
(c) Within 30 days of final completion of a contract over $40,000 covered by this subdivision,
the chief executive of the entity entering into the contract must file a one-page performance report
with the Legislative Reference Library. The report must:
(1) summarize the purpose of the contract, including why it was necessary to enter into
a contract;
(2) state the amount spent on the contract; and
(3) explain why this amount was a cost-effective way to enable the entity to provide its
services or products better or more efficiently.
Subd. 6. Contract terms. (a) A professional or technical services contract must by its terms
permit the contracting entity to unilaterally terminate the contract prior to completion, upon
payment of just compensation, if the entity determines that further performance under the contract
would not serve entity purposes. If the final product of the contract is a written report, a copy must
be filed with the Legislative Reference Library.
(b) The terms of a contract must provide that no more than 90 percent of the amount due
under the contract may be paid until the final product has been reviewed by the person entering
into the contract on behalf of the contracting entity, and that person has certified that the contractor
has satisfactorily fulfilled the terms of the contract.
History: 1995 c 254 art 1 s 35; 1997 c 202 art 2 s 4; 1998 c 386 art 2 s 1,2



Section 3.23 Renumbered 16A.011, subd 14a

3.23 [Renumbered 16A.011, subd 14a]



Section 3.24 Repealed, 2004 c 284 art 2 s 20

3.24 [Repealed, 2004 c 284 art 2 s 20]



Section 3.25 Renumbered 16A.575

3.25 [Renumbered 16A.575]



Section 3.251 COMMISSION ON UNIFORM STATE LAWS.

3.251 COMMISSION ON UNIFORM STATE LAWS.
The Commission on Uniform State Laws consists of four appointed commissioners and any
persons who have served as appointed commissioners for 20 or more years. Before the first day of
June, each odd-numbered year, the governor, the attorney general, and the chief justice of the
Supreme Court shall appoint three persons learned in the law to serve as commissioners for a term
of two years, and until their successors are appointed. The fourth appointed commissioner is the
revisor of statutes or the revisor's designated assistant. If a vacancy occurs in the commission, the
appointing officers shall fill the vacancy for the remainder of the term.
History: 1943 c 348 s 1; 1969 c 39 s 1; 1986 c 444; 1988 c 469 art 1 s 1; 1989 c 68 s 1



Section 3.252 COMMISSIONERS TO REPRESENT STATE.

3.252 COMMISSIONERS TO REPRESENT STATE.
The commissioners shall:
(1) represent this state in the National Conference of Commissioners on Uniform State Laws;
(2) examine legal subjects on which uniformity of legislation in the different states is
desirable;
(3) ascertain the best means to effect uniformity;
(4) represent Minnesota in conventions of similar commissioners of other states;
(5) cooperate in the consideration and drafting of uniform acts for submission to the
legislatures of the several states; and
(6) prepare bills adapting the uniform acts to our statutes for introduction in the legislature.
The commission shall keep a record of all its transactions.
History: 1943 c 348 s 2; 1969 c 540 s 1; 1988 c 469 art 1 s 1



Section 3.253 NO COMPENSATION FOR COMMISSIONERS.

3.253 NO COMPENSATION FOR COMMISSIONERS.
The commissioners serve without compensation for services as commissioners.
History: 1943 c 348 s 3; 1988 c 469 art 1 s 1



Section 3.254 Expired

3.254 [Expired]



Section 3.29 Repealed, 1985 c 285 s 54

3.29 [Repealed, 1985 c 285 s 54]



Section 3.30 LEGISLATIVE ADVISORY COMMISSION.

3.30 LEGISLATIVE ADVISORY COMMISSION.
Subdivision 1. Appropriation; transfers. A general contingent appropriation for each year
of the biennium is authorized in the amount the legislature deems sufficient. Additional special
contingent appropriations as the legislature deems necessary are authorized. Transfers from the
appropriations to the appropriations of the various departments and agencies may be made by the
commissioner of finance subject to the following provisions:
(a) Transfers may be authorized by the commissioner of finance not exceeding $5,000
for the same purpose for any quarterly period.
(b) Transfers exceeding $5,000 but not exceeding $10,000 may be authorized by the
commissioner of finance with the approval of the governor.
(c) Transfers exceeding $10,000 may be authorized by the governor but no transfer exceeding
$10,000 may be made until the governor has consulted the Legislative Advisory Commission and
it has made its recommendation on the transfer. Its recommendation is advisory only. Failure or
refusal of the commission to make a recommendation is a negative recommendation.
The commissioner of finance shall return to the appropriate contingent account any funds
transferred under this subdivision that the commissioner determines are not needed.
Subd. 2. Members; duties. The majority leader of the senate or a designee, the chair of
the senate Committee on Finance, and the chair of the senate Division of Finance responsible
for overseeing the items being considered by the commission, the speaker of the house of
representatives or a designee, the chair of the house Committee on Ways and Means, and the
chair of the appropriate finance committee, or division of the house committee responsible for
overseeing the items being considered by the commissioner, constitute the Legislative Advisory
Commission. The division chair of the Finance Committee in the senate and the division chair
of the appropriate finance committee or division in the house shall rotate according to the items
being considered by the commission. If any of the members elect not to serve on the commission,
the house of which they are members, if in session, shall select some other member for the
vacancy. If the legislature is not in session, vacancies in the house membership of the commission
shall be filled by the last speaker of the house or, if the speaker is not available, by the last
chair of the house Rules Committee, and by the last senate Committee on Committees or other
appointing authority designated by the senate rules in case of a senate vacancy. The commissioner
of finance shall be secretary of the commission and keep a permanent record and minutes of
its proceedings, which are public records. The commissioner of finance shall transmit, under
section 3.195, a report to the next legislature of all actions of the commission. Members shall
receive traveling and subsistence expenses incurred attending meetings of the commission. The
commission shall meet from time to time upon the call of the governor or upon the call of the
secretary at the request of two or more of its members. A recommendation of the commission
must be made at a meeting of the commission unless a written recommendation is signed by
all the members entitled to vote on the item.
Subd. 2a.[Repealed, 1976 c 231 s 34]
Subd. 3. Limitations. This section does not prevent the appropriation of separate contingent
funds to the governor and the attorney general or limit their use as authorized by other law.
Subd. 4.[Repealed by amendment, 1988 c 469 art 1 s 1]
History: 1943 c 594 s 1; 1971 c 713 s 1,2; Ex1971 c 48 s 3; 1973 c 492 s 4 subd 2, s 14;
1975 c 271 s 6; 1976 c 149 s 1; 1976 c 231 s 1; 1986 c 444; 1987 c 404 s 60; 1988 c 469 art 1 s 1;
1989 c 139 s 1,2; 1993 c 4 s 2; 1993 c 369 s 35



Section 3.3005 FEDERAL MONEY; EXPENDITURE REVIEW.

3.3005 FEDERAL MONEY; EXPENDITURE REVIEW.
Subdivision 1. Definition. As used in this section, the term "state agency" means all agencies
in the executive branch of state government, but does not include the Minnesota Historical
Society, the University of Minnesota, or the Minnesota State Colleges and Universities.
Subd. 2. Governor's request to legislature. A state agency shall not expend money received
by it under federal law for any purpose unless a request to spend federal money from that source
for that purpose in that fiscal year has been submitted by the governor to the legislature as a part
of a budget request submitted during or within ten days before the start of a regular legislative
session, or unless specifically authorized by law or as provided by this section. A budget request
submitted to the legislature according to this subdivision must be submitted at least 20 days before
the deadline set by the legislature for legislative budget committees to act on finance bills.
Subd. 2a. Review of federal funds spending request. Twenty days after a governor's
budget request that includes a request to spend federal money is submitted to the legislature under
subdivision 2, a state agency may expend money included in that request unless, within the 20-day
period, a member of the Legislative Advisory Commission requests further review. If a Legislative
Advisory Commission member requests further review of a federal funds spending request, the
agency may not expend the federal funds until the request has been satisfied and withdrawn, the
expenditure is approved in law, or the regular session of the legislature is adjourned for the year.
Subd. 3. State match. If a request to spend federal money is included in the governor's
budget or spending the money is authorized by law but the amount of federal money received
requires a state match greater than that included in the budget request or authorized by law,
the amount that requires an additional state match may be allotted for expenditure after the
requirements of subdivision 5 or 6 are met.
Subd. 3a. Change in purpose. If a request to spend federal money is included in a governor's
budget request and approved according to subdivision 2a, but the purpose for which the money is
to be used changes from the time of the request and approval, the amount may be allotted for
expenditure after a revised request is submitted according to subdivision 2 or the requirements of
subdivision 5 or 6 are met.
Subd. 3b. Increase in amount. If a request to spend federal money is included in a
governor's budget request and approved according to subdivision 2 or 5 and the amount of money
available increases after the request is made and authorized, the additional amount may be
allotted for expenditure after a revised request is submitted according to subdivision 2, or the
requirements of subdivision 5 or 6 are met.
Subd. 4. Interim procedures; urgencies. If federal money becomes available to the state
for expenditure after the deadline in subdivision 2 or while the legislature is not in session, and
the availability of money from that source or for that purpose or in that fiscal year could not
reasonably have been anticipated and included in the governor's budget request, and an urgency
requires that all or part of the money be allotted before the legislature reconvenes or prior to the
end of the 20-day period specified in subdivision 2, it may be allotted to a state agency after the
requirements of subdivision 5 are met.
Subd. 5. Legislative Advisory Commission review. Federal money that becomes available
under subdivision 3, 3a, 3b, or 4 may be allotted after the commissioner of finance has submitted
the request to the members of the Legislative Advisory Commission for their review and
recommendation for further review. If a recommendation is not made within ten days, no
further review by the Legislative Advisory Commission is required, and the commissioner shall
approve or disapprove the request. If a recommendation by any member is for further review the
governor shall submit the request to the Legislative Advisory Commission for its review and
recommendation. Failure or refusal of the commission to make a recommendation promptly is a
negative recommendation.
Subd. 6. Interim procedures; nonurgencies. If federal money becomes available to the
state for expenditure after the deadline in subdivision 2 or while the legislature is not in session,
and subdivision 4 does not apply, a request to expend the federal money may be submitted by the
commissioner of finance to members of the Legislative Advisory Commission for their review
and recommendation. This request must be submitted by October 1 of any year. If any member of
the commission makes a negative recommendation or a recommendation for further review on a
request by October 20 of the same year, the commissioner shall not approve expenditure of that
federal money. If a request to expend federal money submitted under this subdivision receives a
negative recommendation or a recommendation for further review, the request may be submitted
again under subdivision 2. If the members of the commission make a positive recommendation or
no recommendation, the commissioner shall approve or disapprove the request and the federal
money may be allotted for expenditure.
History: Ex1979 c 1 s 14; 1980 c 614 s 35; 1981 c 356 s 250; 1984 c 654 art 2 s 31; 1986 c
444; 1988 c 469 art 1 s 1; 1996 c 395 s 18; 1998 c 366 s 14,15; 1999 c 250 art 1 s 35; 1Sp2001
c 10 art 2 s 1-7



Section 3.301 Repealed, 1973 c 598 s 5

3.301 [Repealed, 1973 c 598 s 5]



Section 3.302 LEGISLATIVE REFERENCE LIBRARY.

3.302 LEGISLATIVE REFERENCE LIBRARY.
Subdivision 1. Establishment. A Legislative Reference Library is established under the
control of the Legislative Coordinating Commission.
Subd. 2. Collection; purpose. The library shall collect, index, and make available in suitable
form information relative to governmental and legislative subjects which will aid members of
the legislature to perform their duties in an efficient and economical manner. It shall maintain
an adequate collection of public documents of Minnesota and other states. It may enter into
loan agreements with other libraries.
Subd. 3. State documents. The library is a depository of all documents published by the
state and shall receive them automatically without cost. As used in this chapter, "document"
includes any publication issued by the state, constitutional officers, departments, commissions,
councils, bureaus, research centers, societies, task forces, including advisory task forces created
under section 15.014 or 15.0593, or other agencies supported by state funds, or any publication
prepared for the state by private individuals or organizations and issued in print, including all
forms of duplicating other than by the use of carbon paper, considered to be of interest or value
to the library. Intraoffice or interoffice memos and forms and information concerning only the
internal operation of an agency are not included.
Subd. 3a. Identification of documents. For all documents deposited under subdivision
3, the library shall require that the issuing agency supply proper bibliographic identification.
The identification shall appear on the title page of each volume and include a complete title, a
statement of authorship, the name of the publisher, and the date and place of publication. If
possible the document shall be consecutively paged. The issuing agency shall include a statement
citing the statute or session law with which the report complies, if there is one.
Subd. 4. Studies and reports. The library may use its collection to prepare studies and
reports to provide pertinent information about subjects of concern to members of the legislature.
It may publish the studies and reports.
History: 1969 c 1130 s 2; 1973 c 598 s 3; 1975 c 271 s 6; 1976 c 30 s 2; 1983 c 255 s
2; 1Sp1985 c 13 s 61; 1988 c 469 art 1 s 1



Section 3.3025 DIRECTOR OF LEGISLATIVE REFERENCE LIBRARY.

3.3025 DIRECTOR OF LEGISLATIVE REFERENCE LIBRARY.
Subdivision 1. Appointment. The Legislative Coordinating Commission shall appoint a
qualified director of the Legislative Reference Library. It shall fix the director's salary if it is not
provided by law. The director shall serve at the pleasure of the commission and be reimbursed for
necessary travel expenses.
Subd. 2. Employees. Subject to the approval of the commission, the director shall employ
and may fix the compensation of technical research, clerical, and stenographic assistants as
necessary to efficiently discharge the duties imposed upon the office. The director shall procure
the necessary furniture and supplies.
Subd. 3. Hours. The library shall be kept open during the time provided by law for other
state offices. When the legislature is in session, the library shall be kept open at the hours most
convenient to members of the legislature.
History: 1975 c 252 s 1; 1975 c 271 s 6; 1988 c 469 art 1 s 1



Section 3.3026 Repealed, 1994 c 634 art 1 s 26

3.3026 [Repealed, 1994 c 634 art 1 s 26]



Section 3.303 LEGISLATIVE COORDINATING COMMISSION; CREATION AND ORGANIZATION.

3.303 LEGISLATIVE COORDINATING COMMISSION; CREATION AND
ORGANIZATION.
Subdivision 1. Purpose. The Legislative Coordinating Commission is created to coordinate
the legislative activities of the senate and house of representatives.
Subd. 2. Membership. The commission consists of the majority leader of the senate, the
president of the senate, two senators appointed by the majority leader, the minority leader of the
senate, and one senator appointed by the minority leader; and the majority leader of the house of
representatives, the speaker of the house of representatives, two representatives appointed by the
speaker, the minority leader of the house of representatives, and one representative appointed by
the minority leader. Each member shall serve until a successor is named during a regular session
following appointment. A vacancy shall be filled for the unexpired term in the same manner as
the original appointment.
Subd. 3. Chair. The president of the senate and the speaker of the house shall alternate
annually as chair of the commission.
Subd. 4. Reimbursement. The members of the commission shall serve without
compensation but be reimbursed in the same manner as members of standing committees of
the senate and the house of representatives.
Subd. 5. Visitors from other governments. The commission shall represent the legislature
and assist state agencies to make arrangements to accommodate and appropriately recognize
individuals or groups visiting Minnesota as direct or indirect representatives of foreign
governments, other states, or subdivisions or agencies of foreign governments or other states and
to provide other services determined by the commission.
Subd. 6. Grants; staff; space; equipment. The commission may make grants, employ an
executive director and other staff, and obtain office space, equipment, and supplies necessary
to perform its duties.
Subd. 7. Economic status of women. The commission shall study and report to the
legislature on all matters relating to the economic status of women in Minnesota, including:
(1) the contributions of women to the economy;
(2) economic security of homemakers and women in the labor force;
(3) opportunities for education and vocational training;
(4) employment opportunities;
(5) women's access to benefits and services provided to citizens of this state; and
(6) laws and business practices constituting barriers to the full participation by women
in the economy.
The commission shall also study the adequacy of programs and services relating to families
in Minnesota. The commission shall communicate its findings and make recommendations to
the legislature on an ongoing basis.
Subd. 8. Ethnic heritage and new Americans. The commission shall undertake activities it
determines are necessary to assist state government to foster an understanding and appreciation
of ethnic and cultural diversity in Minnesota, to identify underutilized resources within the
immigrant community, and to facilitate the full participation of immigrants in social, cultural, and
political life in this state. The commission may appoint a working group under section 3.305,
subdivision 6 , to assist the commission in these duties. A working group under this subdivision
may include legislators and public members. The commission may provide compensation for
public members as provided in section 15.0575. In performing duties under this subdivision,
the commission shall collaborate with the councils established in sections 3.9223, 3.9225, and
3.9226. This subdivision expires June 30, 2009.
Subd. 9. Preparedness for terrorism and disasters. The commission shall undertake
activities it determines are necessary to advise the legislature and oversee executive activities on
issues related to homeland security, emergency management, man-made and natural disasters,
terrorism, bioterrorism, public health emergencies, and vulnerabilities in public and private
infrastructures. The commission may appoint a working group under section 3.305, subdivision 6,
to assist the commission in these duties. A working group under this subdivision may include
legislators and public members. The commission may provide compensation for public members
as provided in section 15.0575. This subdivision expires June 30, 2011.
History: 1973 c 598 s 1; 1975 c 271 s 6; 1Sp1985 c 13 s 62; 1986 c 444; 1987 c 404 s 61;
1988 c 469 art 1 s 1; 1995 c 248 art 2 s 1; 1Sp2005 c 1 art 4 s 1; 2007 c 148 art 2 s 1,2



Section 3.304 OFFICE OF LEGISLATIVE RESEARCH.

3.304 OFFICE OF LEGISLATIVE RESEARCH.
Subdivision 1. Revisor and Legislative Reference Library; jurisdiction of Legislative
Coordinating Commission. The Legislative Coordinating Commission may establish under its
jurisdiction and control an office of legislative research and may include within it the Office of
Revisor of Statutes and the Legislative Reference Library. The commission may appoint, set
salaries for, and delegate authority to, the personnel it deems necessary to perform the functions
required.
Subd. 2.[Repealed, 1995 c 248 art 2 s 8]
Subd. 2a. Joint legislative studies. The Legislative Coordinating Commission shall
oversee and coordinate all joint legislative studies mandated by the legislature and may require
regular progress reports to the commission and appropriate standing committees of the house
of representatives and the senate. Appropriations for all joint legislative studies except those
specifically assigned to an existing legislative commission shall be made to the Legislative
Coordinating Commission. Responsibility and appropriations for a joint legislative study may be
delegated by the Legislative Coordinating Commission to an existing staff office of the house
of representatives or senate, a legislative commission, a joint legislative committee or office or
a state agency. The office, commission, joint committee, or agency responsible for the study
may contract with another agent for assistance.
Subd. 3. State agencies to cooperate with Legislative Coordinating Commission. The
Legislative Coordinating Commission may call upon any agency or political subdivision of
the state for available data, and the agencies shall cooperate with the commission to the fullest
possible extent.
Subd. 4.[Repealed, 1975 c 252 s 10]
Subd. 5. Expenses of Legislative Coordinating Commission. One-half the expenses of the
Legislative Coordinating Commission not including the expenses of the Office of the Revisor
of Statutes and the Legislative Reference Library, as determined by the commission, shall
be allocated from the legislative expense fund of each house of the legislature to a legislative
research account. The expenses of the commission other than the expenses of the Office of the
Revisor of Statutes and the Legislative Reference Library, shall be paid from the legislative
research account upon vouchers signed by the chair of the commission.
Subd. 6.[Repealed, 1975 c 252 s 10]
Subd. 7.[Repealed, 1975 c 252 s 10]
History: 1973 c 598 s 2; 1974 c 404 s 1,2; 1975 c 252 s 2-5; 1975 c 271 s 6; 1981 c 356 s
251; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.305 LEGISLATIVE COORDINATING COMMISSION; BICAMERAL LEGISLATIVE ADMINISTRATION.

3.305 LEGISLATIVE COORDINATING COMMISSION; BICAMERAL LEGISLATIVE
ADMINISTRATION.
Subdivision 1. Definitions. (a) "Legislative commission" means a joint commission,
committee, or other entity in the legislative branch composed exclusively of members of the
senate and the house of representatives.
(b) "Joint offices" means the Revisor of Statutes, Legislative Reference Library, the Office of
Legislative Auditor, and any other joint legislative service office.
Subd. 1a. Approval of budgets; compensation. The budget request of a legislative
commission or joint office shall be submitted to the Legislative Coordinating Commission for
review and approval before its submission to the appropriate fiscal committees of the senate and
the house of representatives. In reviewing the budgets, the Legislative Coordinating Commission
shall evaluate and make recommendations on how to improve the efficiency and effectiveness
of bicameral support functions and services and on whether there is a continuing need for
the various legislative commissions. The executive director of the Legislative Coordinating
Commission shall recommend and the commission shall establish the compensation of all
employees of any legislative commission or joint office, except classified employees of the
Legislative Audit Commission.
Subd. 2. Transfers. The Legislative Coordinating Commission may transfer unobligated
balances among general fund appropriations to the legislature.
Subd. 3. Employees. All employees of legislative commissions and joint offices are
employees of the legislature in the unclassified service of the state, except classified employees in
the legislative auditor's office.
Subd. 4. Administrative staff for commissions. The executive director of the Legislative
Coordinating Commission shall provide and manage office space and equipment and hire,
supervise, and manage all administrative, clerical, and secretarial staff for all legislative
commissions, except the Legislative Advisory Commission and the Legislative Audit
Commission.
Subd. 5.[Repealed, 1Sp2003 c 1 art 2 s 136]
Subd. 6. Bicameral working groups. The Legislative Coordinating Commission may
establish joint commissions, committees, subcommittees, task forces, and similar bicameral
working groups to assist and advise the coordinating commission in carrying out its duties. The
customary appointing authority in each house shall appoint the members of any such entity. The
coordinating commission may delegate to an entity, in writing, specific powers and duties of the
coordinating commission. All entities established by the commission under this subdivision expire
on January 1 of each odd-numbered year, unless renewed by affirmative action of the commission.
Subd. 7. Membership on legislative commissions. The appointment of a member to a
legislative commission, except a member serving ex officio, is rendered void by three unexcused
absences of the member from the meetings of the commission. If an appointment becomes void,
the legislative commission shall notify the appointing authority of this and request another
appointment.
Subd. 8. Rule review. Upon written request of two or more of its members or five or more
members of the legislature, the Legislative Coordinating Commission shall review a state agency
rule as defined in section 14.02, subdivision 4. The commission may perform this review by
holding one or more commission meetings or by establishing a bicameral group as provided in
subdivision 6 to hold these meetings.
History: 1978 c 548 s 1; 1983 c 299 s 1; 1988 c 469 art 1 s 1; 1992 c 513 art 4 s 25; 1995 c
248 art 2 s 2; 1997 c 187 art 5 s 1



Section 3.3056 COMMITTEES; TASK FORCES.

3.3056 COMMITTEES; TASK FORCES.
A legislative commission may appoint legislators to a committee, subcommittee, or task
force to assist and advise the commission in carrying out its duties. With the consent of the
speaker of the house of representatives and the Subcommittee on Committees of the senate, a
commission may appoint legislators who are not members of the commission to the committee,
subcommittee, or task force. The legislative commission must pay for any expenses of the
committee, subcommittee, or task force out of funds appropriated to the legislative commission.
History: 1996 c 470 s 1



Section 3.31 Repealed, 1969 c 1130 s 4 subd 6

3.31 [Repealed, 1969 c 1130 s 4 subd 6]



Section 3.32 Repealed, 1969 c 1130 s 4 subd 6

3.32 [Repealed, 1969 c 1130 s 4 subd 6]



Section 3.33 Repealed, 1969 c 1130 s 4 subd 6

3.33 [Repealed, 1969 c 1130 s 4 subd 6]



Section 3.34 Repealed, 1969 c 1130 s 4 subd 6

3.34 [Repealed, 1969 c 1130 s 4 subd 6]



Section 3.35 Repealed, 1969 c 1130 s 4 subd 6

3.35 [Repealed, 1969 c 1130 s 4 subd 6]



Section 3.351 Expired, 1980 c 579 s 34

3.351 [Expired, 1980 c 579 s 34]



Section 3.36 Repealed, 1969 c 1130 s 4 subd 6

3.36 [Repealed, 1969 c 1130 s 4 subd 6]



Section 3.37 Repealed, 1969 c 1130 s 4 subd 6

3.37 [Repealed, 1969 c 1130 s 4 subd 6]



Section 3.38 Repealed, 1969 c 1130 s 4 subd 6

3.38 [Repealed, 1969 c 1130 s 4 subd 6]



Section 3.39 Repealed, 1969 c 1130 s 4 subd 6

3.39 [Repealed, 1969 c 1130 s 4 subd 6]



Section 3.40 Expired

3.40 [Expired]



Section 3.41 Repealed, 1951 c 37 s 1

3.41 [Repealed, 1951 c 37 s 1]



Section 3.42 Expired, 1953 c 749 s 26

3.42 [Expired, 1953 c 749 s 26]



Section 3.421 Repealed, 1973 c 660 s 1

3.421 [Repealed, 1973 c 660 s 1]



Section 3.43 Expired, 1953 c 749 s 26

3.43 [Expired, 1953 c 749 s 26]



Section 3.431 Repealed, 1973 c 660 s 1

3.431 [Repealed, 1973 c 660 s 1]



Section 3.44 Expired, 1953 c 749 s 26

3.44 [Expired, 1953 c 749 s 26]



Section 3.441 Repealed, 1973 c 660 s 1

3.441 [Repealed, 1973 c 660 s 1]



Section 3.45 Expired, 1953 c 749 s 26

3.45 [Expired, 1953 c 749 s 26]



Section 3.451 Repealed, 1973 c 660 s 1

3.451 [Repealed, 1973 c 660 s 1]



Section 3.46 Expired, 1953 c 749 s 26

3.46 [Expired, 1953 c 749 s 26]



Section 3.461 Repealed, 1973 c 660 s 1

3.461 [Repealed, 1973 c 660 s 1]



Section 3.47 Expired, 1953 c 749 s 26

3.47 [Expired, 1953 c 749 s 26]



Section 3.471 Repealed, 1973 c 660 s 1

3.471 [Repealed, 1973 c 660 s 1]



Section 3.472 Repealed, 1983 c 301 s 235

3.472 [Repealed, 1983 c 301 s 235]



Section 3.48 Expired, 1953 c 749 s 26

3.48 [Expired, 1953 c 749 s 26]



Section 3.49 Expired, 1953 c 749 s 26

3.49 [Expired, 1953 c 749 s 26]



Section 3.50 Expired, 1953 c 749 s 26

3.50 [Expired, 1953 c 749 s 26]



Section 3.51 Expired, 1953 c 749 s 26

3.51 [Expired, 1953 c 749 s 26]



Section 3.52 Expired, 1953 c 749 s 26

3.52 [Expired, 1953 c 749 s 26]



Section 3.53 Expired, 1953 c 749 s 26

3.53 [Expired, 1953 c 749 s 26]



Section 3.54 Expired, 1953 c 749 s 26

3.54 [Expired, 1953 c 749 s 26]



Section 3.55 Expired, 1953 c 749 s 26

3.55 [Expired, 1953 c 749 s 26]



Section 3.56 Expired, 1953 c 749 s 26

3.56 [Expired, 1953 c 749 s 26]



Section 3.57 Expired, 1953 c 749 s 26

3.57 [Expired, 1953 c 749 s 26]



Section 3.58 Expired, 1953 c 749 s 26

3.58 [Expired, 1953 c 749 s 26]



Section 3.59 Expired, 1953 c 749 s 26

3.59 [Expired, 1953 c 749 s 26]



Section 3.60 Expired, 1953 c 749 s 26

3.60 [Expired, 1953 c 749 s 26]



Section 3.61 Expired, 1953 c 749 s 26

3.61 [Expired, 1953 c 749 s 26]



Section 3.62 Expired, 1953 c 749 s 26

3.62 [Expired, 1953 c 749 s 26]



Section 3.63 Expired, 1953 c 749 s 26

3.63 [Expired, 1953 c 749 s 26]



Section 3.64 Expired, 1953 c 749 s 26

3.64 [Expired, 1953 c 749 s 26]



Section 3.65 Expired, 1953 c 749 s 26

3.65 [Expired, 1953 c 749 s 26]



Section 3.66 Repealed, 1976 c 331 s 42

3.66 [Repealed, 1976 c 331 s 42]



Section 3.67 Repealed, 1976 c 331 s 42

3.67 [Repealed, 1976 c 331 s 42]



Section 3.68 Repealed, 1976 c 331 s 42

3.68 [Repealed, 1976 c 331 s 42]



Section 3.69 Repealed, 1976 c 331 s 42

3.69 [Repealed, 1976 c 331 s 42]



Section 3.70 Repealed, 1976 c 331 s 42

3.70 [Repealed, 1976 c 331 s 42]



Section 3.71 Repealed, 1976 c 331 s 42

3.71 [Repealed, 1976 c 331 s 42]



Section 3.72 Repealed, 1976 c 331 s 42

3.72 [Repealed, 1976 c 331 s 42]



Section 3.73 Repealed, 1969 c 886 s 8

3.73 [Repealed, 1969 c 886 s 8]



Section 3.731 Repealed, 1971 c 962 s 12 subd 3

3.731 [Repealed, 1971 c 962 s 12 subd 3]



Section 3.7311 Repealed, 1976 c 331 s 42

3.7311 [Repealed, 1976 c 331 s 42]



Section 3.732 SETTLEMENT OF CLAIMS.

3.732 SETTLEMENT OF CLAIMS.
Subdivision 1. Definitions. As used in this section and section 3.736 the terms defined in
this section have the meanings given them.
(1) "State" includes each of the departments, boards, agencies, commissions, courts, and
officers in the executive, legislative, and judicial branches of the state of Minnesota and includes
but is not limited to the Housing Finance Agency, the Minnesota Office of Higher Education, the
Higher Education Facilities Authority, the Health Technology Advisory Committee, the Armory
Building Commission, the Zoological Board, the Iron Range Resources and Rehabilitation Board,
the State Agricultural Society, the University of Minnesota, the Minnesota State Colleges and
Universities, state hospitals, and state penal institutions. It does not include a city, town, county,
school district, or other local governmental body corporate and politic.
(2) "Employee of the state" means all present or former officers, members, directors, or
employees of the state, members of the Minnesota National Guard, members of a bomb disposal
unit approved by the commissioner of public safety and employed by a municipality defined in
section 466.01 when engaged in the disposal or neutralization of bombs or other similar hazardous
explosives, as defined in section 299C.063, outside the jurisdiction of the municipality but
within the state, or persons acting on behalf of the state in an official capacity, temporarily or
permanently, with or without compensation. It does not include either an independent contractor
except, for purposes of this section and section 3.736 only, a guardian ad litem acting under court
appointment, or members of the Minnesota National Guard while engaged in training or duty
under United States Code, title 10, or title 32, section 316, 502, 503, 504, or 505, as amended
through December 31, 1983. Notwithstanding sections 43A.02 and 611.263, for purposes of
this section and section 3.736 only, "employee of the state" includes a district public defender
or assistant district public defender in the Second or Fourth Judicial District and a member of
the Health Technology Advisory Committee.
(3) "Scope of office or employment" means that the employee was acting on behalf of the
state in the performance of duties or tasks lawfully assigned by competent authority.
(4) "Judicial branch" has the meaning given in section 43A.02, subdivision 25.
Subd. 2. Claims of $7,000 or less. The head of each department or agency of the state, or a
designee, acting on behalf of the state, shall attempt to determine, adjust and settle, at any time,
any claim for money damages of $7,000 or less against the state for injury to or loss of property or
personal injury or death caused by an act or omission of any employee of the state while acting
within the scope of office or employment, under circumstances where the state, if a private person,
would be liable to the claimant. The settlement is final and conclusive on all officers of the state,
unless procured by fraud. The acceptance by the claimant of a settlement is final and conclusive
on the claimant and constitutes a complete release of any claim against the state and the employee
of the state whose act or omission gave rise to the claim, by reason of the same subject matter.
Subd. 3. Attorney general approval. A settlement made under this section is not valid
unless it is supported by a claim in writing, and is approved in writing by the attorney general as
to its form and legality. The claim shall be in the form that the attorney general prescribes.
Subd. 4.[Repealed, 1978 c 793 s 98]
Subd. 5. Action in court. Nothing in this section is to be construed to deny a claimant who is
not paid under this section from bringing an action at law in the courts of this state.
Subd. 6. Settlement. The head of each department or agency, or a designee, acting on behalf
of the state, may enter into structured settlements, through the negotiation, creation, and use of
annuities or similar financial plans for claimants, to resolve claims arising from the alleged
negligence of the state, its agencies, or employees. Sections 16C.03, subdivision 4, 16C.05, and
16C.06 do not apply to the state's selection of and contracts with structured settlement consultants
or purveyors of structured settlement plans.
History: 1971 c 962 s 13; 1973 c 123 art 5 s 7; 1973 c 349 s 2; 1974 c 557 s 8-10; 1975 c
271 s 6; 1975 c 321 s 2; 1976 c 331 s 30-32; 1978 c 669 s 1; 1983 c 193 s 1; 1983 c 258 s 9; 1983
c 301 s 58; 1984 c 619 s 10; 1985 c 166 s 1; 1Sp1985 c 13 s 374; 1986 c 444; 1987 c 7 s 1; 1988
c 469 art 1 s 1; 1988 c 530 s 1; 1988 c 602 s 1; 1988 c 717 s 1; 1989 c 335 art 3 s 1; 1993 c 146
art 2 s 8; 1993 c 345 art 5 s 1; 1995 c 212 art 3 s 59; 1995 c 226 art 4 s 1; 1996 c 395 s 18; 1997
c 17 s 3; 1998 c 386 art 2 s 3; 2005 c 107 art 2 s 60; 2007 c 54 art 5 s 2



Section 3.735 Repealed, 1976 c 331 s 42

3.735 [Repealed, 1976 c 331 s 42]



Section 3.736 TORT CLAIMS.

3.736 TORT CLAIMS.
Subdivision 1. General rule. The state will pay compensation for injury to or loss of
property or personal injury or death caused by an act or omission of an employee of the state
while acting within the scope of office or employment or a peace officer who is not acting on
behalf of a private employer and who is acting in good faith under section 629.40, subdivision 4,
under circumstances where the state, if a private person, would be liable to the claimant, whether
arising out of a governmental or proprietary function. Nothing in this section waives the defense
of judicial, quasi-judicial, or legislative immunity except to the extent provided in subdivision 8.
Subd. 2. Procedure. Claims of various kinds shall be considered and paid only in accordance
with the statutory procedures provided. If there is no other applicable statute, a claim shall be
brought under this section as a civil action in the courts of the state.
Subd. 3. Exclusions. Without intent to preclude the courts from finding additional cases
where the state and its employees should not, in equity and good conscience, pay compensation
for personal injuries or property losses, the legislature declares that the state and its employees are
not liable for the following losses:
(a) a loss caused by an act or omission of a state employee exercising due care in the
execution of a valid or invalid statute or rule;
(b) a loss caused by the performance or failure to perform a discretionary duty, whether or
not the discretion is abused;
(c) a loss in connection with the assessment and collection of taxes;
(d) a loss caused by snow or ice conditions on a highway or public sidewalk that does not
abut a publicly owned building or a publicly owned parking lot, except when the condition is
affirmatively caused by the negligent acts of a state employee;
(e) a loss caused by wild animals in their natural state, except as provided in section 3.7371;
(f) a loss other than injury to or loss of property or personal injury or death;
(g) a loss caused by the condition of unimproved real property owned by the state, which
means land that the state has not improved, state land that contains idled or abandoned mine pits
or shafts, and appurtenances, fixtures, and attachments to land that the state has neither affixed
nor improved;
(h) a loss involving or arising out of the use or operation of a recreational motor vehicle, as
defined in section 84.90, subdivision 1, within the right-of-way of a trunk highway, as defined
in section 160.02, except that the state is liable for conduct that would entitle a trespasser to
damages against a private person;
(i) a loss incurred by a user arising from the construction, operation, or maintenance of
the outdoor recreation system, as defined in section 86A.04, or for a loss arising from the
construction, operation, maintenance, or administration of grants-in-aid trails as defined in section
85.018, or for a loss arising from the construction, operation, or maintenance of a water access
site created by the Iron Range Resources and Rehabilitation Board, except that the state is liable
for conduct that would entitle a trespasser to damages against a private person. For the purposes
of this clause, a water access site, as defined in section 86A.04 or created by the Iron Range
Resources and Rehabilitation Board, that provides access to an idled, water filled mine pit, also
includes the entire water filled area of the pit and, further, includes losses caused by the caving
or slumping of the mine pit walls;
(j) a loss of benefits or compensation due under a program of public assistance or public
welfare, except if state compensation for loss is expressly required by federal law in order for the
state to receive federal grants-in-aid;
(k) a loss based on the failure of a person to meet the standards needed for a license, permit,
or other authorization issued by the state or its agents;
(l) a loss based on the usual care and treatment, or lack of care and treatment, of a person at a
state hospital or state corrections facility where reasonable use of available appropriations has
been made to provide care;
(m) loss, damage, or destruction of property of a patient or inmate of a state institution;
(n) a loss for which recovery is prohibited by section 169A.48, subdivision 2;
(o) a loss caused by an aeration, bubbler, water circulation, or similar system used to increase
dissolved oxygen or maintain open water on the ice of public waters, that is operated under a
permit issued by the commissioner of natural resources;
(p) a loss incurred by a visitor to the Minnesota Zoological Garden, except that the state is
liable for conduct that would entitle a trespasser to damages against a private person;
(q) a loss arising out of a person's use of a logging road on public land that is maintained
exclusively to provide access to timber on that land by harvesters of the timber, and is not signed
or otherwise held out to the public as a public highway; and
(r) a loss incurred by a user of property owned, leased, or otherwise controlled by the
Minnesota National Guard or the Department of Military Affairs, except that the state is liable for
conduct that would entitle a trespasser to damages against a private person.
The state will not pay punitive damages.
Subd. 4. Limits. The total liability of the state and its employees acting within the scope of
their employment on any tort claim shall not exceed:
(a) $300,000 when the claim is one for death by wrongful act or omission and $300,000 to
any claimant in any other case, for claims arising before January 1, 2008;
(b) $400,000 when the claim is one for death by wrongful act or omission and $400,000
to any claimant in any other case, for claims arising on or after January 1, 2008, and before
July 1, 2009;
(c) $500,000 when the claim is one for death by wrongful act or omission and $500,000 to
any claimant in any other case, for claims arising on or after July 1, 2009;
(d) $750,000 for any number of claims arising out of a single occurrence, for claims arising
on or after January 1, 1998, and before January 1, 2000;
(e) $1,000,000 for any number of claims arising out of a single occurrence, for claims arising
on or after January 1, 2000, and before January 1, 2008;
(f) $1,200,000 for any number of claims arising out of a single occurrence, for claims arising
on or after January 1, 2008, and before July 1, 2009; or
(g) $1,500,000 for any number of claims arising out of a single occurrence, for claims
arising on or after July 1, 2009.
If the amount awarded to or settled upon multiple claimants exceeds the applicable limit
under clause (d), (e), (f), or (g), any party may apply to the district court to apportion to each
claimant a proper share of the amount available under the applicable limit under clause (d),
(e), (f), or (g). The share apportioned to each claimant shall be in the proportion that the ratio
of the award or settlement bears to the aggregate awards and settlements for all claims arising
out of the occurrence.
The limitation imposed by this subdivision on individual claimants includes damages
claimed for loss of services or loss of support arising out of the same tort.
Subd. 4a. Securities claims limits. The total liability of the state and its employees acting
within the scope of their employment on any claim of whatever matter arising from the issuance
and sale of securities by the state shall not exceed:
(a) $100,000 to any one person or
(b) $500,000 to all claimants in respect of the securities of the same series.
The limitations in clauses (a) and (b) shall not affect the obligation of the issuing state
entity to pay the indebtedness under the securities in accordance with their terms and from the
sources pledged to their payment.
Subd. 5. Notice required. Except as provided in subdivision 6, every person, whether
plaintiff, defendant or third party plaintiff or defendant, who claims compensation from the
state or a state employee acting within the scope of employment for or on account of any loss
or injury shall present to the attorney general or, in the case of a claim against the University of
Minnesota, to the person designated by the regents of the university as the university attorney, and
any state employee from whom the claimant will seek compensation, within 180 days after the
alleged loss or injury is discovered, a notice stating its time, place and circumstances, the names
of any state employees known to be involved, and the amount of compensation or other relief
demanded. Actual notice of sufficient facts to reasonably put the state or its insurer on notice of a
possible claim complies with the notice requirements of this section. Failure to state the amount
of compensation or other relief demanded does not invalidate the notice, but the claimant shall
furnish full information available regarding the nature and extent of the injuries and damages
within 15 days after demand by the state. The time for giving the notice does not include the time
during which the person injured is incapacitated by the injury from giving the notice.
Subd. 6. Claims for wrongful death; notice. When the claim is one for death by wrongful
act or omission, the notice may be presented by the personal representative, surviving spouse, or
next of kin, or the consular officer of the foreign country of which the deceased was a citizen,
within one year after the alleged injury or loss resulting in the death. If the person for whose death
the claim is made has presented a notice that would have been sufficient had the person lived, an
action for wrongful death may be brought without additional notice.
Subd. 7. Payment. A state agency, including an entity defined as part of the state in section
3.732, subdivision 1, clause (1), incurring a tort claim judgment or settlement obligation or
whose employees acting within the scope of their employment incur the obligation shall seek
approval to make payment by submitting a written request to the commissioner of finance. The
request shall contain a description of the tort claim that causes the request, specify the amount
of the obligation and be accompanied by copies of judgments, settlement agreements or other
documentation relevant to the obligation for which the agency seeks payment. Upon receipt of
the request and review of the claim, the commissioner of finance shall determine the proper
appropriation from which to make payment. If there is enough money in an appropriation or
combination of appropriations to the agency for its general operations and management to pay
the claim without unduly hindering the operation of the agency, the commissioner shall direct
that payment be made from that source. Claims relating to activities paid for by appropriations of
dedicated receipts shall be paid from those appropriations if practicable. On determining that an
agency has sufficient money in these appropriations to pay only part of a claim, the commissioner
shall pay the remainder of the claim from the money appropriated to the commissioner for the
purpose. On determining that the agency does not have enough money to pay any part of the
claim, the commissioner shall pay all of the claim from money appropriated to the commissioner
for the purpose. Payment shall be made only upon receipt of a written release by the claimant
in a form approved by the attorney general, or the person designated as the university attorney,
as the case may be.
No attachment or execution shall issue against the state.
Subd. 8. Liability insurance. A state agency, including an entity defined as a part of the
state in section 3.732, subdivision 1, clause (1), may procure insurance against liability of the
agency and its employees for damages resulting from the torts of the agency and its employees.
Procurement of the insurance is a waiver of the limits of governmental liability under subdivisions
4 and 4a only to the extent that valid and collectible insurance, including where applicable,
proceeds from the Minnesota Insurance Guaranty Association, exceeds those limits and covers the
claim. Purchase of insurance has no other effect on the liability of the agency and its employees.
Procurement of commercial insurance, participation in the risk management fund under section
16B.85, or provisions of an individual self-insurance plan with or without a reserve fund or
reinsurance does not constitute a waiver of any governmental immunities or exclusions.
Subd. 9. Indemnification. The state shall defend, save harmless, and indemnify any
employee of the state against expenses, attorneys' fees, judgments, fines, and amounts paid in
settlement actually and reasonably incurred by the employee in connection with any tort, civil,
or equitable claim or demand, or expenses, attorneys' fees, judgments, fines, and amounts paid
in settlement actually and reasonably incurred by the employee in connection with any claim
or demand arising from the issuance and sale of securities by the state, whether groundless or
otherwise, arising out of an alleged act or omission occurring during the period of employment if
the employee provides complete disclosure and cooperation in the defense of the claim or demand
and if the employee was acting within the scope of employment. Except for elected employees,
an employee is conclusively presumed to have been acting within the scope of employment if
the employee's appointing authority issues a certificate to that effect. This determination may be
overruled by the attorney general. The determination of whether an employee was acting within
the scope of employment is a question of fact to be determined by the trier of fact based upon the
circumstances of each case:
(i) in the absence of a certification,
(ii) if a certification is overruled by the attorney general,
(iii) if an unfavorable certification is made, or
(iv) with respect to an elected official.
The absence of the certification or an unfavorable certification is not evidence relevant to a
determination by the trier of fact. It is the express intent of this provision to defend, save harmless,
and indemnify any employee of the state against the full amount of any final judgment rendered
by a court of competent jurisdiction arising from a claim or demand described herein, regardless
of whether the limitations on liability specified in subdivision 4 or 4a are, for any reason, found to
be inapplicable. This subdivision does not apply in case of malfeasance in office or willful or
wanton actions or neglect of duty, nor does it apply to expenses, attorneys' fees, judgments, fines,
and amounts paid in settlement of claims for proceedings brought by or before responsibility or
ethics boards or committees.
Subd. 9a. Peace officer indemnification. The state shall defend, save harmless, and
indemnify a peace officer who is not acting on behalf of a private employer and who is acting in
good faith under section 629.40, subdivision 4, the same as if the officer were an employee of
the state.
Subd. 10. Judgment as bar. The judgment in an action under this section is a complete bar
to any action by the claimant, by reason of the same subject matter, against the state employee
whose act or omission gave rise to the claim.
Subd. 11. Statute of limitation. The statute of limitations for all tort claims brought against
the state is as provided in chapter 541 and other laws.
History: 1976 c 331 s 33; 1978 c 669 s 2,3; 1978 c 793 s 32; 1982 c 423 s 1; 1983 c 331 s
1; 1985 c 84 s 1,2; 1985 c 166 s 2,3; 1985 c 248 s 70; 1Sp1985 c 13 s 64; 1Sp1985 c 16 art 1
s 1; 1986 c 444; 1986 c 455 s 1,2; 1987 c 184 s 1; 1987 c 373 s 1; 1988 c 469 art 1 s 1; 1988
c 530 s 2; 1989 c 331 s 1; 1990 c 594 art 1 s 39; 1991 c 313 s 1; 1992 c 513 art 4 s 26; 1997
c 210 s 1; 1997 c 249 s 1; 2000 c 373 s 1; 2000 c 478 art 2 s 7; 2006 c 212 art 1 s 1; 2006 c
232 s 1; 2007 c 54 art 5 s 3
NOTE: The amendment to subdivision 4 by Laws 2006, chapter 232, section 1, is effective
January 1, 2008. Laws 2006, chapter 232, section 1, the effective date.



Section 3.7365 LEGAL COUNSEL; REIMBURSEMENT.

3.7365 LEGAL COUNSEL; REIMBURSEMENT.
If reimbursement is requested by the officer or employee, a state department or agency may
reimburse a state officer or employee for any reasonable costs and reasonable attorney's fees
incurred by the person to defend charges of a criminal nature brought against the person that arose
out of the reasonable and lawful performance of duties for the state.
History: 1998 c 362 s 8



Section 3.737 LIVESTOCK OWNERS; COMPENSATION FOR DESTROYED OR CRIPPLED ANIMALS.

3.737 LIVESTOCK OWNERS; COMPENSATION FOR DESTROYED OR CRIPPLED
ANIMALS.
Subdivision 1. Compensation required. (a) Notwithstanding section 3.736, subdivision 3,
paragraph (e), or any other law, a livestock owner shall be compensated by the commissioner
of agriculture for livestock that is destroyed by a gray wolf or is so crippled by a gray wolf that
it must be destroyed. Except as provided in this section, the owner is entitled to the fair market
value of the destroyed livestock as determined by the commissioner, upon recommendation of a
university extension agent or a conservation officer. In any fiscal year, a livestock owner may
not be compensated for a destroyed animal claim that is less than $100 in value and may be
compensated up to $20,000, as determined under this section. In any fiscal year, the commissioner
may provide compensation for claims filed under this section and section 3.7371 up to a total of
$100,000 for both programs combined.
(b) Either the agent or the conservation officer must make a personal inspection of the
site. The agent or the conservation officer must take into account factors in addition to a
visual identification of a carcass when making a recommendation to the commissioner. The
commissioner, upon recommendation of the agent or conservation officer, shall determine
whether the livestock was destroyed by a gray wolf and any deficiencies in the owner's adoption
of the best management practices developed in subdivision 5. The commissioner may authorize
payment of claims only if the agent or the conservation officer has recommended payment. The
owner shall file a claim on forms provided by the commissioner and available at the university
extension agent's office.
Subd. 2. Deduction from payment. Payments made under this section shall be reduced by
amounts received by the owner as proceeds from an insurance policy covering livestock losses, or
from any other source for the same purpose including, but not limited to, a federal program.
Subd. 3. Rules. The commissioner shall adopt and may amend rules to carry out this section
which shall include: methods of valuation of livestock destroyed; criteria for determination of
the cause for livestock loss; notice requirements by the owner of destroyed livestock; and other
matters determined necessary by the commissioner to carry out this section.
Subd. 4. Payment; denial of compensation. (a) If the commissioner finds that the livestock
owner has shown that the loss of the livestock was likely caused by a gray wolf, the commissioner
shall pay compensation as provided in this section and in the rules of the department.
(b) For a gray wolf depredation claim submitted by a livestock owner after September
1, 1999, the commissioner shall, based on the report from the university extension agent and
conservation officer, evaluate the claim for conformance with the best management practices
developed by the commissioner in subdivision 5. The commissioner must provide to the livestock
owner an itemized list of any deficiencies in the livestock owner's adoption of best management
practices that were noted in the university extension agent's or conservation officer's report.
(c) If the commissioner denies compensation claimed by an owner under this section, the
commissioner shall issue a written decision based upon the available evidence. It shall include
specification of the facts upon which the decision is based and the conclusions on the material
issues of the claim. A copy of the decision shall be mailed to the owner.
(d) A decision to deny compensation claimed under this section is not subject to the
contested case review procedures of chapter 14, but may be reviewed upon a trial de novo in a
court in the county where the loss occurred. The decision of the court may be appealed as in other
civil cases. Review in court may be obtained by filing a petition for review with the administrator
of the court within 60 days following receipt of a decision under this section. Upon the filing of
a petition, the administrator shall mail a copy to the commissioner and set a time for hearing
within 90 days of the filing.
Subd. 5. Gray wolf best management practices. By September 1, 1999, the commissioner
must develop best management practices to prevent gray wolf depredation on livestock farms.
The commissioner shall periodically update the best management practices when new practices
are found by the commissioner to prevent gray wolf depredation on livestock farms. The
commissioner must provide an updated copy of the best management practices for gray wolf
depredation to all livestock owners who are still engaged in livestock farming and have previously
submitted livestock claims under this section.
History: 1977 c 450 s 4; 1982 c 424 s 130; 1982 c 629 s 1; 1983 c 247 s 2; 1986 c 444;
1Sp1986 c 3 art 1 s 82; 1988 c 469 art 1 s 1; 1998 c 401 s 11-13; 2000 c 463 s 1,22; 2007 c
45 art 1 s 6



Section 3.7371 COMPENSATION FOR CROP DAMAGE CAUSED BY ELK.

3.7371 COMPENSATION FOR CROP DAMAGE CAUSED BY ELK.
Subdivision 1. Authorization. Notwithstanding section 3.736, subdivision 3, paragraph
(e), or any other law, a person who owns an agricultural crop shall be compensated by the
commissioner of agriculture for an agricultural crop that is damaged or destroyed by elk as
provided in this section.
Subd. 2. Claim form. The crop owner must prepare a claim on forms provided by the
commissioner and available at the county extension agent's office. The claim form must be filed
with the commissioner. A claim form may not be filed for crop damage or destruction that occurs
before June 3, 1987.
Subd. 3. Compensation. The crop owner is entitled to the target price or the market price,
whichever is greater, of the damaged or destroyed crop plus adjustments for yield loss determined
according to agricultural stabilization and conservation service programs for individual farms,
adjusted annually, as determined by the commissioner, upon recommendation of the county
extension agent for the owner's county. The commissioner, upon recommendation of the agent,
shall determine whether the crop damage or destruction is caused by elk and, if so, the amount of
the crop that is damaged or destroyed. In any fiscal year, a crop owner may not be compensated
for a damaged or destroyed crop that is less than $100 in value and may be compensated up to
$20,000, as determined under this section, if normal harvest procedures for the area are followed.
In any fiscal year, the commissioner may provide compensation for claims filed under this section
and section 3.737 up to a total of $100,000 for both programs combined.
Subd. 4. Insurance deduction. Payments authorized by this section must be reduced by
amounts received by the owner as proceeds from an insurance policy covering crop losses, or
from any other source for the same purpose including, but not limited to, a federal program.
Subd. 5. Decision on claims; opening land to hunting. If the commissioner finds that the
crop owner has shown that the damage or destruction of the owner's crop was caused more
probably than not by elk, the commissioner shall pay compensation as provided in this section and
the rules of the commissioner. Total compensation to all claimants shall not exceed the amount of
funds appropriated for Laws 1987, chapter 373. A crop owner who receives compensation under
this section may, by written permission, permit hunting on the land at the landowner's discretion.
Subd. 6. Denial of claim; appeal. (a) If the commissioner denies compensation claimed
by a crop owner under this section, the commissioner shall issue a written decision based upon
the available evidence including a statement of the facts upon which the decision is based and
the conclusions on the material issues of the claim. A copy of the decision must be mailed to
the crop owner.
(b) A decision denying compensation claimed under this section is not subject to the
contested case review procedures of chapter 14, but a crop owner may have the claim reviewed in
a trial de novo in a court in the county where the loss occurred. The decision of the court may be
appealed as in other civil cases. Review in court may be obtained by filing a petition for review
with the administrator of the court within 60 days following receipt of a decision under this
section. Upon the filing of a petition, the administrator shall mail a copy to the commissioner and
set a time for hearing within 90 days after the filing.
Subd. 7. Rules. The commissioner shall adopt rules and may adopt emergency rules and
amend rules to carry out this section. The rules must include:
(1) methods of valuation of crops damaged or destroyed;
(2) criteria for determination of the cause of the crop damage or destruction;
(3) notice requirements by the owner of the damaged or destroyed crop; and
(4) any other matters determined necessary by the commissioner to carry out this section.
History: 1987 c 373 s 2; 1988 c 469 art 1 s 1; 1995 c 33 s 1; 2007 c 45 art 1 s 7



Section 3.738 INJURY OR DEATH OF PATIENT OR INMATE.

3.738 INJURY OR DEATH OF PATIENT OR INMATE.
Subdivision 1. Legislative authority. Claims and demands arising out of injury to or death
of a patient of a state institution under the control of the commissioner of human services or the
Veterans Homes board of directors or an inmate of a state correctional facility while performing
assigned duties shall be presented to, heard, and determined by the legislature.
Subd. 2. Evaluation of claims. Claims that are approved under this section shall be paid
pursuant to legislative appropriation following evaluation of each claim by the appropriate
committees of the senate and house of representatives. Compensation will not be paid for pain
and suffering.
Subd. 3. Exclusive remedy. The procedure established by this section is exclusive of all
other legal, equitable, and statutory remedies.
History: 1977 c 450 s 6; 1979 c 260 s 1; 1984 c 654 art 5 s 58; 1988 c 469 art 1 s 1; 1993
c 155 s 1; 1999 c 169 s 6



Section 3.739 INJURY OR DEATH OF CONDITIONALLY RELEASED INMATE.

3.739 INJURY OR DEATH OF CONDITIONALLY RELEASED INMATE.
Subdivision 1. Permissible claims. Claims and demands arising out of the circumstances
described in this subdivision shall be presented to, heard, and determined as provided in
subdivision 2:
(1) an injury to or death of an inmate of a state, regional, or local correctional facility
or county jail who has been conditionally released and ordered to perform compensated or
uncompensated work for a state agency, a political subdivision or public corporation of this state,
a nonprofit educational, medical, or social service agency, or a private business or individual, as a
condition of the release, while performing the work;
(2) an injury to or death of a person sentenced by a court, granted a suspended sentence
by a court, or subject to a court disposition order, and who, under court order, is performing
work (a) in restitution, (b) in lieu of or to work off fines or court ordered costs, (c) in lieu of
incarceration, or (d) as a term or condition of a sentence, suspended sentence, or disposition
order, while performing the work;
(3) an injury to or death of a person, who has been diverted from the court system and who is
performing work as described in paragraph (1) or (2) under a written agreement signed by the
person, and if a juvenile, by a parent or guardian; and
(4) an injury to or death of any person caused by an individual who was performing work as
described in paragraph (1), (2), or (3).
Subd. 2. Evaluation and payment of claims. Claims of $500 or less subject to this
section shall be investigated by the state or local agency responsible for supervising the work
to determine if the claim is valid and if the loss is covered by the claimant's insurance. The
investigating agency shall submit all appropriate claims to the Department of Corrections.
Subject to the limitations contained in subdivision 2a, the department shall pay the portion of
an approved claim that is not covered by the claimant's insurance. This payment shall be made
within a reasonable time. On or before the first day of each legislative session, the department
shall submit to the appropriate committees of the senate and the house of representatives a list of
the claims paid by it during the preceding calendar year and shall be reimbursed by legislative
appropriation for the claims paid. For the purposes of this paragraph, in the case of a juvenile
claimant the term "claimant's insurance" includes the insurance of the juvenile's parents if the
juvenile is covered by the insurance.
A claim in excess of $500, and a claim that was not paid by the department may be
presented to, heard, and determined by the appropriate committees of the senate and the house of
representatives and, if approved, shall be paid pursuant to legislative claims procedure.
No juvenile claimant receiving payment under this section may be identified by name either
in the list of claimants submitted by the department or in the legislative appropriation.
Subd. 2a. Limitations. Compensation paid under this section is limited to reimbursement for
medical expenses and compensation for permanent total disability, permanent partial disability, or
death. Reimbursement for medical expenses under this section is limited to the amount which
would be payable for the same expenses under the medical assistance program authorized under
chapter 256B. No compensation shall be paid under this section for pain and suffering. Payments
made under this section shall be reduced by any proceeds received by the claimant or the medical
care provider from any insurance policy covering the loss. For the purposes of this section,
"insurance policy" does not include the medical assistance program authorized under chapter
256B or the general assistance medical care program authorized under chapter 256D.
Subd. 3. Exclusive remedy. The procedure established by this section is exclusive of all
other legal, equitable, and statutory remedies against the state, its political subdivisions, or
employees of the state or its political subdivisions.
History: 1979 c 260 s 2; 1984 c 513 s 1-3; 1985 c 242 s 1-3; 1986 c 444; 1988 c 469 art 1 s
1; 1996 c 360 s 7,8; 1998 c 367 art 9 s 1; 1999 c 126 s 1; 1999 c 169 s 7; 2000 c 260 s 1



Section 3.74 Expired

3.74 [Expired]



Section 3.741 Expired

3.741 [Expired]



Section 3.742 Expired

3.742 [Expired]



Section 3.743 Expired

3.743 [Expired]



Section 3.744 Expired

3.744 [Expired]



Section 3.745 Expired

3.745 [Expired]



Section 3.746 Expired

3.746 [Expired]



Section 3.747 Expired

3.747 [Expired]



Section 3.748 Expired

3.748 [Expired]



Section 3.749 LEGISLATIVE CLAIMS; FILING FEE.

3.749 LEGISLATIVE CLAIMS; FILING FEE.
A person filing a claim with the joint senate-house of representatives Subcommittee on
Claims must pay a filing fee of $5. The money must be deposited by the clerk of the subcommittee
in the state treasury and credited to the general fund. A claimant who is successful in obtaining an
award from the subcommittee shall be reimbursed for the fee paid.
History: 1994 c 620 s 1



Section 3.75 Repealed, 1969 c 1066 s 19 subd 2

3.75 [Repealed, 1969 c 1066 s 19 subd 2]



Section 3.751 CONTRACT CLAIMS.

3.751 CONTRACT CLAIMS.
Subdivision 1. Waiver of immunity. When a controversy arises out of a contract for
work, services, the delivery of goods, debt obligations of the state incurred under article XI of
the Minnesota Constitution, or revenue obligations of a retirement fund incurred under section
356B.10 entered into by a state agency through established procedure, in respect to which
controversy a party to the contract would be entitled to redress against the state in a court, if the
state were suable, and no claim against the state has been made in a bill pending in the legislature
for the same redress against it, the state waives immunity from suit in connection with the
controversy and confers jurisdiction on the district court to determine it in the manner provided
for civil actions in the district court. Only a party to the contract may bring action against the state.
Subd. 2. Limitation of action. No action shall be maintained unless it is commenced
within 90 days after the plaintiff has been furnished by the state with a final estimate under the
contract, or, at the election of the plaintiff, within six months after the work provided for under
the contract is completed.
Subd. 3. Venue; procedure. The action may be brought in the district court in the county
where the cause of action or some part of it arose or in the district court in Ramsey County. The
action shall be commenced by filing a complaint with the administrator of court and serving a
summons and copy of the complaint upon the attorney general at the State Capitol. The state shall
have 40 days from the date of the service to serve an answer upon the plaintiff. The action shall
proceed in the district court as other actions at law.
Subd. 4. Appeal. An appeal from a final order or judgment in the action may be taken as
in other civil cases.
Subd. 5. Trunk highways. This section does not apply to controversies arising out of a
contract to construct or repair a state trunk highway.
History: 1961 c 453 s 4; 1975 c 271 s 6; 1976 c 331 s 34; 1Sp1982 c 3 s 1; 1983 c 247 s
3; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1988 c 469 art 1 s 1; 1999 c 222 art 22 s 1; 2002 c
392 art 11 s 52



Section 3.752 Repealed, 1976 c 331 s 42

3.752 [Repealed, 1976 c 331 s 42]



Section 3.753 Repealed, 1976 c 331 s 42

3.753 [Repealed, 1976 c 331 s 42]



Section 3.754 BUDGET REQUESTS; PROPERTY IMPROVEMENT CLAIMS.

3.754 BUDGET REQUESTS; PROPERTY IMPROVEMENT CLAIMS.
All state departments and agencies including the Board of Trustees of the Minnesota
State Colleges and Universities shall include in their budget requests the amounts necessary
to reimburse counties and municipalities for claims involving assessments for improvements
benefiting state-owned property in their communities. Each department and agency shall pay the
assessments when due or, if a department or agency feels that it was not fairly assessed, notify the
chairs of the Committee on Finance of the senate and the Committee on Ways and Means of the
house of representatives for a review of the assessment. Assessments on state-owned property
under the control of the Board of Trustees of the Minnesota State Colleges and Universities are
governed by section 135A.131. All agencies and departments should negotiate assessment costs
with counties and municipalities prior to commencement of improvements benefiting state-owned
property.
History: 1973 c 349 s 2; 1974 c 557 s 14; 1975 c 321 s 2; 1988 c 469 art 1 s 1; 1994 c 620
s 2; 1996 c 395 s 18; 1997 c 183 art 3 s 38



Section 3.755 DAMAGE BY ESCAPING INMATES.

3.755 DAMAGE BY ESCAPING INMATES.
The Department of Corrections and the Department of Human Services shall pay all claims
involving property damage, not covered by insurance, resulting from actions of escaping
inmates or runaway patients occurring while making their escape. The departments must verify
the reasonableness of the amounts claimed. Upon the approval of the commissioner of human
services or the commissioner of corrections as to the institutions under their respective control,
the superintendent or chief executive officer of an institution may pay out of the current expense
appropriation of the institution to an employee of the institution the amount of any property
damage sustained by the employee, not in excess of $500, because of action of a patient or
inmate of the institution.
History: 1974 c 557 s 12; 1976 c 163 s 1; 1979 c 102 s 13; 1984 c 654 art 5 s 58; 1988 c
469 art 1 s 1; 2005 c 128 s 2



Section 3.756 MISDEMEANOR.

3.756 MISDEMEANOR.
A person who knowingly and willfully presents, or attempts to present, a false or fraudulent
claim; or a state officer who knowingly and willfully participates, or assists, in the preparation or
presentation of a false or fraudulent claim is guilty of a misdemeanor. A state officer convicted of
such an offense also forfeits office.
History: 1957 c 899 s 19; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.76 Repealed, 1976 c 331 s 42

3.76 [Repealed, 1976 c 331 s 42]



Section 3.761 Renumbered 15.471

3.761 [Renumbered 15.471]



Section 3.762 Renumbered 15.472

3.762 [Renumbered 15.472]



Section 3.763 Renumbered 15.473

3.763 [Renumbered 15.473]



Section 3.764 Renumbered 15.474

3.764 [Renumbered 15.474]



Section 3.765 Renumbered 15.475

3.765 [Renumbered 15.475]



Section 3.77 Repealed, 1976 c 331 s 42

3.77 [Repealed, 1976 c 331 s 42]



Section 3.78 Repealed, 1976 c 331 s 42

3.78 [Repealed, 1976 c 331 s 42]



Section 3.79 Repealed, 1976 c 331 s 42

3.79 [Repealed, 1976 c 331 s 42]



Section 3.80 Repealed, 1976 c 331 s 42

3.80 [Repealed, 1976 c 331 s 42]



Section 3.81 Repealed, 1976 c 331 s 42

3.81 [Repealed, 1976 c 331 s 42]



Section 3.82 Repealed, 1976 c 331 s 42

3.82 [Repealed, 1976 c 331 s 42]



Section 3.83 Repealed, 1976 c 331 s 42

3.83 [Repealed, 1976 c 331 s 42]



Section 3.84 Renumbered 3.756

3.84 [Renumbered 3.756]



Section 3.841 LEGISLATIVE COORDINATING COMMISSION.

3.841 LEGISLATIVE COORDINATING COMMISSION.
For purposes of sections 3.842 and 3.843, "commission" means the Legislative Coordinating
Commission or a legislative commission or subcommittee established by the coordinating
commission under section 3.305, subdivision 6, to exercise the powers and discharge the duties of
the coordinating commission under sections 3.842 and 3.843 or other law requiring action by the
coordinating commission on matters relating to administrative rules.
History: 1974 c 355 s 69; 1975 c 271 s 6; 1980 c 615 s 1; 1980 c 618 s 26; 1981 c 112 s 1,2;
1981 c 253 s 1; 1981 c 342 art 2 s 1; 1982 c 424 s 130; 1986 c 444; 1989 c 155 s 6; 1993 c 370
s 2; 1994 c 629 s 1; 1997 c 98 s 1



Section 3.842 REVIEW OF RULES BY COMMISSION OR COMMITTEE.

3.842 REVIEW OF RULES BY COMMISSION OR COMMITTEE.
Subdivision 1. Purpose. The commission shall promote adequate and proper rules by
agencies and an understanding upon the part of the public respecting them.
Subd. 2. Jurisdiction. The jurisdiction of the commission includes all rules as defined in
section 14.02, subdivision 4. The commission also has jurisdiction of rules filed with the secretary
of state in accordance with sections 14.38, subdivisions 5, 6, 7, 8, 9, and 11; 14.386; and 14.388.
The commission may periodically review statutory exemptions to the rulemaking provisions
of this chapter.
Subd. 3. Hearings. The commission may hold public hearings to investigate complaints with
respect to rules if it considers the complaints meritorious and worthy of attention. If the rules that
are the subject of the public hearing were adopted without a rulemaking hearing, it may request
the Office of Administrative Hearings to hold the public hearing and prepare a report summarizing
the testimony received at the hearing. The Office of Administrative Hearings shall assess the costs
of the public hearing to the agency whose rules are the subject of the hearing.
Subd. 4.[Repealed, 1997 c 98 s 17]
Subd. 4a. Objections to rules. (a) For purposes of this subdivision, "committee" means the
house of representatives policy committee or senate policy committee with primary jurisdiction
over state governmental operations. The commission or a committee may object to a rule as
provided in this subdivision. If the commission or a committee objects to all or some portion of a
rule because the commission or committee considers it to be beyond the procedural or substantive
authority delegated to the agency, including a proposed rule submitted under section 14.15,
subdivision 4 , or 14.26, subdivision 3, paragraph (c), the commission or committee may file that
objection in the Office of the Secretary of State. The filed objection must contain a concise
statement of the commission's or committee's reasons for its action. An objection to a proposed
rule submitted by the commission or a committee under section 14.15, subdivision 4, or 14.26,
subdivision 3 , paragraph (c), may not be filed before the rule is adopted.
(b) The secretary of state shall affix to each objection a certification of the date and time
of its filing and as soon after the objection is filed as practicable shall transmit a certified copy
of it to the agency issuing the rule in question and to the revisor of statutes. The secretary of
state shall also maintain a permanent register open to public inspection of all objections by the
commission or committee.
(c) The commission or committee shall publish and index an objection filed under this
section in the next issue of the State Register. The revisor of statutes shall indicate the existence of
the objection adjacent to the rule in question when that rule is published in Minnesota Rules.
(d) Within 14 days after the filing of an objection by the commission or committee to a rule,
the issuing agency shall respond in writing to the objecting entity. After receipt of the response,
the commission or committee may withdraw or modify its objection.
(e) After the filing of an objection by the commission or committee that is not subsequently
withdrawn, the burden is upon the agency in any proceeding for judicial review or for enforcement
of the rule to establish that the whole or portion of the rule objected to is valid.
(f) The failure of the commission or a committee to object to a rule is not an implied
legislative authorization of its validity.
(g) In accordance with sections 14.44 and 14.45, the commission or a committee may petition
for a declaratory judgment to determine the validity of a rule objected to by the commission or
committee. The action must be started within two years after an objection is filed in the Office of
the Secretary of State.
(h) The commission or a committee may intervene in litigation arising from agency action.
For purposes of this paragraph, agency action means the whole or part of a rule, or the failure
to issue a rule.
Subd. 5.[Repealed, 1997 c 98 s 17]
Subd. 6.[Repealed, 1997 c 98 s 17]
Subd. 7.[Repealed, 1997 c 98 s 17]
History: 1974 c 355 s 69; 1975 c 271 s 6; 1980 c 615 s 1; 1980 c 618 s 26; 1981 c 112 s 1,2;
1981 c 253 s 1; 1981 c 342 art 2 s 1; 1982 c 424 s 130; 1984 c 655 art 1 s 4; 1Sp1985 c 13 s 84;
1989 c 155 s 2,6; 1994 c 629 s 2,3; 1995 c 233 art 2 s 1-3; 1997 c 98 s 2,3; 2000 c 469 s 1



Section 3.843 PUBLIC HEARINGS BY STATE AGENCIES.

3.843 PUBLIC HEARINGS BY STATE AGENCIES.
By a vote of a majority of its members, the commission may request any agency issuing
rules to hold a public hearing in respect to recommendations made under section 3.842, including
recommendations made by the commission to promote adequate and proper rules by that agency
and recommendations contained in the commission's biennial report. The agency shall give notice
as provided in section 14.14, subdivision 1, of a hearing under this section, to be conducted
in accordance with sections 14.05 to 14.28. The hearing must be held not more than 60 days
after receipt of the request or within any other longer time period specified by the commission
in the request.
History: 1974 c 355 s 69; 1975 c 271 s 6; 1980 c 615 s 1; 1980 c 618 s 26; 1981 c 112 s
1,2; 1981 c 253 s 1; 1981 c 342 art 2 s 1; 1982 c 424 s 130; 1989 c 155 s 6; 1995 c 233 art 2
s 56; 1997 c 98 s 4



Section 3.844 Repealed, 1997 c 98 s 17

3.844 [Repealed, 1997 c 98 s 17]



Section 3.845 Repealed, 1997 c 98 s 17

3.845 [Repealed, 1997 c 98 s 17]



Section 3.846 Repealed, 1995 c 233 art 2 s 57

3.846 [Repealed, 1995 c 233 art 2 s 57]



Section 3.85 LEGISLATIVE COMMISSION ON PENSIONS AND RETIREMENT.

3.85 LEGISLATIVE COMMISSION ON PENSIONS AND RETIREMENT.
Subdivision 1. Creation. The Legislative Commission on Pensions and Retirement is created
to study and investigate public retirement systems.
Subd. 2. Powers. The commission shall make a continuing study and investigation of
retirement benefit plans applicable to nonfederal government employees in this state. The powers
and duties of the commission include, but are not limited to the following:
(a) studying retirement benefit plans applicable to nonfederal government employees in
Minnesota, including federal plans available to the employees;
(b) making recommendations within the scope of its study, including attention to financing of
the various pension funds and financing of accrued liabilities;
(c) considering all aspects of pension planning and operation and making recommendations
designed to establish and maintain sound pension policy for all funds;
(d) filing a report at least biennially to each session of the legislature;
(e) analyzing each item of proposed pension and retirement legislation, including
amendments to each, with particular reference to analysis of their cost, actuarial soundness, and
adherence to sound pension policy, and reporting its findings to the legislature;
(f) creating and maintaining a library for reference concerning pension and retirement
matters, including information about laws and systems in other states; and
(g) studying, analyzing, and preparing reports in regard to subjects certified to the
commission for study.
Subd. 3. Membership. The commission consists of five members of the senate appointed
by the Subcommittee on Committees of the Committee on Rules and Administration and five
members of the house of representatives appointed by the speaker. Members shall be appointed
at the commencement of each regular session of the legislature for a two-year term beginning
January 16 of the first year of the regular session. Members continue to serve until their successors
are appointed. Vacancies that occur while the legislature is in session shall be filled like regular
appointments. If the legislature is not in session, senate vacancies shall be filled by the last
Subcommittee on Committees of the senate Committee on Rules and Administration or other
appointing authority designated by the senate rules, and house vacancies shall be filled by the
last speaker of the house, or if the speaker is not available, by the last chair of the house Rules
Committee.
Subd. 4. Office, meetings, officers. The commission shall maintain an office in the Capitol
group of buildings in space which the commissioner of administration shall provide. The
commission shall hold meetings at the times and places it may designate. It shall select a chair, a
vice-chair, and other officers from its membership as it deems necessary.
Subd. 5. Staff. The commission may employ professional and technical assistants as it
deems necessary to perform the duties prescribed in this section.
Subd. 6. Assistance of other agencies. The commission may request information from any
state officer or agency or public pension fund or plan as defined in section 356.63, paragraph (b),
including a volunteer firefighters' relief association to which sections 69.771 to 69.776 apply, to
assist it to carry out the terms of this section. The officer, agency, or public pension fund or
plan shall promptly furnish any data requested.
Subd. 7.[Repealed, 1996 c 310 s 1]
Subd. 8. Expenses, reimbursement. The members of the commission and its assistants shall
be reimbursed for all expenses actually and necessarily incurred in the performance of their duties.
Reimbursement for expenses incurred shall be made under the rules governing state employees.
Subd. 9. Expenses and reports. Expenses of the commission shall be approved by the chair
or another member as the rules of the commission provide. The expenses shall then be paid like
other state expenses. A general summary or statement of expenses incurred by the commission
and paid shall be made to the legislature by November 15 of each even-numbered year.
Subd. 10. Standards for pension valuations and cost estimates. The commission shall
adopt standards prescribing specific detailed methods to calculate, evaluate, and display current
and proposed law liabilities, costs, and actuarial equivalents of all public employee pension plans
in Minnesota. These standards shall be consistent with chapter 356 and be updated annually. The
standards must not contain a valuation requirement that is inconsistent with generally accepted
accounting principles applicable to government pension plans.
Subd. 11.[Repealed, 2004 c 223 s 11]
Subd. 12.[Repealed, 2004 c 223 s 11]
History: 1967 c 549 s 1-6; 1969 c 399 s 1; 1971 c 818 s 1,2; 1974 c 406 s 53; 1975 c 271 s
6; 1981 c 224 s 1; 1984 c 564 s 1,2; 1Sp1985 c 7 s 1,2,35; 1Sp1985 c 13 s 65; 1986 c 359 s 1;
1986 c 444; 1987 c 259 s 1; 1987 c 404 s 62; 1988 c 469 art 1 s 1; 1991 c 269 art 3 s 1; 1995 c
248 art 2 s 3; 1995 c 254 art 1 s 36; 1997 c 202 art 2 s 5; 1997 c 233 art 1 s 1,2; 1998 c 390 art 8
s 1; 1999 c 222 art 2 s 1,2; art 4 s 1; art 20 s 1; 2000 c 461 art 1 s 1; 2001 c 7 s 1; 1Sp2001 c 10
art 2 s 8; 2003 c 2 art 1 s 1; 2007 c 134 art 11 s 1



Section 3.855 EMPLOYEE RELATIONS.

3.855 EMPLOYEE RELATIONS.
Subdivision 1.[Repealed, 1995 c 248 art 2 s 8]
Subd. 1a. Definitions. "Commission" means the Legislative Coordinating Commission or a
legislative commission established by the coordinating commission, as provided in section 3.305,
subdivision 6 , to exercise the powers and discharge the duties of the coordinating commission
under this section or other law requiring action by the coordinating commission on matters of
public employment or compensation.
Subd. 2. State employee negotiations. (a) The commissioner of employee relations shall
regularly advise the commission on the progress of collective bargaining activities with state
employees under the state Public Employment Labor Relations Act. During negotiations, the
commission may make recommendations to the commissioner as it deems appropriate but no
recommendation shall impose any obligation or grant any right or privilege to the parties.
(b) The commissioner shall submit to the chair of the commission any negotiated collective
bargaining agreements, arbitration awards, compensation plans, or salaries for legislative approval
or disapproval. Negotiated agreements shall be submitted within five days of the date of approval
by the commissioner or the date of approval by the affected state employees, whichever occurs
later. Arbitration awards shall be submitted within five days of their receipt by the commissioner.
If the commission disapproves a collective bargaining agreement, award, compensation plan,
or salary, the commission shall specify in writing to the parties those portions with which it
disagrees and its reasons. If the commission approves a collective bargaining agreement, award,
compensation plan, or salary, it shall submit the matter to the legislature to be accepted or
rejected under this section.
(c) When the legislature is not in session, the commission may give interim approval to a
negotiated collective bargaining agreement, salary, compensation plan, or arbitration award. When
the legislature is not in session, failure of the commission to disapprove a collective bargaining
agreement or arbitration award within 30 days constitutes approval. The commission shall submit
the negotiated collective bargaining agreements, salaries, compensation plans, or arbitration
awards for which it has provided approval to the entire legislature for ratification at a special
legislative session called to consider them or at its next regular legislative session as provided in
this section. Approval or disapproval by the commission is not binding on the legislature.
(d) When the legislature is not in session, the proposed collective bargaining agreement,
arbitration decision, salary, or compensation plan must be implemented upon its approval by the
commission, and state employees covered by the proposed agreement or arbitration decision do
not have the right to strike while the interim approval is in effect. Wages and economic fringe
benefit increases provided for in the agreement or arbitration decision paid in accordance with
the interim approval by the commission are not affected, but the wages or benefit increases must
cease to be paid or provided effective upon the rejection of the agreement, arbitration decision,
salary, or compensation plan, or upon adjournment of the legislature without acting on it.
Subd. 3. Other salaries and compensation plans. The commission shall also:
(1) review and approve, reject, or modify a plan for compensation and terms and conditions
of employment prepared and submitted by the commissioner of employee relations under section
43A.18, subdivision 2, covering all state employees who are not represented by an exclusive
bargaining representative and whose compensation is not provided for by chapter 43A or other
law;
(2) review and approve, reject, or modify a plan for total compensation and terms and
conditions of employment for employees in positions identified as being managerial under section
43A.18, subdivision 3, whose salaries and benefits are not otherwise provided for in law or
other plans established under chapter 43A;
(3) review and approve, reject, or modify recommendations for salaries submitted by the
governor or other appointing authority under section 15A.0815, subdivision 5, covering agency
head positions listed in section 15A.0815;
(4) review and approve, reject, or modify recommendations for salaries of officials of higher
education systems under section 15A.081, subdivisions 7b and 7c; and
(5) review and approve, reject, or modify plans for compensation, terms, and conditions of
employment proposed under section 43A.18, subdivisions 3a and 4.
Subd. 4. Other duties. The commission shall:
(1) continually monitor the state's civil service system provided for in chapter 43A, rules of
the commissioner of employee relations, and the collective bargaining process provided for in
chapter 179A, as applied to state employees;
(2) research and analyze the need for improvements in those statutory sections;
(3) adopt rules consistent with this section relating to the scheduling and conduct of
commission business and other organizational and procedural matters;
(4) perform other related functions delegated to it by the legislature; and
(5) adopt changes, as necessary, to the uniform collective bargaining agreement settlement
document developed under section 179A.07, subdivision 7. Any modifications to the form
approved by the commission must be submitted to the legislature in the same manner as
compensation plans under subdivision 3.
History: 1979 c 332 art 1 s 2; 1980 c 617 s 1; 1981 c 314 s 1; 1982 c 560 s 1; 1983 c 299 s 2;
1984 c 462 s 27; 1986 c 444; 1988 c 469 art 1 s 1; 1993 c 4 s 3; 1994 c 560 art 2 s 1-3; 1995 c 239
s 1; 1995 c 248 art 2 s 4; 1996 c 425 s 1; 1997 c 156 s 1; 2Sp1997 c 3 s 1; 1Sp2001 c 10 art 2 s 9



Section 3.86 Repealed, 1983 c 301 s 235

3.86 [Repealed, 1983 c 301 s 235]



Section 3.861 Repealed, 1995 c 248 art 2 s 8

3.861 [Repealed, 1995 c 248 art 2 s 8]



Section 3.862 Repealed, 1994 c 587 art 3 s 21

3.862 [Repealed, 1994 c 587 art 3 s 21]



Section 3.8625 Expired

3.8625 [Expired]



Section 3.863 Repealed, 1995 c 248 art 2 s 8

3.863 [Repealed, 1995 c 248 art 2 s 8]



Section 3.864 Repealed, 1995 c 248 art 2 s 8

3.864 [Repealed, 1995 c 248 art 2 s 8]



Section 3.865 Repealed, 1991 c 265 art 8 s 20

3.865 [Repealed, 1991 c 265 art 8 s 20]



Section 3.866 Repealed, 1991 c 265 art 8 s 20

3.866 [Repealed, 1991 c 265 art 8 s 20]



Section 3.87 Repealed, 1974 c 470 s 43

3.87 [Repealed, 1974 c 470 s 43]



Section 3.873 Repealed, 1999 c 86 art 1 s 83

3.873 [Repealed, 1999 c 86 art 1 s 83]



Section 3.875 Repealed, 1Sp1985 c 13 s 66 subd 8

3.875 [Repealed, 1Sp1985 c 13 s 66 subd 8]



Section 3.88 Repealed, 1974 c 470 s 43

3.88 [Repealed, 1974 c 470 s 43]



Section 3.881 Repealed, 1995 c 248 art 2 s 8

3.881 [Repealed, 1995 c 248 art 2 s 8]



Section 3.882 Repealed, 1995 c 248 art 2 s 8

3.882 [Repealed, 1995 c 248 art 2 s 8]



Section 3.884 Repealed, 2007 c 133 art 2 s 13

3.884 [Repealed, 2007 c 133 art 2 s 13]

NOTE: This section, as added by Laws 2000, chapter 484, article 2, section 1, is effective
the day after a like commission is authorized by the appropriate authority of the government of
Ontario. Laws 2000, chapter 484, article 2, section 3.



Section 3.8841 LEGISLATIVE COMMISSION ON METROPOLITAN GOVERNMENT.

3.8841 LEGISLATIVE COMMISSION ON METROPOLITAN GOVERNMENT.
Subdivision 1. Established. The Legislative Commission on Metropolitan Government is
established to oversee the Metropolitan Council's operating and capital budgets, work program,
and capital improvement program.
Subd. 2. Membership. The commission consists of four senators appointed by the senate
Subcommittee on Committees of the Committee on Rules and Administration, three senators
appointed by the senate minority leader, four state representatives appointed by the speaker of
the house, and three state representatives appointed by the house minority leader. All members
must reside in or represent a portion of the seven-county metropolitan area. The appointing
authorities must ensure balanced geographic representation. Each appointing authority must make
appointments as soon as possible after the opening of the next regular session of the legislature in
each odd-numbered year.
Subd. 3. Terms; vacancies. Members of the commission serve for a two-year term beginning
upon appointment and expiring upon appointment of a successor after the opening of the next
regular session of the legislature in the odd-numbered year. A vacancy in the membership of the
commission must be filled for the unexpired term in a manner that will preserve the representation
established by this section.
Subd. 4. Chair. The commission must meet as soon as practicable after members are
appointed in each odd-numbered year to elect its chair and other officers as it may determine
necessary. A chair serves a two-year term, expiring in the odd-numbered year after a successor is
elected. The chair must alternate biennially between the senate and the house.
Subd. 5. Compensation. Members serve without compensation but may be reimbursed for
their reasonable expenses as members of the legislature.
Subd. 6. Staff. Legislative staff must provide administrative and research assistance to
the commission.
Subd. 7. Meetings; procedures. The commission meets at the call of the chair. If there is
a quorum, the commission may take action by a simple majority vote of commission members
present.
Subd. 8. Powers; duties; Metropolitan Council levy, budget oversight. The commission
must monitor, review, and make recommendations to the Metropolitan Council and to the
legislature for the following calendar year on:
(1) the tax rate and dollar amount of the Metropolitan Council's property tax levies and any
proposed increases in the rate or dollar amount of tax;
(2) any request for an increase in the debt of the Metropolitan Council;
(3) the overall work and role of the Metropolitan Council;
(4) the Metropolitan Council's proposed operating and capital budgets, work program, and
capital improvement program; and
(5) the Metropolitan Council's implementation of the operating and capital budgets, work
program, and capital improvement program.
Subd. 9. Powers; duties; Metropolitan Council appointments oversight. The commission
must monitor appointments to the Metropolitan Council and may make recommendations
on appointments to the nominating committee under section 473.123, subdivision 3, or to
the governor before the governor makes the appointments. The commission may also make
recommendations to the senate before appointments are presented to the senate for its advice
and consent.
History: 1Sp2001 c 10 art 2 s 13



Section 3.885 LEGISLATIVE COMMISSION ON PLANNING AND FISCAL POLICY.

3.885 LEGISLATIVE COMMISSION ON PLANNING AND FISCAL POLICY.
Subdivision 1. Membership. The Legislative Commission on Planning and Fiscal Policy
consists of nine members of the senate appointed by the Subcommittee on Committees of the
Committee on Rules and Administration and nine members of the house of representatives
appointed by the speaker. Vacancies on the commission are filled in the same manner as original
appointments. The commission shall elect a chair and a vice-chair from among its members.
The chair alternates between a member of the senate and a member of the house in January of
each odd-numbered year.
Subd. 1a.[Repealed, 1995 c 248 art 2 s 8]
Subd. 2. Compensation. Members of the commission are compensated as provided by
section 3.101.
Subd. 3.[Repealed, 1995 c 248 art 2 s 8]
Subd. 4. Agencies to cooperate. All departments, agencies, and education institutions of the
executive and judicial branches must comply with a request of the commission for information,
data, estimates, and statistics on the funding revenue operations, and other affairs of the
department, agency, or education institution. The commissioner of finance and the commissioner
of revenue shall provide the commission with full and free access to information, data, estimates,
and statistics in the possession of the Finance and Revenue Departments on the state budget,
revenue, expenditures, and tax expenditures.
Subd. 5. Duties. (a) The commission shall:
(1) provide the legislature with research and analysis of current and projected state revenue,
state expenditures, and state tax expenditures;
(2) provide the legislature with a report analyzing the governor's proposed levels of
revenue and expenditures for biennial budgets submitted under section 16A.11 as well as other
supplemental budget submittals to the legislature by the governor;
(3) provide an analysis of the impact of the governor's proposed revenue and expenditure
plans for the next biennium;
(4) conduct research on matters of economic and fiscal policy and report to the legislature on
the result of the research;
(5) provide economic reports and studies on the state of the state's economy, including trends
and forecasts for consideration by the legislature;
(6) conduct budget and tax studies and provide general fiscal and budgetary information;
(7) review and make recommendations on the operation of state programs in order to
appraise the implementation of state laws regarding the expenditure of funds and to recommend
means of improving their efficiency;
(8) recommend to the legislature changes in the mix of revenue sources for programs, in the
percentage of state expenditures devoted to major programs, and in the role of the legislature in
overseeing state government expenditures and revenue projections;
(9) make a continuing study and investigation of the building needs of the government of the
state of Minnesota, including, but not limited to the following: the current and future requirements
of new buildings, the maintenance of existing buildings, rehabilitating and remodeling of old
buildings, the planning for administrative offices, and the exploring of methods of financing
building and related costs; and
(10) conduct a continuing study of state-local finance, analyzing and making
recommendations to the legislature on issues including levels of state support for political
subdivisions, basic levels of local need, balances of local revenues and options, relationship of
local taxes to individuals' ability to pay, and financial reporting by political subdivisions. In
conducting this study, the commission shall consult with the governor, the staff of executive
branch agencies, and the governor's Advisory Commission on State-Local Relations.
(b) In performing its duties under paragraph (a), the commission shall consider, among
other things:
(1) the relative dependence on state tax revenues, federal funds, and user fees to support
state-funded programs, and whether the existing mix of revenue sources is appropriate, given the
purposes of the programs;
(2) the relative percentages of state expenditures that are devoted to major programs such
as education, assistance to local government, aid to individuals, state agencies and institutions,
and debt service; and
(3) the role of the legislature in overseeing state government expenditures, including
legislative appropriation of money from the general fund, legislative appropriation of money from
funds other than the general fund, state agency receipt of money into revolving and other dedicated
funds and expenditure of money from these funds, and state agency expenditure of federal funds.
(c) The commission's recommendations must consider the long-term needs of the state.
The recommendations must not duplicate work done by standing committees of the senate and
house of representatives.
The commission shall report to the legislature on its activities and recommendations by
January 15 of each odd-numbered year.
The commission shall provide the public with printed and electronic copies of reports and
information for the legislature. Copies must be provided at the actual cost of furnishing each copy.
Subd. 6.[Repealed, 1995 c 248 art 2 s 8]
Subd. 7.[Repealed, 1995 c 248 art 2 s 8]
Subd. 8.[Repealed, 1995 c 248 art 2 s 8]
Subd. 9.[Repealed, 1990 c 604 art 10 s 32]
History: 1987 c 404 s 63; 1988 c 469 art 1 s 1; 1988 c 686 art 1 s 32; 1989 c 155 s 6;
1Sp1989 c 1 art 1 s 4-9; 1990 c 604 art 10 s 1,2; 1991 c 345 art 2 s 5,6; 1Sp2003 c 1 art 2 s 1



Section 3.887 Repealed, 1989 c 326 art 2 s 1

3.887 [Repealed, 1989 c 326 art 2 s 1]



Section 3.89 Repealed, 1974 c 470 s 43

3.89 [Repealed, 1974 c 470 s 43]



Section 3.90 Repealed, 1974 c 470 s 43

3.90 [Repealed, 1974 c 470 s 43]



Section 3.91 Repealed, 1974 c 470 s 43

3.91 [Repealed, 1974 c 470 s 43]



Section 3.92 Repealed, 1974 c 470 s 43

3.92 [Repealed, 1974 c 470 s 43]



Section 3.921 STANDING COMMITTEES AS INTERIM STUDY COMMITTEES.

3.921 STANDING COMMITTEES AS INTERIM STUDY COMMITTEES.
Subdivision 1. Interim studies. Each standing committee or subcommittee of the senate
and house of representatives is continued during the intervals between sessions of the legislature
to make studies and investigations within its general jurisdiction, as directed by the Committee
on Rules and Administration of the senate and the Committee on Rules and Legislative
Administration of the house of representatives, or by resolution or law.
Subd. 2. Vacancies. Vacancies in a committee or subcommittee during the intervals shall be
filled by the last elected speaker of the house of representatives for house committees and by the
last elected senate committee on committees for senate committees.
Subd. 3. Expenses. A standing committee of the senate that requires money to defray
expenses of its operations during the interim shall prepare and submit a budget to the senate
Committee on Rules and Administration for its approval. The money must not be spent by the
standing committee without prior approval of the senate Committee on Rules and Administration.
A standing committee of the house of representatives that requires money to defray expenses of
its operations during the interim shall prepare and submit a budget to the Rules and Legislative
Administration Committee of the house of representatives for its approval. The money must
not be spent by the standing committee without prior approval of the Rules and Legislative
Administration Committee of the house of representatives.
Subd. 4. Certification to finance commissioners. The expenses of a committee shall be paid
upon the certification to the commissioner of finance of their amount. Payment of the expenses is
directed from any direct appropriation for them to the legislature or either branch of it.
History: 1963 c 887 s 1; 1973 c 492 s 14; 1973 c 720 s 69; 1988 c 469 art 1 s 1



Section 3.922 INDIAN AFFAIRS COUNCIL.

3.922 INDIAN AFFAIRS COUNCIL.
Subdivision 1. Creation, membership. The state Indian Affairs Council is created to consist
of the following members:
(1) one member of each of the following federally recognized tribes, designated by the
elected tribal president or chairperson of the governing bodies of:
the Fond du Lac Band;
the Grand Portage Band;
the Mille Lacs Band;
the White Earth Band;
the Bois Forte (Nett Lake) Band;
the Leech Lake Band;
the Red Lake Nation;
the Upper Sioux Community;
the Lower Sioux Community;
the Shakopee-Mdewankanton Sioux Community;
the Prairie Island Mdewakanton Dakota Community;
(2) a member of the governor's official staff designated by the governor;
the commissioner of education;
the commissioner of human services;
the commissioner of natural resources;
the commissioner of human rights;
the commissioner of employment and economic development;
the commissioner of corrections;
the commissioner of the Minnesota Housing Finance Agency;
the commissioner of Iron Range resources and rehabilitation;
the commissioner of health;
the commissioner of transportation;
the commissioner of veterans affairs;
the commissioner of administration;
Each of the commissioners listed in this clause may designate a staff member to serve
on the council instead of the commissioner;
(3) two members of the house of representatives, appointed by the speaker; and
(4) two members of the senate, appointed by its Subcommittee on Committees.
Members appointed to represent the house of representatives or the senate shall no longer serve
on the council when they are no longer members of the bodies which they represent and their
offices shall be vacant. A member who is a designee of a tribal president or chairperson shall
cease to be a member at the end of the term of the designating tribal president or chairperson.
Only members of the council designated under clause (1) shall vote.
Subd. 2. [Repealed by amendment, 2007 c 130 s 1]
Subd. 3. Compensation; expenses. Compensation of members appointed under subdivision
1, clause (1), is as provided in section 15.0575. Because the council performs functions that are
not purely advisory, the expiration dates provided in section 15.059 do not apply. Expenses of
the council must be approved by two of any three members of the council designated by the
council and then be paid in the same manner as other state expenses. The chair shall inform the
commissioner of finance in writing of the names of the persons authorized to approve expenses.
Subd. 4. Meetings. Meetings may be called by the chair or at the written request of five
members of the council. A majority of the voting members of the council is a quorum.
Subd. 5. Officers; personnel; authority. The council shall annually elect a chair and other
officers as it may deem necessary. The chair may appoint subcommittees necessary to fulfill the
duties of the council. It shall also employ and prescribe the duties of employees and agents as
it deems necessary at the direction of elected tribal leaders. The compensation of the executive
director of the council is as provided by section 43A.18. All employees are in the unclassified
service. Appropriations and other funds of the council are subject to chapter 16C. The council
may contract in its own name. Contracts must be approved by a majority of the members of the
council with the approval of elected tribal leaders and executed by the chair and the executive
director. The council may apply for, receive, and spend in its own name, grants and gifts of money
consistent with the powers and duties specified in this section. The council shall maintain its
primary office in Bemidji. It shall also maintain personnel and office space in St. Paul.
Subd. 6. Duties. The primary duties of the council are to:
(1) analyze and make recommendations to tribal elected leaders and to members of the
legislature and the governor on legislation and information on programs, proposals, and projects
of importance to tribal governments and nontribal Indian organizations;
(2) assist in establishing Indian advisory councils in cooperation with state agencies that
deliver services to the federally recognized tribes in Minnesota and the urban Indian communities;
(3) assist state agencies in defining what groups, organizations, committees, councils, or
individuals are eligible for delivery of their respective services;
(4) assist in ensuring the provision of resources and the delivery of services to the federally
recognized tribes in Minnesota and the urban Indian communities;
(5) recommend to tribal governments and the state government the means to enhance the
delivery of services to the members of federally recognized tribes in Minnesota by local, state,
and national units of government;
(6) assist state agencies in implementing and updating studies of services delivered to the
federally recognized tribes in Minnesota and urban Indian communities;
(7) provide, for the benefit of all levels of state government, a continuing liaison between
state governmental bodies and elected tribal leaders;
(8) interact with private organizations involved with Indian people that develop and
implement programs to assist Indian people, when such programs may affect state agencies
and departments;
(9) develop educational programs, community organization programs, leadership
development programs, motivational programs, and business development programs for Indian
persons who have been, are, or may be subject to prejudice and discrimination;
(10) review data provided by the commissioner of human services under section 260C.215,
subdivision 5 , and present recommendations to elected tribal leaders on the out-of-home
placement of Indian children; and
(11) prepare a proposed agenda for the annual summit of elected tribal leaders, legislative
leaders, and the governor.
Subd. 7. State officials and departments; cooperation. In carrying out these objectives
and to ascertain the needs of members of federally recognized tribes in Minnesota and urban
Indian community members, the council shall have the right to confer with state officials and
other governmental units and have access to records as necessary to obtain needed information.
The council also shall have the right to call upon various state departments for technical advice
and service as needed to fulfill its purposes.
Subd. 8. Advisory board. An advisory board on urban Indians shall advise the council on
the unique problems and concerns of Minnesota Indians who reside in urban areas of the state.
The board must be appointed by the council at the direction of the elected tribal leadership and
consist of six Indians residing in the vicinity of Minneapolis, St. Paul, Bemidji, and Duluth. At
least one member of the board must be a resident of each city. The terms, compensation, and
removal of members are as provided in section 15.059, but the expiration dates provided in
that section do not apply.
Subd. 9.[Repealed, 1997 c 7 art 2 s 67]
Subd. 10. Rulemaking. Notwithstanding other law, the council does not have authority to
adopt, amend, or repeal rules or to adjudicate contested cases or appeals. Rules adopted before
July 1, 2001, may continue in effect until amended or repealed by law.
History: 1963 c 888 s 2 subd 2-4,6-8; 1965 c 888 s 7 subd 1,3; 1967 c 299 s 9; Ex1967 c 55
s 1,2; 1969 c 540 s 3; 1969 c 975 s 17; 1969 c 1005 s 1,2; 1969 c 1129 art 3 s 1; 1974 c 539 s 1;
1975 c 54 s 1; 1975 c 271 s 6; 1976 c 314 s 1; 1980 c 374 s 1; 1981 c 356 s 68; 1983 c 260 s 1;
1983 c 289 s 115 subd 1; 1983 c 299 s 3; 1983 c 301 s 59; 1984 c 654 art 5 s 58; 1986 c 344 s 1;
1986 c 444; 1987 c 186 s 15; 1987 c 312 art 1 s 26 subd 2; 1987 c 375 s 1; 1988 c 469 art 1 s 1;
1988 c 629 s 1,2; 1988 c 689 art 2 s 1; 1991 c 292 art 3 s 1,2; 1Sp1995 c 3 art 16 s 13; 1996 c
420 s 1,2; 1998 c 386 art 2 s 4; 1999 c 139 art 4 s 2; 2001 c 88 s 1; 1Sp2001 c 4 art 2 s 1; 2003 c
130 s 12; 1Sp2003 c 4 s 1; 2004 c 206 s 1; 2006 c 234 s 1; 2007 c 130 s 1



Section 3.9221 INDIAN TRIBES; COMPACTS TO BE NEGOTIATED.

3.9221 INDIAN TRIBES; COMPACTS TO BE NEGOTIATED.
Subdivision 1. Definition. For purposes of this section, "act" means the Indian Gaming
Regulatory Act, Public Law 100-497, and future amendments to it.
Subd. 2. Negotiations authorized. The governor or the governor's designated representatives
shall, pursuant to section 11 of the act, negotiate in good faith a tribal-state compact regulating
the conduct of class III gambling, as defined in section 4 of the act, on Indian lands of a tribe
requesting negotiations. The agreement may include any provision authorized under section
11(d)(3)(C) of the act. The attorney general is the legal counsel for the governor or the governor's
representatives in regard to negotiating a compact under this section. If the governor appoints
designees to negotiate under this subdivision, the designees must include at least two members of
the senate and two members of the house of representatives, two of whom must be the chairs of the
senate and house of representatives standing committees with jurisdiction over gambling policy.
Subd. 3. Time limits. (a) In the case of negotiations undertaken pursuant to a request for
negotiations received before April 20, 1989, the authority granted under subdivision 2 to negotiate
with an Indian tribe expires 180 days after April 20, 1989.
(b) In the case of negotiations undertaken pursuant to a request for negotiations received
after April 20, 1989, the authority granted under subdivision 2 to negotiate with an Indian tribe
expires 180 days after receipt of the request by the governor.
Subd. 4. Terms of compact; rights of parties. A compact agreed to on behalf of the state
under this section must contain:
(1) a provision recognizing the right of each party to the agreement, including the legislature
by joint resolution, to request that the agreement be renegotiated or replaced by a new compact,
and providing the terms under which either party, including the legislature, can request a
renegotiation or the negotiation of a new compact; and
(2) a provision that in the event of a request for a renegotiation or a new compact the existing
compact will remain in effect until renegotiated or replaced.
Subd. 5. Report. The governor, the attorney general, and the governor's designated
representatives shall report to the house and senate committees having jurisdiction over gambling
regulation annually. This report shall contain information on compacts negotiated, and an outline
of prospective negotiations.
History: 1989 c 44 s 1; 1991 c 336 art 2 s 1; 1994 c 633 art 7 s 1,2



Section 3.9222 Repealed, 2005 c 156 art 2 s 52

3.9222 [Repealed, 2005 c 156 art 2 s 52]



Section 3.9223 COUNCIL ON AFFAIRS OF CHICANO/LATINO PEOPLE.

3.9223 COUNCIL ON AFFAIRS OF CHICANO/LATINO PEOPLE.
Subdivision 1. Membership. The state Council on Affairs of Chicano/Latino People
consists of 11 members appointed by the governor, including eight members representing each
of the state's congressional districts and three members appointed at large. The demographic
composition of the council members must accurately reflect the demographic composition of
Minnesota's Chicano/Latino community, including migrant workers, as determined by the state
demographer. Membership, terms, compensation, removal of members, and filling of vacancies
are as provided in section 15.0575. Because the council performs functions that are not purely
advisory, the council is not subject to the expiration date in section 15.059. Two members of the
house of representatives appointed by the speaker and two members of the senate appointed by
the Subcommittee on Committees of the Committee on Rules and Administration shall serve
as nonvoting members of the council. The council shall annually elect from its membership a
chair and other officers it deems necessary.
Subd. 2. Chicano/Latino people. For purposes of subdivisions 3 to 7, the term
"Chicano/Latino person" means a person who was born in, or whose ancestors are from,
Argentina, Bolivia, Brazil, Chile, Colombia, Costa Rica, Cuba, Dominican Republic, Ecuador,
El Salvador, Guatemala, Honduras, Mexico, Nicaragua, Peru, Panama, Paraguay, Puerto Rico,
Uruguay, or Venezuela.
Subd. 3. Duties. The council shall:
(1) advise the governor and the legislature on the nature of the issues confronting
Chicano/Latino people in this state, including the unique problems encountered by Chicano/Latino
migrant agricultural workers;
(2) advise the governor and the legislature on statutes or rules necessary to ensure
Chicano/Latino people access to benefits and services provided to people in this state;
(3) recommend to the governor and the legislature legislation to improve the economic and
social condition of Chicano/Latino people in this state;
(4) serve as a conduit to state government for organizations of Chicano/Latino people in
the state;
(5) serve as a referral agency to assist Chicano/Latino people to secure access to state
agencies and programs;
(6) serve as a liaison with the federal government, local government units, and private
organizations on matters relating to the Chicano/Latino people of this state;
(7) perform or contract for the performance of studies designed to suggest solutions to
problems of Chicano/Latino people in the areas of education, employment, human rights, health,
housing, social welfare, and other related programs;
(8) implement programs designed to solve problems of Chicano/Latino people when
authorized by other statute, rule, or order; and
(9) publicize the accomplishments of Chicano/Latino people and their contributions to
this state.
Subd. 4. Review and recommendation authority. All applications for the receipt of federal
money and proposed rules of a state agency that will have their primary effect on Chicano/Latino
people must be submitted to the council for review and recommendation at least 15 days before
submission to a federal agency or initial publication in the State Register.
Subd. 5. Powers. The council may contract in its own name. Contracts must be approved by
a majority of the members of the council and executed by the chair and the executive director. The
council may apply for, receive, and expend in its own name grants and gifts of money consistent
with the power and duties specified in this section.
The council shall appoint an executive director who is experienced in administrative activities
and familiar with the problems and needs of Chicano/Latino people. The council may delegate to
the executive director powers and duties under this section that do not require council approval.
The executive director and council staff serve in the unclassified service. The executive director
may be removed at any time by a majority vote of the entire council. The executive director
shall recommend to the council the appropriate staffing necessary to carry out its duties. The
commissioner of administration shall provide the council with necessary administrative services.
Subd. 6. State agency assistance. Other state agencies shall supply the council upon request
with advisory staff services on matters relating to the jurisdiction of the council. The council shall
cooperate and coordinate its activities with other state agencies to the highest possible degree.
Subd. 7. Report. The council shall prepare and distribute a report to the governor and
legislature by November 15 of each even-numbered year. The report shall summarize the
activities of the council since its last report, list receipts and expenditures, identify the major
problems and issues confronting Chicano/Latino people, and list the specific objectives that the
council seeks to attain during the next biennium.
History: 1978 c 510 s 1-7; 1981 c 356 s 374,375; 1983 c 260 s 2; 1983 c 305 s 2; 1Sp1985 c
13 s 67; 1986 c 444; 1988 c 469 art 1 s 1; 1988 c 629 s 3; 1988 c 686 art 1 s 33; 1988 c 689 art
2 s 2; 1991 c 292 art 3 s 3; 1996 c 420 s 3



Section 3.9225 COUNCIL ON BLACK MINNESOTANS.

3.9225 COUNCIL ON BLACK MINNESOTANS.
Subdivision 1. Creation. A state Council on Black Minnesotans consists of 13 members
appointed by the governor. The members of the council must be broadly representative of the
Black community of the state and include at least five males and at least five females. One
member of the council must be a person whose ethnic heritage is from West Africa, and one
member of the council must be a person whose ethnic heritage is from East Africa. Membership
terms, compensation, removal of members, and filling of vacancies for nonlegislative members
are as provided in section 15.0575. Because the council performs functions that are not purely
advisory, the council is not subject to the expiration date in section 15.059. Two members of the
house of representatives appointed by the speaker and two members of the senate appointed by
the Subcommittee on Committees of the Committee on Rules and Administration shall serve
as nonvoting members of the council. The council shall annually elect from its membership a
chair and other officers it deems necessary.
Subd. 2. Definitions. For the purpose of this section:
(1) "Black" describes persons who consider themselves as having origin in any of the Black
racial groups of Africa;
(2) "East Africa" means the eastern region of the continent of Africa, comprising areas
occupied by the countries of Burundi, Kenya, Rwanda, Tanzania, Uganda, and Somalia; and
(3) "West Africa" means the western region of the continent of Africa comprising areas
occupied by the countries of Mauritania, Senegal, The Gambia, Guinea-Bissau, Guinea, Sierra
Leone, Liberia, Cote d'Ivoire, Ghana, Togo, Benin, Nigeria, Burkina Faso, and those parts of
Mali and Niger south of the Sahara.
Subd. 3. Duties. The council shall:
(a) advise the governor and the legislature on the nature of the issues confronting Black
people in this state;
(b) advise the governor and the legislature on statutes or rules necessary to ensure that Black
people have access to benefits and services provided to people in this state;
(c) recommend to the governor and the legislature any revisions in the state's affirmative
action program and other steps that are necessary to eliminate underutilization of Blacks in
the state's work force;
(d) recommend to the governor and the legislature legislation to improve the economic and
social condition of Black people in this state;
(e) serve as a conduit to state government for organizations of Black people in the state;
(f) serve as a referral agency to assist Black people to secure access to state agencies and
programs;
(g) serve as a liaison with the federal government, local government units, and private
organizations on matters relating to the Black people of this state;
(h) perform or contract for the performance of studies designed to suggest solutions to
problems of Black people in the areas of education, employment, human rights, health, housing,
social welfare, and other related areas;
(i) implement programs designed to solve problems of Black people when authorized by
other statute, rule, or order;
(j) review data provided by the commissioner of human services under section 260C.215,
subdivision 5 , and present recommendations on the out-of-home placement of Black children.
Recommendations must be presented to the commissioner and the legislature by February 1,
1990; November 1, 1990; and November 1 of each year thereafter; and
(k) publicize the accomplishments of Black people and their contributions to this state.
Subd. 4. Review of grant applications. All applications by a state department or agency
for the receipt of federal funds which will have their primary effect on Black Minnesotans shall
be submitted to the council for review and recommendation at least 30 days before submission
to a federal agency.
Subd. 5. Powers. The council may contract in its own name, but no money shall be accepted
or received as a loan nor indebtedness incurred except as otherwise provided by law. Contracts
shall be approved by a majority of the members of the council and executed by the chair and the
executive director. The council may apply for, receive, and expend in its own name grants and
gifts of money consistent with the power and duties specified in subdivisions 1 to 7.
The council shall appoint an executive director who is experienced in administrative
activities and familiar with the problems and needs of Black people. The council may delegate to
the executive director powers and duties under subdivisions 1 to 7 which do not require council
approval. The executive director serves in the unclassified service and may be removed at any
time by the council. The executive director shall recommend to the council, and the council
may appoint the appropriate staff necessary to carry out its duties. Staff members serve in the
unclassified service. The commissioner of administration shall provide the council with necessary
administrative services.
Subd. 6. State agency assistance. Other state agencies shall supply the council upon request
with advisory staff services on matters relating to the jurisdiction of the council. The council shall
cooperate and coordinate its activities with other state agencies to the highest possible degree.
Subd. 7. Report. The council shall prepare and distribute a report to the governor and
legislature by November 15 of each even-numbered year. The report shall summarize the
activities of the council since its last report, list receipts and expenditures, identify the major
problems and issues confronting Black people, and list the specific objectives which the council
seeks to attain during the next biennium.
History: 1980 c 614 s 187; 1981 c 20 s 1; 1986 c 444; 1988 c 469 art 1 s 1; 1988 c 629
s 4; 1988 c 686 art 1 s 34; 1988 c 689 art 2 s 3; 1991 c 292 art 3 s 4; 1992 c 408 s 1; 1996 c
420 s 4; 1999 c 139 art 4 s 2; 2001 c 39 s 1,2



Section 3.9226 COUNCIL ON ASIAN-PACIFIC MINNESOTANS.

3.9226 COUNCIL ON ASIAN-PACIFIC MINNESOTANS.
Subdivision 1. Membership. The state Council on Asian-Pacific Minnesotans consists of 23
members. Nineteen members are appointed by the governor and must be broadly representative of
the Asian-Pacific community of the state. Each Asian-Pacific ethnic community from the area
described in subdivision 2 may be represented by no more than one council member. In making
appointments, the governor shall consider an appointee's proven dedication and commitment
to the Asian-Pacific community and any special skills possessed by the appointee that might
be beneficial to the council, including at a minimum experience in public policy, legal affairs,
social work, business, management, or economics. Terms, compensation, and filling of vacancies
for appointed members are as provided in section 15.0575. Because the council performs
functions that are not purely advisory, the council is not subject to the expiration date in section
15.059. Two members of the house of representatives appointed under the rules of the house of
representatives and two members of the senate appointed under the rules of the senate shall
serve as nonvoting members of the council. In making legislative appointments, the speaker of
the house of representatives and the Subcommittee on Committees of the Committee on Rules
and Administration of the senate shall consult with the council in an effort to select appointees
knowledgeable and interested in the affairs of the Asian-Pacific community. The council shall
annually elect from its membership a chair and other officers it deems necessary. The council
shall encourage Asian-Pacific ethnic communities and organizations to designate persons to serve
as liaisons with the council. Liaisons may participate in council meetings, but may not vote, and
may serve on council committees.
The council shall adopt rules to implement designation of Asian-Pacific ethnic communities
to be represented with seats on the council.
Subd. 2. Definition. For the purpose of this section, the term Asian-Pacific means a person
whose ethnic heritage is from any of the countries in Asia east of, and including, Afghanistan,
or the Pacific Islands.
Subd. 3. Duties. The council shall:
(1) advise the governor and the legislature on issues confronting Asian-Pacific people in this
state, including the unique problems of non-English-speaking immigrants and refugees;
(2) advise the governor and the legislature of administrative and legislative changes
necessary to ensure that Asian-Pacific people have access to benefits and services provided to
people in this state;
(3) recommend to the governor and the legislature any revisions in the state's affirmative
action program and other steps that are necessary to eliminate underutilization of Asian-Pacific
people in the state's work force;
(4) recommend to the governor and the legislature legislation to improve the economic and
social condition of Asian-Pacific people in this state;
(5) serve as a conduit to state government for organizations of Asian-Pacific people in
the state;
(6) serve as a referral agency to assist Asian-Pacific people to secure access to state agencies
and programs;
(7) serve as a liaison with the federal government, local government units, and private
organizations on matters relating to the Asian-Pacific people of this state;
(8) perform or contract for the performance of studies designed to suggest solutions to the
problems of Asian-Pacific people in the areas of education, employment, human rights, health,
housing, social welfare, and other related areas;
(9) implement programs designed to solve the problems of Asian-Pacific people when
authorized by other law;
(10) publicize the accomplishments of Asian-Pacific people and their contributions to this
state;
(11) work with other state and federal agencies and organizations to develop small business
opportunities and promote economic development for Asian-Pacific Minnesotans;
(12) supervise development of an Asian-Pacific trade primer, outlining Asian and Pacific
customs, cultural traditions, and business practices, including language usage, for use by
Minnesota's export community;
(13) cooperate with other state and federal agencies and organizations to develop improved
state trade relations with Asian and Pacific countries; and
(14) assist recent immigrants in adaptation into the culture and promote the study of English
as a second language.
Subd. 4. Review of grant applications and budget requests. State departments and
agencies shall consult with the council concerning any application for federal money that will
have its primary effect on Asian-Pacific Minnesotans before development of the application. The
council shall advise the governor and the commissioner of finance concerning any state agency
request that will have its primary effect on Asian-Pacific Minnesotans.
Subd. 5. Powers. (a) The council may contract in its own name but may not accept or receive
a loan or incur indebtedness except as otherwise provided by law. Contracts must be approved by
a majority of the members of the council and executed by the chair and the executive director. The
council may apply for, receive, and expend in its own name grants and gifts of money consistent
with the powers and duties specified in this section.
(b) The council shall appoint an executive director who is experienced in administrative
activities and familiar with the problems and needs of Asian-Pacific people. The council may
delegate to the executive director powers and duties under this section that do not require council
approval. The executive director serves in the unclassified service and may be removed at
any time by the council. The executive director shall appoint the appropriate staff necessary
to carry out the duties of the council. All staff members serve in the unclassified service. The
commissioner of administration shall provide the council with necessary administrative services.
Subd. 6. State agency assistance. At its request, state agencies shall supply the council with
advisory staff services on matters relating to its jurisdiction. The council shall cooperate and
coordinate its activities with other state agencies to the highest possible degree.
Subd. 7. Report. The council shall prepare and distribute a report to the governor and
legislature by November 15 of each even-numbered year. The report shall summarize the
activities of the council since its last report, list receipts and expenditures, identify the major
problems and issues confronting Asian-Pacific people, and list the specific objectives that the
council seeks to attain during the next biennium.
Subd. 8.[Repealed, 1987 c 404 s 191]
History: 1Sp1985 c 13 s 68; 1986 c 444; 1988 c 469 art 1 s 1; 1988 c 629 s 5; 1988 c 686 art
1 s 35; 1988 c 689 art 2 s 4; 1989 c 343 s 1; 1991 c 292 art 3 s 5; 1992 c 408 s 2; 1996 c 420 s 5-8



Section 3.9227 Repealed, 1995 c 248 art 2 s 8

3.9227 [Repealed, 1995 c 248 art 2 s 8]



Section 3.923 Repealed, 1973 c 377 s 1

3.923 [Repealed, 1973 c 377 s 1]



Section 3.924 Renumbered 129B.01

3.924 [Renumbered 129B.01]



Section 3.925 Renumbered 129B.02

3.925 [Renumbered 129B.02]



Section 3.9251 Renumbered 129B.03

3.9251 [Renumbered 129B.03]



Section 3.926 Renumbered 129B.04

3.926 [Renumbered 129B.04]



Section 3.927 Renumbered 129B.05

3.927 [Renumbered 129B.05]



Section 3.9271 Repealed, 1979 c 334 art 7 s 7

3.9271 [Repealed, 1979 c 334 art 7 s 7]



Section 3.9272 Repealed, 1979 c 334 art 7 s 7

3.9272 [Repealed, 1979 c 334 art 7 s 7]



Section 3.9273 Repealed, 1979 c 334 art 7 s 7

3.9273 [Repealed, 1979 c 334 art 7 s 7]



Section 3.9274 Repealed, 1979 c 334 art 7 s 7

3.9274 [Repealed, 1979 c 334 art 7 s 7]



Section 3.9275 Repealed, 1979 c 334 art 7 s 7

3.9275 [Repealed, 1979 c 334 art 7 s 7]



Section 3.9276 Renumbered 129B.06

3.9276 [Renumbered 129B.06]



Section 3.9277 Renumbered 129B.07

3.9277 [Renumbered 129B.07]



Section 3.9278 Renumbered 129B.08

3.9278 [Renumbered 129B.08]



Section 3.9279 Subdivisions renumbered, repealed, or no longer in effect

3.9279 Subdivision 1.[Renumbered 129B.09, subdivision 1]
Subd. 2.[Renumbered 129B.09, subd 2]
Subd. 3.[Renumbered 129B.09, subd 3]
Subd. 4.[Renumbered 129B.09, subd 4]
Subd. 5.[Renumbered 129B.09, subd 5]
Subd. 6.[Renumbered 129B.09, subd 6]
Subd. 7.[Renumbered 129B.09, subd 7]
Subd. 8.[Renumbered 129B.09, subd 8]
Subd. 9.[Renumbered 129B.09, subd 9]
Subd. 10.[Renumbered 129B.09, subd 10]
Subd. 11.[Renumbered 129B.09, subd 11]
Subd. 12.[Renumbered 129B.09, subd 12]
Subd. 13.[Repealed, 1981 c 358 art 6 s 45]



Section 3.93 DEFINITIONS.

3.93 DEFINITIONS.
As used in sections 3.93 to 3.96 "attack" means an action or series of actions taken by an
enemy of the United States resulting in substantial damage or injury to persons or property
in this state through sabotage, bombs, missiles, shellfire, or atomic, radiological, chemical,
bacteriological, or biological means.
History: 1961 c 572 s 1; 1988 c 469 art 1 s 1



Section 3.94 PLACE OF SESSION.

3.94 PLACE OF SESSION.
Whenever, in the event of an attack, or a finding by the executive council that an attack
may be imminent, the governor deems the place of the legislative session then prescribed to be
unsafe, the governor may change it to any other place within or without the state which the
governor deems safe and convenient.
History: 1961 c 572 s 2; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.95 SPECIAL SESSION IN EVENT OF ATTACK.

3.95 SPECIAL SESSION IN EVENT OF ATTACK.
In the event of an attack, if the legislature is not in session, the governor shall convene a
special session as soon as practicable, but within 30 days after the inception of the attack. If the
governor fails to issue the call, the legislature, on the first Tuesday after the first Monday more
than 30 days after the inception of the attack, shall convene without call at the place where the
governor then maintains official office.
History: 1961 c 572 s 3; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.96 QUORUM AND VOTE REQUIREMENTS.

3.96 QUORUM AND VOTE REQUIREMENTS.
In the event of an attack the quorum requirement for the legislature is a majority of the
members of each house who convene for the session. If the affirmative vote of a specified
proportion of members of the legislature would otherwise be required to approve a bill, resolution,
or for any other action, the same proportion of the members of each house convening at the
session is sufficient.
History: 1961 c 572 s 4; 1988 c 469 art 1 s 1



Section 3.965 Subdivisions renumbered, repealed, or no longer in effect

3.965 Subdivision 1.[Renumbered 14.39]
Subd. 2.[Renumbered 14.40]
Subd. 3.[Renumbered 14.41]
Subd. 4.[Renumbered 14.42]
Subd. 5.[Renumbered 14.43]
Subd. 6.[Repealed, 3Sp1981 c 2 art 1 s 75]



Section 3.97 LEGISLATIVE AUDIT COMMISSION.

3.97 LEGISLATIVE AUDIT COMMISSION.
Subdivision 1. Policy. Continuous legislative review of the spending of public funds and
financing at all levels of government is required in the public interest to enable the enactment
of appropriate legislation.
Subd. 2. Membership; terms; meetings; compensation; powers. The Legislative Audit
Commission consists of:
(1) three members of the senate appointed by the Subcommittee on Committees of the
Committee on Rules and Administration of the senate;
(2) three members of the senate appointed by the senate minority leader;
(3) three members of the house appointed by the speaker of the house; and
(4) three members of the house appointed by the house minority leader.
Members shall serve until replaced, or until they are not members of the legislative body from
which they were appointed. Appointing authorities shall fill vacancies on the commission within
30 days of a vacancy being created.
The commission shall meet in January of each odd-numbered year to elect its chair and
vice-chair. They shall serve until successors are elected. The chair and vice-chair shall alternate
biennially between the senate and the house. The commission shall meet at the call of the chair.
The members shall serve without compensation but be reimbursed for their reasonable expenses as
members of the legislature. The commission may exercise the powers prescribed by section 3.153.
Subd. 3.[Repealed, 2006 c 262 s 2]
Subd. 3a. Evaluation topics. (a) The commission shall periodically select topics for the
legislative auditor to evaluate. Topics may include any agency, program, or activity established by
law to achieve a state purpose, or any topic that affects the operation of state government, but
the commission shall give primary consideration to topics that are likely, upon examination,
to produce recommendations for cost savings, increased productivity, or the elimination of
duplication among public agencies. Legislators and legislative committees may suggest topics for
evaluation, but the legislative auditor shall only conduct evaluations approved by the commission.
(b) The commission is requested to direct the auditor, in response to a suggestion from an
individual legislator of an evaluation topic, to estimate the scope of the proposed evaluation and
the time required to complete it. The estimate must be reported to the legislator who submitted the
suggestion and to the commission. The commission must determine within 60 days of receiving
the estimate whether to proceed with the suggested evaluation and must convey its decision to the
legislator along with the reasons for its decision.
Subd. 4.[Renumbered 3.971, subdivision 1]
Subd. 5.[Renumbered 3.971, subd 2]
Subd. 6.[Renumbered 3.971, subd 3a]
Subd. 7.[Renumbered 3.971, subd 4]
Subd. 8.[Renumbered 3.971, subd 5]
Subd. 9.[Renumbered 3.979, subdivision 1]
Subd. 10.[Renumbered 3.979, subd 2]
Subd. 11.[Renumbered 3.979, subd 3]
Subd. 11a.[Renumbered 3.979, subd 4]
Subd. 12.[Renumbered subd 3a]
History: 1973 c 492 s 12; 1973 c 720 s 76 subd 2; 1975 c 204 s 90; 1980 c 484 s 1-3; 1981 c
311 s 39; 1982 c 545 s 24; 1983 c 317 s 1; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 1 s 1;
1989 c 351 s 1; 1991 c 345 art 1 s 38; 1993 c 4 s 5; 1994 c 632 art 3 s 15; 1997 c 184 s 1; 1999 c
99 s 1,23; 1Sp2001 c 10 art 2 s 10; 2006 c 262 s 1; 2007 c 13 art 1 s 1



Section 3.971 LEGISLATIVE AUDITOR.

3.971 LEGISLATIVE AUDITOR.
Subdivision 1. Appointment and term. The legislative auditor is the executive secretary of
the commission. The legislative auditor shall be appointed by the commission for a six-year term
and serve in the unclassified service. When in office, the legislative auditor may not at any time
hold any other public office. The legislative auditor may not be removed from office before the
expiration of the term of service except for cause after public hearing.
Subd. 2. Staff; compensation. The legislative auditor shall establish a Financial Audits
Division and a Program Evaluation Division to fulfill the duties prescribed in this section. Each
division may be supervised by a deputy auditor, appointed by the legislative auditor, with the
approval of the commission, for a term coterminous with the legislative auditor's term. The deputy
auditors may be removed before the expiration of their terms only for cause. The legislative
auditor and deputy auditors may each appoint a confidential secretary to serve at pleasure. The
salaries and benefits of the legislative auditor, deputy auditors and confidential secretaries shall be
determined by the compensation plan approved by the Legislative Coordinating Commission. The
deputy auditors may perform and exercise the powers, duties and responsibilities imposed by
law on the legislative auditor when authorized by the legislative auditor. The deputy auditors and
the confidential secretaries serve in the unclassified civil service, but all other employees of the
legislative auditor are in the classified civil service. While in office, a person appointed deputy for
the Financial Audit Division must hold an active license as a certified public accountant.
Subd. 3.[Repealed, 1998 c 366 s 90]
Subd. 3a. Transfer of powers, duties, and responsibilities. All the powers, duties, and
responsibilities of the Department of Public Examiner relating to the state of Minnesota, its
departments and agencies as described in Minnesota Statutes 1971, section 215.03, and any other
law concerning powers, duties, and responsibilities of the public examiner not otherwise dealt with
by Laws 1973, chapter 492, are transferred to the legislative auditor. Nothing in this subdivision
shall supersede the powers conferred upon the commissioner of finance under section 16A.055.
Subd. 4. Prescribed duties. In addition to the legislative auditing duties concerning state
financial matters, the legislative auditor shall also exercise and perform duties prescribed by rule
of the legislature or either body of it or by the commission.
Subd. 5. Testimonial powers. The legislature may, by rule, provide to the legislative
auditor the testimonial powers that are conferred by law on legislative standing commissions
or committees.
Subd. 6. Financial audits. The legislative auditor shall audit the financial statements of the
state of Minnesota required by section 16A.50 and, as resources permit, shall audit Minnesota
State Colleges and Universities, the University of Minnesota, state agencies, departments, boards,
commissions, courts, and other state organizations subject to audit by the legislative auditor,
including the State Agricultural Society, Agricultural Utilization Research Institute, Minnesota
Technology, Inc., Minnesota Historical Society, Labor Interpretive Center, Minnesota Partnership
for Action Against Tobacco, Metropolitan Sports Facilities Commission, Metropolitan Airports
Commission, and Metropolitan Mosquito Control District. Financial audits must be conducted
according to generally accepted government auditing standards. The legislative auditor shall
see that all provisions of law respecting the appropriate and economic use of public funds
are complied with and may, as part of a financial audit or separately, investigate allegations
of noncompliance by employees of departments and agencies of the state government and the
other organizations listed in this subdivision.
Subd. 7. Program evaluations. The legislative auditor shall conduct program evaluations to
determine the degree to which the activities and programs entered into or funded by the state are
accomplishing their goals and objectives, including a critical analysis of goals and objectives,
measurement of program results and effectiveness, alternative means of achieving the same
results, and efficiency in the allocation of resources. The legislative auditor shall recommend
ways to improve the effectiveness of the programs, reduce the cost of providing state services,
and eliminate services of one agency that overlap with or duplicate the services performed by
another agency. At the direction of the commission the legislative auditor may conduct program
evaluations of any state department, board, commission, or agency and any metropolitan agency,
board, or commission created under chapter 473; or any program or activity established or funded,
in whole or in part, by the state. After an evaluation report has been released, the legislative
auditor may periodically conduct a follow-up review to assess what changes have occurred.
Subd. 8.[Repealed, 1Sp2003 c 1 art 2 s 136]
History: (53-13,3286-9,3286-16) 1925 c 426 art 3 s 10; 1939 c 431 art 4 s 2,9; 1949 c 33 s
1; 1973 c 492 s 12,27; 1973 c 720 s 76 subd 2; 1975 c 204 s 90,91; 1980 c 484 s 1-3; 1981 c 311 s
39; 1982 c 545 s 24; 1983 c 317 s 1; 1984 c 638 s 1; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art
1 s 1; 1988 c 703 art 1 s 7; 1989 c 351 s 1; 1991 c 345 art 1 s 38,39; 1993 c 4 s 5; 1993 c 192 s 35;
1994 c 632 art 3 s 15,16; 1997 c 184 s 1,2; 1998 c 325 s 1; 1999 c 99 s 2,23; 1Sp2003 c 1 art 2 s 2







